EXHIBIT 10.2

 

Purchase Agreement

 

This PURCHASE AGREEMENT (this “Purchase Agreement”) is made this 31st day of
October, 2007 between Momenta Pharmaceuticals, Inc. (“Seller”) and Alnylam
Pharmaceuticals, Inc. (“Buyer”).

 

WHEREAS, Seller is the subtenant under that certain sublease dated as of
September 8, 2006 (the “Sublease”) with Archemix Corp., as sublandlord
(“Sublandlord”) with respect to approximately 22,364 rentable square feet (the
“Subleased Premises”) located on the second floor of the Building located at 300
Third Street, Cambridge, Massachusetts (the “Building”). A true copy of the
Sublease is attached hereto as Exhibit A-1.

 

WHEREAS, Sublandlord, as tenant, and ARE-MA Region No. 28, LLC
(successor-in-interest to Three Hundred Third Street L.L.C.) as landlord
(“Landlord”) are parties to that certain Lease dated April 11, 2005, as amended
by that certain First Amendment to Lease dated July 9, 2006 and that certain
Second Amendment to Lease dated October 31, 2007 (as amended, the “Overlease”).

 

WHEREAS, Seller, Sublandlord and Landlord are parties to that certain Consent to
Sublease dated as of October 23, 2006 (the “Sublease Consent”). A true copy of
the Sublease Consent is attached hereto as Exhibit A-2. The Sublease and the
Sublease Consent are collectively referred to as the “Sublease Documents”.

 

WHEREAS, Seller is in the process of completing Subtenant’s Work (as defined in
the Sublease) to prepare the Subleased Premises for Seller’s use and occupancy.

 

WHEREAS, the Subtenant’s Work is being completed by F.L. Caulfield & Sons, Inc.
(the “General Contractor”) pursuant to an agreement dated as of May 2, 2007, as
modified by three Prime Contract Change Orders dated July 10, 2007, August 27,
2007 and October 1, 2007 (as so modified, the “Construction Contract”). A true
copy of the Construction Contract is attached hereto as Exhibit B.

 

WHEREAS, the Subtenant’s Work is shown on construction plans and specifications
(the “Drawings”) prepared by Olson Lewis Dioli & Doktor, Architects & Planners
Incorporated (the “Architect”) pursuant to a fee proposal agreement dated
October 4, 2006, as modified by letter agreement dated August 19, 2007 (as so
modified, the “Architect Contract”). A complete list of the Drawings is attached
hereto as Exhibit C, and a true copy of the Architect Contract is attached
hereto as Exhibit D.

 

WHEREAS, Seller has purchased the items of equipment and furniture for the
Subleased Premises itemized on Exhibit E-1 attached hereto (the “Equipment”),
and has ordered various additional items of equipment and furniture for the
Subleased Premises as shown on the purchase orders (the “Purchase Orders”), true
copies of which are attached hereto as Exhibit E-2.

 

WHEREAS, Seller holds the permits and approvals (the “Approvals”) relating the
Subtenant’s Work listed on Exhibit F attached hereto.

 

WHEREAS, as of the Effective Date (as defined in Section 2.4 herein), Seller
wishes to assign to Buyer, and Buyer wishes to assume from Seller, all Seller’s
rights under the Sublease Documents, the Construction Contract, the Drawings,
the Architect Agreement, the Equipment, the Purchase Orders, the Approvals,
together with all Seller’s rights to insurance benefits, claims against third
parties, and rights to deposits and refunds (other than the security deposit
paid to Sublandlord under the Sublease) in connection with the foregoing
(collectively, the “Purchased Assets”) upon the terms and conditions set forth
herein. Notwithstanding the foregoing, the Purchased Assets do not include, and
Seller reserves all rights to, any proceeds from the claim made by Seller to the
General Contractor for reimbursement in the amount of $14,527.23 paid by Seller
to Sublandlord for sprinkler valve damage incurred during the performance of the
Subtenant’s Work.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Buyer agree as follows:

 

1.                                       Purchase and Sale.  Seller agrees to
sell to Buyer, and Buyer agrees to purchase from Seller, the Purchased Assets.
Notwithstanding the foregoing, as between Buyer and Seller, the transfer of the
Purchased Assets pursuant to this Purchase Agreement shall not include the
assumption of any liability or obligation related to the Purchased Assets unless
Buyer expressly assumes that liability or obligation pursuant to Section 2.1.

 

2.                                       Purchase Price and Assumption of
Obligations.  In consideration of the purchase and sale described in Section 1,
Buyer shall, on the Effective Date:

 

 

--------------------------------------------------------------------------------


 

2.1                                 Assumption of Obligations.  Assume and
perform Seller’s obligations under the Sublease Documents (in accordance with
the terms of the Sublease Assignment and Amendment (as defined in Section 3.1.1
herein)), the Construction Contract, the Drawings, the Architect Agreement, the
Purchase Orders, and the Approvals arising on or after the Effective Date (but
excluding any liability or obligation arising out of or relating to a breach of
or default by Seller under any of Seller’s obligations under the Construction
Contract, the Drawings, the Architect Agreement, the Purchase Orders, and the
Approvals that occurred before the Effective Date), and no other liabilities or
obligations of Seller, whether fixed or contingent (subject, however, to the
terms of the Sublease Assignment and Amendment).  In addition, Buyer shall be
responsible for all “Rent” payable under the Sublease Documents relating to the
period (the “Rent Assumption Period”) on or after May 1, 2007 through the
Effective Date.  The Purchase Price (as defined in Section 2.3 herein) includes
all “Rent” with respect to the Rent Assumption Period paid by Seller to
Sublandlord as of the Effective Date.  In the event that after the Effective
Date, Seller shall make additional payments  to Sublandlord or Landlord with
respect to adjustments in “Rent” pursuant to the Sublease Documents including,
but not limited to, payments regarding recalculation of estimated operating
expenses or real estate taxes,  and such  payments relate to the Rent Assumption
Period, Buyer agrees to reimburse Seller for such payments, which such
obligation shall survive the Effective Date.   Notwithstanding anything to the
contrary in this Purchase Agreement or any other document, as to Sublandlord, if
there shall be any conflict or inconsistency between the terms, covenants and
conditions of this Purchase Agreement and the terms, covenants and conditions of
the Sublease Assignment and Amendment), then the terms, covenants and conditions
of the Sublease Assignment shall control and prevail.

 

For clarity and without limitation, as between Buyer and Seller, the following
shall remain the sole responsibility of and shall be retained, paid, performed
and discharged solely by Seller:

 

(a)                                  any Environmental, Health and Safety
Liabilities arising out of or relating to Seller’s subleasing or operation of
the Subleased Premises, or Seller’s ownership of the Purchased Assets;

 

(b)                                 any liability or obligation arising out of
or resulting from Seller’s compliance or noncompliance with any applicable law
or order of any governmental authority;

 

(c)                                  any liability or obligation for taxes,
including (i) any taxes arising as a result of Seller’s ownership of the
Purchased Assets prior to the Effective Date, (ii) any taxes that will arise as
a result of the sale of the Purchased Assets pursuant to this Agreement and
(iii) any deferred taxes with respect to the foregoing;

 

(d)                                 any liability or obligation of Seller under
this Purchase Agreement; and

 

(e)                                  any liability or obligation of Seller based
upon Seller’s acts or omissions occurring on or after the Effective Date.

 

2.2                                 Condition of Certain Purchase Assets.  Buyer
has had the opportunity to inspect and evaluate the condition of the Subleased
Premises, the construction of the Subtenant’s Work, the Drawings and the
Equipment, and agrees to accept the same on the Effective Date in their “AS-IS”
condition. Notwithstanding anything to the contrary in this Purchase Agreement
or any instrument delivered pursuant to this Purchase Agreement (including
Exhibits H-1, H-2, H-3, H-4 H-5, H-6 and H-7), (i) Buyer shall have no claim
against Seller, and hereby releases Seller from the same, for any deficiencies
in the condition of the Subleased Premises, the construction of the Subtenant’s
Work, the Drawings or the Equipment, except to the extent said deficiencies are
caused by Seller’s negligence or willful misconduct; and (ii) Buyer shall have
no claim against Sublandlord, and hereby releases Sublandlord from the same, for
any deficiencies in the condition of the Subleased Premises and the construction
of the Subtenant’s Work. For clarification, Buyer is not hereby releasing
Sublandlord for any deficiencies in the condition of the Subleased Premises to
the extent said deficiencies first arise after the Effective Date (except,
however, to the extent such deficiencies arise from the construction of the
Subtenant’s Work, the Drawings or the Equipment, for which deficiencies, Buyer
hereby releases Sublandlord entirely).

 

2.3                                 Cash Payment. Pay Seller $4,430,548.23 in
good U.S. funds (the “Purchase Price”). The Purchase Price is detailed on
Exhibit G attached hereto.

 

2.4                                 Definitions.

 

2.4.1                        “Effective Date” shall have the same meaning as
such term has under the Sublease Assignment and Amendment (as defined in Section
3.1.1 herein).

 

2.4.2                        “Environmental, Health and Safety Liabilities”
means any cost, damages, expense, liability, obligation or other responsibility
arising from or under any Environmental Law or Occupational Safety and Health
Law.

 

2.4.3                        “Environmental Law” means any federal, state or
local laws, rules, regulations, directives, orders, decrees, judgments, and the
like relating to pollution or protection of human health, safety or the
environment, including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. 9601 et seq., as amended

 

2

--------------------------------------------------------------------------------


 

(CERCLA), the Resource Conservation and Recovery Act, as amended 42 U.S.C. 6901
et seq., the Clean Water Act, 33 U.S.C. 1251 et seq., the Clean Air Act, 42
U.S.C. 7401 et seq., the Toxic Substance Control Act, 15 U.S.C. 2601 et seq.,
the Safe Drinking Water Act, 42 U.S.C. 300f through 300j, the Massachusetts Oil
and Hazardous Material Release Prevention and Response Act of 1993, and
Massachusetts General Laws, Chapter 21E, as amended, and the regulations
promulgated thereunder.

 

2.4.4                        “Hazardous Activity” means the distribution,
generation, handling, importing, management, manufacturing, processing,
production, refinement, release, storage, transfer, transportation, treatment or
use (including any withdrawal or other use of groundwater) of Hazardous Material
at the Subleased Premises or any part thereof into the environment and any other
act, business, operation or thing that increases the danger, or risk of danger,
or poses an unreasonable risk of harm, to persons or property on or off the
Subleased Premises.

 

2.4.5                        “Hazardous Material” means any substance, material
or waste which is regulated by any governmental authority, including any
material, substance or waste which is defined as a “hazardous waste,” “hazardous
material,” “hazardous substance,” “extremely hazardous waste,” “restricted
hazardous waste,” “contaminant,” “toxic waste” or “toxic substance” under any
provision of Environmental Law, and including petroleum, petroleum products,
asbestos, presumed asbestos-containing material or asbestos-containing material,
urea formaldehyde and polychlorinated biphenyls.

 

2.4.6                        “Occupational Safety and Health Law” means any
applicable law designed to provide safe and healthful working conditions and to
reduce occupational safety and health hazards, including the Occupational Safety
and Health Act, and any program, whether governmental or private (such as those
promulgated or sponsored by industry associations and insurance companies),
designed to provide safe and healthful working conditions.

 

2.4.7                        “Knowledge of Seller” or words to that effect means
the actual knowledge of Richard P. Shea, Chief Financial Officer.

 

3.                                       Conditions.

 

3.1                               Assignments.  On the Effective Date, Seller
and Buyer shall execute and deliver the following instruments:

 

3.1.1                        Assignment, Assumption and Consent Agreement; and
First Amendment to Sublease in the form of Exhibit H-1 attached hereto
(“Sublease Assignment and Amendment”);

 

3.1.2                        Assignment and Assumption of Construction Contract
in the form of Exhibit H-4 attached hereto;

 

3.1.3                        Assignment and Assumption of Architect Contract in
the form of Exhibit H-5 attached hereto;

 

3.1.4                        Bill of Sale in for the Equipment in the form of
Exhibit H-6 attached hereto; and

 

3.1.5                        Assignment and Assumption of Purchase Orders in the
form of Exhibit H-7 attached hereto.

 

3.2                               Third Party Consents.  On the Effective Date,
Seller shall deliver to Buyer consents or approvals of (i) the Sublandlord
pursuant to the Sublease Assignment and Amendment (i.e. Exhibit H-1), (i) the
Landlord pursuant to the form of consent attached hereto as Exhibit H-2, (iii)
the General Contractor pursuant to the form of consent included as part of
Exhibit H-4, and the Architect pursuant to the form of consent included as part
of Exhibit H-5 to consummate the transactions contemplated hereby and transfer
each and all of the Purchased Assets in conformity with this Purchase Agreement.
Except as provided in Section 3.6 herein, Seller shall be responsible for any
fees payable to such third parties to obtain their consents and/or approvals.

 

3.3                               Sublease Amendment; Overlease Amendment.  On
the Effective Date, Buyer shall have obtained (i) from the Sublandlord (with the
written consent of the Landlord), the amendment to the Sublease as contained in
the Sublease Assignment and Amendment; and (ii) from Landlord and Sublandlord,
an amendment to the Overlease as more particularly described in that certain
Second Amendment to Lease in the form attached hereto as Exhibit H-3.

 

3.4                               Security Deposit.  Simultaneously with the
execution of this Purchase Agreement, Buyer shall deliver to Sublandlord a
security deposit complying with Paragraph 5 of the Sublease, as amended by the
terms of the Sublease Assignment and Amendment.

 

3.5                               Deliverables.  In addition to the foregoing,
the parties to this Purchase Agreement shall, on the Effective Date, deliver to
each other such documents and instruments as legal counsel of the parties
reasonably require to consummate the transactions contemplated hereby and
evidence Buyer’s assumption of Seller’s obligations under Subsection 2.1 herein
and Seller’s transfer to Buyer of the Purchased Assets in conformity with this
Purchase Agreement.

 

3

--------------------------------------------------------------------------------


 

3.6                               Sublandlord’s Costs.  Seller shall be
responsible for reimbursing Sublandlord for Sublandlord’s Costs (as defined in
Section 12(g) of the Sublease Assignment and Amendment) (“Sublandlord’s Costs”).
As between Seller and Buyer only, Buyer shall then reimburse Seller for
one-third (1/3) of the aforementioned Sublandlord’s Costs, which such obligation
shall survive the Effective Date or the expiration or termination of this
Purchase Agreement; provided, however, to the extent any such Sublandlord’s
Costs relate to the Subtenant’s Work (e.g. plan approval [including architects
fees and engineering costs], overtime services, service shutdowns, etc), Buyer
shall reimburse Seller for 100% of such costs, which such obligation shall
survive the Effective Date.

 

4.                                       Representations and Warranties of
Seller.

 

Seller represents and warrants to Buyer that the following statements are true
and correct.

 

4.1                                 Corporate Organization.  Seller is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware.

 

4.2                                 Corporate Authority.  Seller has all
requisite corporate power and authority to enter into this Purchase Agreement
and related agreements and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Purchase Agreement and any
related agreements and the consummation of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate action of
Seller, including adoption of appropriate resolutions by Seller’s board of
directors. This Purchase Agreement and related agreements have been duly
executed and delivered by Seller and constitute the legal, valid and binding
obligations of Seller enforceable against Seller in accordance with their
respective terms, subject to laws of general application relating to the rights
of creditors and to the availability of equitable remedies.

 

4.3                                 No Defaults; Environmental Matters.

 

(a)                                  Seller is in compliance with its
obligations under the Purchased Assets and has not received any notices of
default with respect to said Purchased Assets, nor is Seller aware of any event
or conditions which, with after notice to Seller or the passage of time, or
both, would constitute a default by Seller under such Purchased Assets.

 

(b)                                 Neither Seller nor any person for whose
conduct it is or may be held responsible, or to the knowledge of Seller (having
made no independent investigation whatsoever), any other person, has permitted
or conducted any Hazardous Activity conducted with respect to the Subleased
Premises or the Purchased Assets except in full compliance with all applicable
Environmental Laws.

 

(c)                                  To the Knowledge of Seller (having made no
independent investigation whatsoever), there has been no release or, threat of
release, of any Hazardous Materials at or from the Subleased Premises or the
Purchased Assets.

 

4.4                                 Compliance with Laws.  The execution of this
Purchase Agreement and any related agreements by Seller does not, and Seller’s
performance of its obligations thereunder will not, conflict or violate Seller’s
certificate of incorporation, by-laws, any laws applicable to Seller or by which
any of its assets or properties are bound or affected, result in any breach of
or constitute a default under any agreement, lease, license or other instrument
or obligation to which Seller is a party or by which Seller’s properties are
bound or affected.

 

4.5                                 Governmental Approval.  No governmental
approval, consent or authorization is required for Seller to enter into this
Purchase Agreement and any related agreement and to perform its obligations
thereunder and consummate the transactions contemplated hereby or thereby.

 

4.6                                 Contracts.  Seller is not a party to any
contract or agreement, written or oral, with respect to the Subleased Premises
and the Subtenant’s Work, other than the Purchased Assets.

 

4.7                                 Litigation.  There is no private or
governmental action, suit, proceeding, claim, arbitration or investigation
pending before any agency, court or tribunal, or, to the knowledge of Seller,
threatened (including allegations that could form the basis for future legal
action), against Seller or any of the Purchased Assets.

 

4.8                                 Good Title.  Seller has good and marketable
title to, or in the case of leased properties or assets, a valid leasehold
interest in, all of the Purchased Assets, in each case free and clear of all
liens, encumbrances or claims and, on the Effective Date, Buyer shall acquire
good and marketable title to or a valid leasehold interest in, each and all of
the Purchased Assets, free and clear of all liens, claims, and encumbrances.

 

4

--------------------------------------------------------------------------------


 

4.9                                 Transferability.  Except for obtaining the
third party consents described in Subsection 3.2 herein, Seller is entitled to
transfer and assign all of the Purchased Assets to Buyer without any restriction
or payment of any kind to any third party by Seller or Buyer.

 

4.10                           Taxes.  Seller has paid all federal, state and
local taxes and fees, including interest and penalties thereon, if any, and
collected, withheld and remitted to the applicable governmental authority any
taxes that it was obligated to collect, withhold or remit, as of the Effective
Date, and there are no unpaid taxes or fees which could result in the imposition
of a lien, encumbrance or claim on the Purchased Assets or against Buyer.

 

4.11                           No Brokers or Finders.  Seller has had no
dealings with any broker or other finder with respect to the transactions
contemplated by this Purchase Agreement.

 

4.12                           Additional Representations.  On the Effective
Date, Seller shall be deemed to have made the representations of Seller as set
forth in Exhibits H-1, H-2, H-4, H-5 and H-7 attached hereto.

 

4.13                           Disclosure.  No representation or warranty or
other statement made by Seller in this Purchase Agreement or any related
agreements (including without limitation Exhibits H-1, H-2, H-4, H-5 and H-7)
contains any untrue statement or omits to state a material fact necessary to
make any of them, in light of the circumstances in which it was made, not
misleading. Seller does not have Knowledge of any fact that has specific
application to Seller (other than general economic or industry conditions) and
that may materially adversely affect the Purchased Assets that has not been set
forth in this Purchase Agreement or otherwise disclosed to Buyer in writing.

 

5.                                       Representations and Warranties of
Buyer.

 

Buyer represents to Seller that the following statements are true and correct:

 

5.1                                 Corporate Organization.  Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware.

 

5.2                                 Corporate Authority.  Buyer has all
requisite corporate power and authority to enter into this agreement and related
agreements and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this agreement and any related agreements and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action of Buyer, including adoption of
appropriate resolutions by Buyer’s board of directors and stockholders. This
agreement and related agreements have been duly executed and delivered by Buyer
and constitute the legal, valid and binding obligations of Buyer enforceable
against Buyer in accordance with their respective terms, subject to laws of
general application relating to the rights of creditors and to the availability
of equitable remedies.

 

5.3                                 Compliance with Laws.  The execution of this
Purchase Agreement and any related agreements by Buyer does not, and Buyer’s
performance of its obligations thereunder will not, conflict or violate Buyer’s
certificate of incorporation, by-laws, any laws applicable to Buyer or by which
any of its assets or properties are bound or affected, result in any breach of
or constitute a default under any agreement, lease, license or other instrument
or obligation to which Buyer is a party or by which Buyer’s properties are bound
or affected.

 

5.4                                 Governmental Approval.  No governmental
approval, consent or authorization is required for Buyer to enter into this
Purchase Agreement and any related agreement and to perform its obligations
thereunder and consummate the transactions contemplated hereby or thereby.

 

5.5                                 No Brokers or Finders.  Buyer has had no
dealings with any broker or other finder with respect to the transactions
contemplated by this Purchase Agreement, except for Richards Barry Joyce &
Partners. Buyer shall be responsible for fees payable to Richards Barry Joyce &
Partners with respect to such engagement (the “Broker’s Fee”). Buyer represents
to Seller that the Broker’s Fee is $89,456.00. Seller shall reimburse Buyer for
one-half (1/2) of the Broker’s Fee as a credit against the Purchase Price.

 

6.                                       Post-Closing Agreements.

 

Following the Effective Date,

 

6.1.                              Further Assurances. The parties shall execute
such further documents, and perform such further acts, as may be necessary to
transfer and convey the Purchased Assets to Buyer on the terms herein contained
and otherwise to comply with the terms of this agreement and consummate the
transactions contemplated hereby.

 

5

--------------------------------------------------------------------------------


 

6.2                                 Transfer Taxes.  Seller shall be responsible
for and shall pay any and all transfer taxes, use, value-added, documentary,
recordation or other similar taxes in connection with the transfer of the
Purchased Assets as contemplated by this Purchase Agreement.

 

7.                                       Indemnification.

 

7.1                                 Survival.  Buyer’s and Seller’s
representations and warranties in this agreement shall survive the Effective
Date.

 

7.2                                 Indemnification of Buyer.  From and after
the Effective Date, Seller shall indemnify and hold harmless Buyer and its
stockholders, directors, officers, employees, agents, and attorneys and shall
reimburse them for, any third-party claim, liability, loss, damage, or expense
(including reasonable attorneys’ fees and expenses) paid or reasonably incurred
by them as a result of any material breach of any representation, warranty,
agreement or covenant of Seller under this Purchase Agreement or any related
agreements, or arising out of the ownership or operation of the Purchased Assets
or the Subleased Premises prior to the Effective Date, or relating to any
liability or obligation not assumed by Buyer under Subsection 2.1 hereof.

 

7.3                                 Indemnification of Seller.  From and after
the Effective Date, Buyer shall indemnify and hold harmless Seller and its
stockholders, directors, officers, employees, agents, and attorneys and shall
reimburse them for, any third-party claim, liability, loss, damage, or expense
(including reasonable attorneys’ fees and expenses and the costs of
investigation) paid or reasonably incurred by them as a result of any material
breach of any representation, warranty, agreement or covenant on the part of
Buyer under this Purchase Agreement or any related agreements, or arising
exclusively out of the ownership or operation by Buyer of the Purchased Assets
or the Subleased Premises on or after the Effective Date, or arising from any
liabilities assumed by Buyer under Subsection 2.1 hereof.

 

8.                                       Miscellaneous.

 

8.1                                 Notices.  All notices or other
communications required or given hereunder shall be in writing and shall be
deemed duly given if delivered in person (with receipt therefor), or if sent by
certified or registered mail, return receipt requested, postage prepaid, to the
following addresses: (i) if to Seller, to Richard P. Shea, CFO, Momenta
Pharmaceuticals, Inc., 675 W. Kendall Street, Cambridge, MA 02142, with a copy
to General Counsel, Momenta Pharmaceuticals, Inc., 675 W. Kendall Street,
Cambridge, MA 02142 and to Jonathan E. Book, Esq., Foley Hoag LLP, 155 Seaport
Boulevard, Boston, MA 02210 and (ii) if to Buyer, to Philip T. Chase, Esq.,
General Counsel, Alnylam Pharmaceuticals, Inc., 300 Third Street, Cambridge, MA
02142, with a copy to Joseph L. Faber, Esq., Faber Daeufer & Rosenberg PC., 950
Winter Street, Waltham, MA 02451 . Either party may change its address for the
giving of notices by notice given in accordance with this section.

 

8.2                                 No Third Party Beneficiary.  This Purchase
Agreement and any related agreement are not intended to confer upon any other
person any rights or remedies, except for any right to indemnification that a
person may have pursuant to Subsections 7.2 or 7.3 hereof.

 

8.3                                 Choice of Law.  This Purchase Agreement
shall be governed by and construed in accordance with the laws of Massachusetts
without regard to applicable principles of conflict or choice of law.

 

8.4                                 Amendments and Waivers.  No amendment of any
provision in this Purchase Agreement shall be valid, unless in writing and
signed by the party to be charged. No failure or delay on the part of any party
to exercise any rights under this Purchase Agreement shall operate or imply a
waiver thereof, unless in a writing signed by the party to be charged.

 

8.5                                 Final and Binding Arbitration.  Any dispute
arising solely between Seller and Buyer from or relating to this Purchase
Agreement or any related agreement or the transactions contemplated hereby or
thereby shall be resolved exclusively and finally by arbitration pursuant to the
rules for commercial arbitration of the American Arbitration Association, and
judgment upon any arbitral award may be entered in any court of competent
jurisdiction. No such arbitral award may include exemplary, punitive or
statutory damages or legal fees or expenses of any party.

 

8.6                                 Coordination of Publicity.       Except for
disclosures required by Securities and Exchange Commission regulations or other
applicable Federal, state or local law, Buyer and Seller agree to coordinate any
publicity or other public disclosure of the transactions contemplated under this
Purchase Agreement.

 

{Signatures Follow}

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first written above.

 

 

BUYER:

 

 

 

ALNYLAM PHARMACEUTICALS, INC.

 

 

 

 

 

By:

    /s/ Patricia Allen

 

 

Name: Patricia Allen

 

Title:     VP, Finance, duly authorized

 

 

 

 

 

SELLER:

 

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

    /s/  Richard P. Shea

 

 

Richard P. Shea, its Vice President, Treasurer and

 

Chief Financial Officer, duly authorized

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Copy of Sublease

 

SUBLEASE

 

This Sublease (the “Sublease”) is made as of September 8, 2006 by and between
Archemix Corp., a Delaware corporation, having an address of 300 Third Street,
Cambridge, Massachusetts 02142 (“Sublandlord”) and Momenta Pharmaceuticals,
Inc., a Delaware corporation, having an address of 675 West Kendall Street,
Cambridge, MA 02142 (“Subtenant”).

 

W I T N E S S E T H:

 

A.                                   Three Hundred Third Street L.L.C.,
predecessor-in-interest to ARE-MA Region No. 28, LLC, a Delaware limited
liability company (“Landlord”), as landlord, and Sublandlord, as tenant, entered
into a Lease dated April 11, 2005, as amended by (i) that First Amendment to
Lease dated July 9, 2006, between Sublandlord and Landlord (collectively, the
“Overlease”), pursuant to which Sublandlord leases approximately 67,451 rentable
square feet of space (the “Premises”) located on the first, second and P-1 and
P-2 levels of the building known as 300 Third Street, Cambridge, Massachusetts
(the “Building”). A partially redacted copy of the Overlease is attached hereto
and incorporated herein as “Exhibit A”;

 

B.                                     Subtenant desires to sublease from
Sublandlord and Sublandlord desires to sublease to Subtenant, a portion of the
Premises as identified on “Exhibit B” attached hereto and incorporated herein
(hereinafter referred to as the “Subleased Premises”), which Subleased Premises
shall consist of approximately 22,364 rentable square feet located on a portion
of the second floor of the Building as set forth on attached “Exhibit B”.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.  DEMISE OF SUBLEASED PREMISES.  Sublandlord hereby demises and subleases to
Subtenant, and Subtenant hereby hires and takes from Sublandlord, the Subleased
Premises for the term and upon the conditions hereinafter set forth, in “AS IS,
WHERE IS” condition, subject to the completion of Sublandlord’s Work (as
hereinafter defined), together with the right to use, on a non-exclusive basis,
the lavatories, hallways, lobbies and other common elements of the Building
and/or the Premises appurtenant to the Subleased Premises. If Subtenant desires
additional premises for purposes of solvent storage or waste neutralization
(“Storage Space”), Subtenant shall notify Sublandlord in writing thereof and
Sublandlord shall cooperate with Subtenant and use commercially reasonable
efforts to lease from Landlord such Storage Space desired by Subtenant and to
thereupon sublease same to Subtenant. Subtenant shall be responsible for all
Fixed Rent and Additional Rent charged by Landlord applicable to any Storage
Space.  Notwithstanding the foregoing, the securing of such Storage Space by
Sublandlord shall not be a condition to the effectiveness of this Sublease. If
Subtenant does not elect to lease any Storage Space, then Sublandlord shall
cooperate with Subtenant to share a portion of Sublandlord’s waste
neutralization and solvent storage areas located within Sublandlord’s Premises
to accommodate Subtenant’s reasonable requirements, subject to Sublandlord’s
reasonable requirements for Sublandlord’s operations. Subtenant agrees to pay
its proportionate share of the costs thereof.

 

2. TERM.                                            (a)  Initial Term.  The
initial term of this Sublease (the “Term”) shall commence on the later to occur
of (i) the date of this Sublease, (ii) the date on which Landlord’s written
consent to this Sublease is obtained and delivered to Subtenant, and (iii) the
date on which Sublandlord delivers possession of the Subleased Premises to
Subtenant (the “Commencement Date”). Notwithstanding the foregoing, in the event
such Landlord’s consent to this Sublease is not obtained in accordance with
Section 15 herein and possession of the Subleased Premises delivered to
Subtenant on or before the date which is sixty (60) days following the date of
Sublandlord’s execution of this Sublease, then either party shall have the right
to cancel this Sublease on fifteen (15) days written notice to the other (the
“Cancellation Notice”) and with the giving of such notice, this Sublease shall
be deemed canceled and no further force or effect and neither party shall have
any liability or obligation to the other in respect thereof. Notwithstanding the
foregoing, if within fifteen (15) days after the giving of the Cancellation
Notice, Landlord’s consent is received and possession of the Subleased Premises
delivered to Subtenant, then the Cancellation Notice shall be deemed null and
void and this Sublease shall continue in full force and effect. The Term shall
of this Sublease shall end on April 30, 2011 (the “Expiration Date”), as it may
be extended hereunder, or shall end on such earlier date upon which such term
may expire or be terminated pursuant to the provisions hereof or pursuant to
law. The Term and any extension thereof in accordance with the provisions of
this Sublease is referred to as the “Term”.

 

                                               
(b)                                 Extended Term.  Provided that, at the time
Subtenant elects to exercise the option herein granted, (i) this Sublease is in
full force and effect, (ii) Subtenant is not in default beyond any applicable
notice and grace periods hereunder, and (iii) Subtenant or an Affiliated
Transferee (as defined in Section 16.B of the Overlease) is occupying all of the
Subleased Premises, Subtenant shall have the option, upon written notice to
Sublandlord (“Subtenant’s Extension Notice”) given not less than six (6) months
prior to the expiration of the Expiration Date, to extend the Term of this
Sublease for an additional four (4) year period (the “Extended Term”)

 

1

--------------------------------------------------------------------------------


 

expiring on April 30, 2015, subject to Sublandlord’s Termination Option and
Subtenant’s Termination Option (as such terms are hereinafter defined). The
Extended Term shall commence immediately following the end of the initial Term
hereof. All terms and conditions applicable during the initial Term shall apply
during the Extended Term including without limitation the obligation of
Subtenant to pay Fixed Rent and its Pro Rata Share of Operating Expenses and
Taxes except that (x) Subtenant shall have no further right to extend this
Sublease beyond the Extended Term hereinabove provided, (y) there shall be no
tenant improvement allowance, and (z) such Extended Term shall be subject to the
parties’ Termination Options.

 

(c)                                  Sublandlord’s Termination Option. From and
after the earlier to occur of (i) the date of Subtenant’s Extension Notice, if
any, and (ii) October 1, 2010 and continuing through the Term as such Term may
be extended, Sublandlord shall have the right to terminate this Sublease
(“Sublandlord’s Termination Option”) as follows:

 

(i) where Subtenant has delivered to Sublandlord Subtenant’s Extension Notice as
hereinabove provided, upon delivery of written notice to Subtenant within thirty
(30) days following the date of Sublandlord’s receipt of Subtenant’s Extension
Notice, which termination shall be effective upon the Expiration Date hereof; or

 

(ii) where Subtenant has delivered to Sublandlord Subtenant’s Extension Notice
as hereinabove provided, and Sublandlord has failed to deliver written notice to
Subtenant within such thirty (30) day period as provided in subsection (i)
above, upon delivery of written notice to Subtenant, which termination shall be
effective on a date specified in Sublandlord’s notice which shall be not less
than nine (9) months following the date of such notice (“Sublandlord’s Early
Termination Date”).

 

If Sublandlord exercises Sublandlord’s Termination Option under subsection (i)
above, then (i) all rent payable under this Sublease shall be paid and
apportioned as of the Expiration Date; (ii) neither party shall have any rights,
estates, liabilities, or obligations under this Sublease for the period accruing
after Expiration Date, except those which are incurred, have accrued or relate
to the period prior to Expiration Date, and (iii) Subtenant shall surrender and
vacate the entire Subleased Premises and deliver possession thereof to
Sublandlord on or before the Expiration Date in the condition required under
both this Sublease and the Overlease.

 

If Sublandlord exercises Sublandlord’s Termination Option under subsection (ii)
above, then (i) all rent payable under this Sublease shall be paid and
apportioned as of the Sublandlord’s Early Termination Date; (ii) neither party
shall have any rights, estates, liabilities, or obligations under this Sublease
for the period accruing after Sublandlord’s Early Termination Date, except those
which are incurred, have accrued or relate to the period prior to Sublandlord’s
Early Termination Date, and (iii) Subtenant shall surrender and vacate the
entire Subleased Premises and deliver possession thereof to Sublandlord on or
before Sublandlord’s Early Termination Date in the condition required under both
this Sublease and the Overlease.

 

(d)                                 Subtenant’s Termination Option.  Provided
that Subtenant is not in default under this Sublease beyond any applicable
notice and grace periods on either the date Subtenant exercises Subtenant’s
Termination Option (as hereinafter defined) or, or unless waived in writing by
Sublandlord, on Subtenant’s Early Termination Date (as hereinafter defined),
after the earlier to occur of (i) the date of Subtenant’s Extension Notice, if
any, and (ii) October 1, 2010, and continuing through the Term as such Term may
be extended, Subtenant shall have the right to terminate this Sublease upon the
giving of nine (9) months’ prior written notice to Sublandlord (“Subtenant’s
Termination Option”), which termination shall be effective on the date that is
nine (9) months following the date of such written notice to Sublandlord
(“Subtenant’s Early Termination Date”). If Subtenant exercises Subtenant’s
Termination Option, then (i) all rent payable under this Sublease shall be paid
and apportioned as of the Subtenant’s Early Termination Date; (ii) neither party
shall have any rights, estates, liabilities, or obligations under this Lease for
the period accruing after Subtenant’s Early Termination Date, except those which
are incurred, have accrued or relate to the period prior to Subtenant’s Early
Termination Date, and (iii) Subtenant shall surrender and vacate the entire
Subleased Premises and deliver possession thereof to Sublandlord on or before
Subtenant’s Early Termination Date in the condition required under both this
Sublease and the Overlease.

 

(e)                                  Notwithstanding anything to the contrary
contained herein, in no event shall the exercise of Subtenant’s Termination
Option or Sublandlord’s Termination Option cause the Sublease Term to terminate
prior to April 30, 2011.

 

2

--------------------------------------------------------------------------------


 

3.  SUBORDINATION TO AND INCORPORATION OF THE OVERLEASE.

 

                                                (a)  This Sublease is in all
respects subject and subordinate to the terms and conditions of the Overlease
and to the matters to which the Overlease, including any amendments thereto, is
or shall be subordinate. Subtenant agrees that Subtenant has reviewed and is
familiar with the Overlease and the Sublease, and will not do or suffer or
permit anything to be done which would result in a default or breach (whether or
not subject to notice or grace periods) on the part of Sublandlord under the
Overlease or cause the Overlease to be terminated. Sublandlord agrees that it
will not (i) do or suffer or permit anything to be done which would result in a
default or breach under the Overlease or cause the Overlease to be terminated,
or (ii) modify or amend the Overlease, or take any other action which results in
the modification, surrender or cancellation of Overlease to the extent such
modification, surrender or cancellation decreases any of Subtenant’s rights
under this Sublease or increases any of Subtenant’s obligations under this
Sublease, without the prior written consent of Subtenant. If, however, the
Overlease is terminated prior to its scheduled expiration for any reason
whatever, this Sublease shall likewise terminate, without further notice.

 

(b)  Except as otherwise expressly provided in this Sublease, the terms,
covenants, conditions, rights, obligations, remedies and agreements of the
Overlease are incorporated into this Sublease by reference and made a part
hereof as if fully set forth herein and shall constitute the terms of this
Sublease, mutatis, mutandis, Sublandlord being substituted for “Landlord”
thereunder, Subtenant being substituted for “Tenant” thereunder and “Subleased
Premises” being substituted for “Premises” thereunder, except to the extent that
such terms do not relate to the Subleased Premises or are inapplicable to, or
specifically inconsistent with the terms of this Sublease, it being understood
and agreed that Sublandlord will not be acting as, or assuming any of the
responsibilities of, Landlord, and all references in the Overlease to
Landlord-provided services or Landlord insurance requirements, and any other
references which by their nature relate to the owner or operator of the
Building, rather than to a tenant of the Building subleasing space to a
subtenant, shall continue to be references to Landlord and not to Sublandlord.
All capitalized terms used and not otherwise defined herein shall have the same
meaning as set forth in the Overlease.

 

(c)  The following provisions of the Overlease shall not be incorporated herein
by reference and are expressly excluded from the terms of this Sublease: any
redacted portions of the Overlease, Article 1 (clauses A - N, P, Q & S), Article
2 [Premises, Term and Commencement Date], Article 3 [Rent], Article 5(A) and (B)
[Tenant’s Work/Alterations and Additions], Article 12(E) [Signs], the second and
third sentences of Article 12(G) [Condition of Premises], Article 16(C)
[Recapture], Articles 23(e) and (h) [Security Deposit], 24 [Brokerage
Commission], 28(A), (B), (C), (E), (G) and (H) [Additional Rights Reserved By
Landlord], 30(C) [Notices], 30(J) [Limitation of Liability], 30(K) [Memorandum
of Lease], 30(Z) [Dispute Resolution], 31 [Right of First Refusal], 32 [Right of
First Option], 33 [Termination Option], 34 [Generator], Attachment No. 1 to
Exhibit B, Exhibit C and attachments thereto [Workletter], Exhibit F [Generator
Space], Exhibit E [Rent Commencement Date Confirmation], Exhibit G [Tenant’s
List of Hazardous Materials], and Exhibit K [Flammables License Application].

 


(D)                               FOR THE PURPOSES OF INCORPORATION HEREIN, THE
TERMS OF THE OVERLEASE ARE SUBJECT TO THE FOLLOWING ADDITIONAL MODIFICATIONS:


 

(I)                                     IN ALL PROVISIONS OF THE OVERLEASE
(UNDER THE TERMS THEREOF AND WITHOUT REGARD TO MODIFICATIONS THEREOF FOR
PURPOSES OF INCORPORATION INTO THIS SUBLEASE) REQUIRING THE APPROVAL OR CONSENT
OF LANDLORD, SUBTENANT SHALL BE REQUIRED TO OBTAIN THE APPROVAL OR CONSENT OF
BOTH SUBLANDLORD (WHICH APPROVAL OR CONSENT OF SUBLANDLORD SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED) AND LANDLORD.

 

(II)                                IN ALL PROVISIONS OF THE OVERLEASE REQUIRING
THE TENANT TO SUBMIT, EXHIBIT TO, SUPPLY OR PROVIDE LANDLORD WITH EVIDENCE,
CERTIFICATES, OR ANY OTHER MATTER OR THING, SUBTENANT SHALL BE REQUIRED TO
SUBMIT, EXHIBIT TO, SUPPLY OR PROVIDE, AS THE CASE MAY BE, THE SAME
SIMULTANEOUSLY TO BOTH LANDLORD AND SUBLANDLORD. IN ANY SUCH INSTANCE,
SUBLANDLORD SHALL REASONABLY DETERMINE IF SUCH EVIDENCE, CERTIFICATE OR OTHER
MATTER OR THING SHALL BE SATISFACTORY.

 

(III)                               NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN ARTICLE 10 OR ARTICLE 11 OF THE OVERLEASE, SUBLANDLORD SHALL HAVE
NO OBLIGATION TO RESTORE OR REBUILD ANY PORTION OF THE SUBLEASED PREMISES AFTER
ANY DESTRUCTION OR TAKING BY EMINENT DOMAIN.

 

(IV)                            SUBLANDLORD SHALL NOT BE DEEMED TO HAVE MADE ANY
OF LANDLORD’S REPRESENTATIONS, WARRANTIES AND INDEMNITIES UNDER THE OVERLEASE
(PROVIDED, HOWEVER, THAT TO THE EXTENT PERMITTED UNDER THE OVERLEASE, OR AS
OTHERWISE CONSENTED TO BY LANDLORD, SUBLANDLORD HEREBY ASSIGNS TO SUBTENANT THE
THIRD PARTY BENEFITS OF SUCH REPRESENTATION, WARRANTIES AND INDEMNITIES OF
LANDLORD AND THE RIGHT TO ENFORCE SAME, PROVIDED, HOWEVER, THAT SUBLANDLORD
SHALL ALSO RETAIN THE RIGHTS TO ENFORCE SUCH REPRESENTATIONS, WARRANTIES AND
INDEMNITIES).

 

(V)                                 SUBLANDLORD SHALL NOT BE DEEMED OR CONSTRUED
IN ANY WAY TO INDEMNIFY SUBTENANT FOR ANY BREACH OF LANDLORD UNDER THE OVERLEASE
OR ANY OTHER ACTIONS OR OMISSIONS OF LANDLORD.

 

(vi)                              Section 30(T) of the Overlease shall be
amended by including the following language at the end of the paragraph: “, or
to the Securities Exchange Commission or such other entity as required by law.”

 

3

--------------------------------------------------------------------------------


 

4. RENT.

 

(a) Beginning on the earlier to occur of (i) March 10, 2007 and (ii) Subtenant’s
beneficial use of the Subleased Premises for the conduct of its business, and
continuing through the Sublease Term, including any Extended Term (if
applicable), Subtenant shall pay to Sublandlord annual fixed rent (the “Fixed
Rent”) per annum in the amount of One Million Seventy-Three Thousand Four
Hundred Seventy-Two and No/100 Dollars ($1,073,472.00) in advance in equal
monthly installments of Eight-Nine Thousand Four Hundred Fifty-Six and No/100
Dollars ($89,456.00), pro-rated on a per diem basis in the case of any partial
months during the Term addressed to Sublandlord at the address set forth in this
Sublease, Attn: Chief Financial Officer, or such other address set forth in a
written notice to Subtenant. Subtenant’s Fixed Rent shall be proportionately
adjusted in the event Subtenant leases any Storage Space from Sublandlord.

 

(b)                                 Except as otherwise set forth herein, each
monthly installment shall be payable on or before the first day of the calendar
month for which such payment is made, without notice or demand and without
abatement, set-off or deduction.

 

(c)                                  In addition to the Fixed Rent and any other
sums which Subtenant may be obligated to pay pursuant to any other provision of
this Sublease, Subtenant agrees to pay to Sublandlord as “Additional Rent”
hereunder as and when such sums are due and payable by Sublandlord under the
Overlease, or as otherwise hereinafter provided:

 

(i)  “Expense Adjustment Amount” in an amount equal to 33.15%, (“Subtenant’s Pro
Rata Share”) of the amounts payable by Sublandlord on account of Operating
Expenses and Real Estate Taxes pursuant to Article 4(A) of the Overlease, which
Subtenant’s Pro Rata Share shall be proportionately adjusted in the event
Subtenant leases any Storage Space from Sublandlord;

 

(ii)  the cost of all utilities consumed by Subtenant in the Subleased Premises,
including but not limited to electricity, natural gas and water, sewer, steam,
fire protection, telephone and other communication and alarm services (the
“Utility Charges”). Subtenant agrees that Subtenant’s usage of electricity and
gas shall be measured by separate sub-meter to be installed by Subtenant, and
Subtenant shall pay Subtenant’s Pro Rata Share of all other utilities supplied
to the Subleased Premises and not directly billed to Subtenant by the utility
provider;

 

(iii)                               the Parking Fee (as hereinafter defined in
Section 22 hereof);

 

(iv)                              all Subtenant Surcharges (as hereinafter
defined); and

 

(v)                                 if pursuant to Section 1 above, Subtenant
leases any Storage Space, Subtenant shall pay all Fixed Rent and Additional Rent
charged by Landlord in respect of the Storage Space (“Storage Space Charges”).

 

(d)  As used herein, the term “Subtenant Surcharges” shall mean any and all
amounts other than the Expense Adjustment Amount, Utility Charges, Parking Fee
and the Storage Space Charges which become due and payable by Sublandlord to
Landlord under the Overlease whether as additional rent or for any extra
services or otherwise, which would not have become due and payable but for the
acts and omissions of Subtenant under this Sublease or which are otherwise
attributable to the Subleased Premises, including, but not limited to: (i) any
increases in the Landlord’s fire, rent or other insurance premiums resulting
from any act or omission of Subtenant, (ii) any additional rent under the
Overlease payable by Sublandlord on account of Subtenant’s use of other extra
services above those provided in Article VII of the Overlease, and (iii) any
additional rent under the Overlease payable by Sublandlord on account of any
other additional service as may be provided to the Subleased Premises.
Notwithstanding the foregoing, Subtenant Surcharges shall not include (i)
amounts which relate to the acts or omissions of Sublandlord under the Overlease
and not the acts or omissions of Subtenant under this Sublease, (ii) maintenance
and repairs with respect to any non-common areas of the Premises (other than the
Subleased Premises); or (iii) Fixed Rent pursuant to the Overlease, and, except
as expressly provided in this Sublease, items of Additional Rent pursuant to the
Overlease. Subtenant shall pay the Additional Rent set forth in subsections (c)
and (d) of this Section 4 within thirty (30) days after the presentation of
statements therefor by the Landlord or Sublandlord to Subtenant.

 

(e)                                  To the extent any utilities to the
Subleased Premises are not separately sub-metered, if Subtenant or any other
occupant of the Premises makes use of any utilities during hours other than
during Building business hours, or if Subtenant or any other occupant of the
Premises adds any machinery, appliances or equipment which materially increases
or decreases the aggregate electrical load in the Subleased Premises or other
portions of the Premises, as the case may be, the applicable Utility Charges
shall be adjusted proportionately to reflect any change in such use.

 

(f)                                    Sublandlord shall provide copies of all
bills (or relevant portions thereof) received from Landlord affecting or
relating to Subtenant’s use of the Subleased Premises to Subtenant promptly upon
receipt. Notwithstanding the foregoing, (i) if the Overlease provides that a
payment of additional rent is payable by the Sublandlord to Landlord within a
shorter period of time,

 

4

--------------------------------------------------------------------------------


 

Subtenant shall pay the additional rent provided for in this Section 4 relating
to such payment of additional rent not later than the business day preceding the
date that Sublandlord shall be so required to pay, and (ii) if the Overlease
provides that a payment of additional rent thereunder is payable by Sublandlord
to Landlord, on demand, then Subtenant shall pay any additional rent provided
for in this Section 4 relating to such payment of additional rent under the
Overlease, upon the demand of Sublandlord. Any failure or delay by Sublandlord
in billing any sum set forth in this Section 4 shall not constitute a waiver of
Subtenant’s obligation to pay the same in accordance with the terms of this
Sublease.

 

(g)  Upon its receipt thereof, Sublandlord shall furnish to Subtenant a copy of
each notice or statement from Landlord affecting the Subleased Premises with
respect to Subtenant’s obligations hereunder, together with Sublandlord’s
calculation (if applicable) of the amount owed by Subtenant hereunder and the
basis for such calculation. If Sublandlord disputes the correctness of any such
notice or statement and if such dispute is resolved in Sublandlord’s favor, or
if Sublandlord shall receive any refund of rent without a dispute, Sublandlord
shall promptly pay to Subtenant Subtenant’s Pro Rata Share of any refund (after
deducting from the amount of any such refund an equitable portion of all
expenses, including court costs and reasonable attorneys’ fees, incurred by
Sublandlord in resolving such dispute) received by Sublandlord in respect (but
only to the extent) of any related payments of rent made by Subtenant less any
amounts theretofore received by Subtenant directly from Landlord, and relating
to such refund; provided, however, that, if Sublandlord is required under the
terms of the Overlease to pay such amounts pending the determination of any such
dispute (by agreement or otherwise), Subtenant shall pay the full amount of the
Fixed Rent, Expense Adjustment Amounts, Utility Charges, the Parking Fee, the
Storage Space Charges and Subtenant Surcharges in accordance with this Sublease
and the Landlord’s statement or notice.

 

(h)   Subtenant’s obligation to pay the Fixed Rent, the Expense Adjustment
Amount, Utility Charges, the Parking Fee, the Storage Space Charges, Subtenant
Surcharges and all other sums payable under this Section 4 or otherwise under
this Sublease and Sublandlord’s obligation to pay any amounts due to Subtenant
under this Sublease shall survive the termination or earlier expiration of this
Sublease until such amounts have been paid in full.

 

(i)  The Fixed Rent, Expense Adjustment Amount, Utility Charges, the Parking
Fee, the Storage Space Charges, Subtenant Surcharges and any other amounts
payable pursuant to this Sublease (“Rent”) shall be paid by Subtenant to
Sublandlord at the address first set forth above, or at such other place as
Sublandlord may hereafter designate from time to time in writing, in lawful
money of the United States of America, by, at Sublandlord’s option, a good
unendorsed check, subject to collection, as and when the same become due and
payable, without demand therefor and without any deduction, set-off or abatement
whatsoever. Any other amounts of additional rents and other charges herein
reserved and payable shall be paid by Subtenant in the manner and to the persons
set forth in the statement from Sublandlord describing the amounts due. In the
event of nonpayment of any component of Rent reserved hereunder, Sublandlord
shall have all the rights and remedies with respect thereto as are herein
provided for in case of nonpayment of the Fixed Rent reserved hereunder.

 


(J)  ALL PAST DUE INSTALLMENTS OF RENT SHALL BEAR INTEREST AT THE DEFAULT RATE
RESERVED UNDER THE OVERLEASE FROM THE DATE DUE UNTIL PAID. ADDITIONALLY,
SUBTENANT SHALL BE RESPONSIBLE FOR ALL LATE CHARGES PAYABLE BY SUBLANDLORD UNDER
ARTICLE 3 OF THE OVERLEASE AS A RESULT OF ANY LATE PAYMENT BY SUBTENANT
HEREUNDER.


 

5.                                       SECURITY DEPOSIT.

 

(a)                                  To secure the full and faithful performance
by Subtenant of all the terms, provisions, conditions, covenants and obligations
(including, without limitation, the payment of rent) on Subtenant’s part to be
performed hereunder, on or before the Commencement Date hereof, Subtenant shall
deliver to Sublandlord a security deposit (“Security Deposit”) in the amount of
Two Million Nine Hundred Seven Thousand Three Hundred Twenty Dollars
($2,907,320.00) in either (i) cash or (ii) an unconditional, clean, irrevocable
“evergreen” letter of credit, payable on sight, in form and substance
satisfactory to Sublandlord and otherwise in accordance with the requirements of
Article 23 of the Overlease. Said Security Deposit shall be proportionately
increased in the event Subtenant leases any Storage Space. Sublandlord hereby
approves Silicon Valley Bank, N.A. as the issuer of the letter of credit. The
failure to timely deliver any subsequent or extension letter of credit shall
constitute a material default hereunder for which no notice need be given, and
for which no grace or cure period need be allowed (notwithstanding anything
herein set forth to the contrary) and the letter of credit, then in effect, may
be presented for payment and negotiated notwithstanding that no other default
may then exist under this Sublease and upon such presentment and negotiation,
the default for Subtenant’s failure to so deliver shall be deemed to have been
cured. In the event Subtenant defaults beyond any applicable notice and cure
periods herein set forth in respect of any of the terms, provisions, conditions,
covenants and obligations of this Sublease, including, but not limited to, the
payment of Fixed Rent and Additional Rent, Sublandlord may, without first
applying any other security, use, apply or retain the whole or any part of
the proceeds of the letter of credit or cash security deposit delivered as
security hereunder to the extent required for the payment of any Fixed Rent or
Additional Rent or any other sum as to which Subtenant is in default or for any
sum which Sublandlord may incur or may be required to incur by reason of
Subtenant’s default in respect of any of the terms, provisions, conditions,
covenants and obligations on Subtenant’s part to be performed hereunder,
including but not limited to, any actual out-of-pocket damages or

 

5

--------------------------------------------------------------------------------


 

deficiencies which accrued before or after the commencement of summary
proceedings or other re-entry by Sublandlord. If Subtenant shall fully and
faithfully comply with all of the terms, provisions, covenants and conditions of
this Sublease, the letter of credit or cash security deposit shall be returned
to Subtenant after the Expiration Date and after delivery of possession of the
Sublease Premises to Sublandlord. Every cash security deposit or letter of
credit deposited with Sublandlord hereunder shall be transferable by its terms
to an assignee of Sublandlord’s interests under the Overlease without charge to
Sublandlord and without any further responsibility and liability with respect to
such security and Subtenant agrees to look solely to such assignee of
Sublandlord (who may be an assignee/successor-in-interest, by way of example and
not by limitation, as a result of a merger with Sublandlord, as a result of a
purchase of substantially all of Sublandlord’s assets, etc.) for the return of
the cash security deposit or letter of credit or the proceeds thereof. The
provisions of the preceding sentence are self-operative without the need for
further documentation. Subtenant shall not assign or encumber or attempt to
assign or encumber any cash security deposit or letter of credit or any of the
proceeds thereof.

 

(h)                                 If Subtenant shall faithfully perform all of
the covenants and agreements contained in this Sublease on the part of Subtenant
to be performed and provided that there is not an Event of Default under the
terms and conditions of this Sublease, the Security Deposit shall be reduced as
follows:

 

(i)            to an amount equal to Two Million Four Hundred Ninety-Three
Thousand Five Hundred Eighty-Six and No/100 Dollars ($2,493,586.00) upon
Subtenant having fully satisfied its obligations set forth in Section III (D) of
Exhibit C attached hereto;

 

(ii)           to an amount equal to One Million Eight Hundred Seventy Thousand
Three Hundred One Dollars ($1,870,301.00) upon the end of the third Sublease
Year (for purposes hereof, the term “Sublease Year” shall refer to the first 12
month period following the Commencement Date hereof and each succeeding 12 month
period following such Commencement Date); and

 

(iii)          in the event this Sublease is extended as hereinabove provided,
to an amount equal to One Million Two Hundred Forty-Six Thousand Seven Hundred
Ninety-Three and No/100 Dollars ($1,246,793.00) upon the end of the fifth
Sublease Year.

 

If the Security Deposit is a letter of credit, Subtenant shall, upon thirty (30)
days’ prior written notice to Landlord, effectuate a substitution of the then
current letter of credit, with a new letter of credit reflecting the applicable
reduced amount set forth above, and otherwise subject to all of the terms and
conditions set forth in this Section. If the Security Deposit is in the form of
cash, Sublandlord shall, upon thirty (30) days’ prior written request of
Subtenant, and provided that there is not an Event of Default under the terms
and conditions of this Sublease either at the time of such request or at the
time that such reduction is to take effect, refund to Subtenant the applicable
difference between the then current amount of the Security Deposit and the
reduced amount.

 

6. USE OF SUBLEASED PREMISES. Subtenant shall use the Subleased Premises only
for those purposes allowed under the Overlease, and for no other purposes
whatsoever. Sublandlord agrees that Subtenant shall be permitted, subject to
Subtenant obtaining all applicable permits and approvals and to Sublandlord’s
rights under the Overlease.

 

7. CONDITION OF SUBLEASED PREMISES.

 

(a)                                  Subtenant represents and warrants that it
has made a thorough examination of the Subleased Premises and it is familiar
with the condition thereof. Subtenant acknowledges that it enters into this
Sublease without any representation or warranties by Sublandlord or anyone
acting or purporting to act on behalf of Sublandlord, as to present or future
condition of the Subleased Premises or the appurtenances thereto or any
improvements therein or of the Building, except as otherwise expressly set forth
herein. Sublandlord hereby represents that the Subleased Premises shall be in
broom clean condition and free of all occupants and from all personalty when
delivered to Subtenant. It is further agreed that, other than the Sublandlord’s
Work, Sublandlord has no obligation to perform any work therein or contribute to
the cost of any work.

 

(b)                                 On or before the date that is three (3)
months following the Commencement Date, subject to Sublandlord’s receipt of all
necessary approvals, Sublandlord shall substantially complete a demising wall
within the Subleased Premises, demising the Subleased Premises from the
remainder of the Premises (“Sublandlord’s Work”), provided that Sublandlord
shall use commercially reasonable efforts not to materially interfere with the
performance by Subtenant of Subtenant’s Work (as hereinafter defined) within the
Subleased Premises.

 

(c)                                  Subtenant, at its sole cost and expense, in
accordance with the attached “Exhibit C”, subject to Subtenant’s receipt of the
Subtenant Allowance (as hereinafter defined) and Subtenant’s receipt of all
necessary approvals, shall design, perform and complete all other improvements
to the Subleased Premises as more particularly set forth in the work letter
attached hereto as “Exhibit C” (herein called “Subtenant’s Work”). Subtenant
shall complete all of Subtenant’s Work in good and workmanlike manner, fully
paid for and free from liens, in accordance with the plans and specifications
approved by Landlord and Sublandlord as provided in

 

6

--------------------------------------------------------------------------------


 

“Exhibit C”. Notwithstanding the fact that the foregoing activities may occur
prior to the Rent Commencement Date, Subtenant agrees that all of Subtenant’s
obligations provided for in this Sublease shall apply during the period from the
Commencement Date to the Rent Commencement Date, with the exception of any
obligation to pay Fixed Rent, Expense Adjustment Amounts and the Storage Space
Charges. Notwithstanding the foregoing, Subtenant shall pay to Sublandlord all
Utility Charges and Subtenant Surcharges applicable to such period. Sublandlord
shall provide Subtenant with a Subtenant Work Allowance to reimburse Subtenant
for all or part of the cost of Subtenant’s Work as more particularly set forth
in the attached “Exhibit C”. Subtenant shall use all commercially reasonable
efforts during the performance of Subtenant’s Work to minimize interference with
the business operations of other tenants in the Building.

 

(d)                                 Subtenant shall, at its sole cost and
expense, provide janitorial and cleaning services to the Subleased Premises.

 

8. ALTERATIONS. Other than as expressly set forth herein, Subtenant shall make
no alterations, installations, additions or improvements in or to the Subleased
Premises (“Alterations”), without first obtaining Sublandlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding the foregoing, all Subtenant Alterations, including
Subtenant’s Work, shall be subject to the terms of the Overlease and to the
consent of Landlord.

 

9. FAILURE OF SUBLANDLORD TO PERFORM OBLIGATIONS. Subtenant acknowledges and
agrees that Sublandlord shall have no obligation to provide any services to the
Subleased Premises or to perform the terms, covenants, conditions or obligations
contained in the Overlease on the part of Landlord to be performed. Subtenant
agrees to look solely to Landlord for the furnishing of such services and the
performance of such terms, covenants, conditions or obligations. In the event
that Landlord shall fail to furnish such services or to perform any of the
terms, covenants, conditions or obligations contained in the Overlease on its
part to be performed, Sublandlord shall be under no obligation or liability
whatsoever to Subtenant for such failure. In any event, Subtenant shall not be
allowed any abatement or diminution of rent under this Sublease because of
Landlord’s failure to perform any of its obligations under the Overlease unless
Sublandlord is entitled to an abatement under the terms of the Sublease, in
which event, Subtenant shall be entitled to a proportionate and equitable
abatement. Sublandlord agrees, however, that in the event that if Landlord shall
fail to provide the services or perform the obligations to be provided or
performed by it pursuant to the terms of the Overlease, Sublandlord shall, upon
written notice from Subtenant, use commercially reasonable efforts to enforce
the terms of the Overlease, at Subtenant’s sole cost and expense. If Landlord
shall default in the performance of any of its obligations under the Overlease,
Sublandlord shall, upon request and at the expense of Subtenant, timely
institute and diligently prosecute any action or proceeding reasonably requested
by Subtenant in order to have Landlord comply with any obligation of Landlord
under the Overlease or as required by law. Subtenant shall indemnify and hold
harmless Sublandlord from and against any and all costs or claims arising out of
or in connection with any such action or proceeding undertaken by Sublandlord on
behalf of Subtenant. Subtenant shall not make any claim against Sublandlord for
any damage which may arise, nor shall Subtenant’s obligations hereunder be
diminished, by reason of (i) the failure of Landlord to keep, observe or perform
any of its obligations pursuant to the Overlease, unless such failure is due to
Sublandlord’s default under this Sublease, or (ii) the acts or omissions of
Landlord, its agents, contractors, servants, employees, invitees or licensees.
In the event that Sublandlord elects to enforce its rights under the Overlease
with respect to the Subleased Premises, Sublandlord shall charge Subtenant for
its pro rata share of such costs. The provisions of this Section 9 shall survive
the expiration or earlier termination of the Term hereof.

 

10. ACCESS. Sublandlord and Landlord and their respective agents may, at
reasonable times and upon reasonable notice, enter to view the Subleased
Premises, and make repairs and alterations as Sublandlord and/or Landlord should
elect to do and may show the Subleased Premises to others, before the expiration
of the Term; provided, however, that Sublandlord may show the Subleased Premises
to prospective tenants only during the last twelve (12) months of the Term;
provided, further, at Subtenant’s election, except in cases of emergency, access
to the Subleased Premises shall be in the presence of a representative of
Subtenant. Upon entry by Sublandlord to the Subleased Premises, Sublandlord
shall use commercially reasonable efforts to minimize interference with
Subtenant’s use and occupancy of the Subleased Premises.

 

11. INDEMNIFICATION/INSURANCE.

 

(a)                                  Subtenant shall defend, indemnify and hold
harmless Sublandlord and its agents, successors and assigns, from and against
any and all injury, loss, costs, expenses, liabilities, claims or damage
(including attorneys’ fees and disbursements) to any person or property (i)
arising from, related to, or in connection with any use or occupancy of the
Subleased Premises by Subtenant, (ii) arising from, related to, or in connection
with any act or omission (including, without limitation, construction and repair
of the Subleased Premises in connection with Subtenant’s Work or subsequent
work) of Subtenant, its agents, contractors, employees, customers and invitees,
or (iii) which occurs in any part of the Property other than the Subleased
Premises and is caused by the negligence or willful misconduct of Subtenant,
which indemnity extends to any and all claims arising from any breach or default
in the performance of any obligation on Subtenant’s part to be performed under
the terms of this Sublease. This indemnification shall survive the expiration or
termination of the Sublease Term.

 

(b)  Sublandlord shall defend, indemnify and hold Subtenant harmless from and
against all claims, causes of action, liabilities, losses, costs and expenses
arising from or in connection with any injury or other damage or damages to any
person or

 

7

--------------------------------------------------------------------------------


 

property resulting from the negligence or willful misconduct of Sublandlord, its
agents, contractors, employees, customers and invitees. This indemnification
shall survive the expiration or termination of the Sublease Term.

 

(c)                                  In no event shall Sublandlord be liable for
any consequential damages hereunder nor shall Subtenant be liable for any
consequential damages hereunder, except as may result from Subtenant’s failure
to timely surrender the Subleased Premises at the expiration or earlier
termination of the Term.

 

(d)                                 Subtenant shall carry insurance for all
personal property and trade fixtures on the Subleased Premises and for all
Alterations, including but not limited to Subtenant’s Work, performed by
Subtenant or on its account. Subtenant shall also carry all insurance as
required in the Overlease, naming Sublandlord and Landlord as additional
insureds on all policies required thereunder.

 

(e)                                  The parties agree that all property
insurance carried by either party with respect to the Subleased Premises,
whether or not required by this Sublease, shall include a waiver of the
subrogation of rights of recovery to the extent such rights have been waived by
the insured party prior to the occurrence of loss or injury. Each party shall be
entitled to have duplicates or certificates of any policies containing such
provisions. Each party hereby waives any rights of recovery against the other
for loss or injury against which the waiving party is protected by insurance
containing provisions denying to the insurer acquisition by subrogation of
rights of recovery, reserving, however, any rights with respect to any excess of
loss or injury over the amount recovered by such insurance.

 

12. ASSIGNMENT AND SUBLETTING. Subtenant shall not assign, sell, transfer
(whether by operation of law or otherwise), pledge, mortgage or otherwise
encumber this Sublease or any portion of its interest in the Subleased Premises,
nor sublet all or any portion of the Subleased Premises or permit any other
person or entity to use or occupy all or any portion of the Subleased Premises,
without the prior written consent of Sublandlord (which consent of Sublandlord
shall not be unreasonably withheld, conditioned or delayed) and Landlord, and in
accordance with the terms of Article 16 of the Overlease. Notwithstanding the
foregoing, the provisions of Section 16.B of the Overlease shall apply to an
assignment or sublease by Subtenant to an “Affiliated Transferee” as if such
transfer were an assignment or sublease, as applicable, by Sublandlord, as
Tenant, under the Overlease. Notwithstanding anything in the Overlease to the
contrary, if Subtenant desires to assign this Sublease or sublet more than
sixty-seven percent (67%) of the Subleased Premises (other than to an Affiliated
Transferee), Subtenant shall have the right to notify Sublandlord in writing in
advance. Sublandlord shall have thirty (30) days from the date of receipt of
Subtenant’s notice, to elect to recapture the Subleased Premises effective upon
the proposed effective date of the sublease or assignment (but not earlier than
sixty (60) days following the date of Subtenant’s notice), which election shall
be in writing and delivered within said thirty (30) day period. If Sublandlord
does not elect to recapture or fails to notify Subtenant of its election within
such thirty day period, upon Subtenant’s receipt of a bona fide offer for an
assignment of this Sublease or sublease of more than sixty-seven percent (67%)
of the Subleased Premises and the giving of written notice to Sublandlord of
such offer and the receipt by Sublandlord of any information related to the
proposed sublease or assignment reasonably requested by Sublandlord, Sublandlord
shall have five (5) business days in which to either consent to or deny the
proposed sublease or assignment. To the extent not inconsistent with the terms
of this Section 12, the terms and provisions of Article 16 of the Overlease
shall apply to this Sublease between Subtenant and Sublandlord.

 

13. CASUALTY AND CONDEMNATION. Notwithstanding anything to the contrary
contained in this Sublease or in the Overlease, Subtenant shall not have the
right to terminate this Sublease as to all or any part of the Subleased
Premises, or be entitled to an abatement of Fixed Rent, the Expense Adjustment
Amounts, Utility Charges, the Parking Fee, the Storage Space Charges , Subtenant
Surcharges, or any other component of Rent or additional rent, by reason of a
casualty or condemnation affecting the Subleased Premises unless Sublandlord is
entitled to terminate the Overlease or is entitled to a corresponding abatement
under the Overlease. If Sublandlord is entitled to terminate the Overlease for
all or any portion of the Subleased Premises by reason of casualty or
condemnation, Sublandlord shall notify Subtenant thereof prior to giving any
notice to Landlord and Subtenant may terminate this Sublease as to any
corresponding part of the Subleased Premises by written notice to Sublandlord
given at least five (5) business days prior to the date(s) Sublandlord is
required to give notice to Landlord of such termination under the terms of the
Overlease.

 

14. CONSENTS. In no event shall Sublandlord be liable for failure to give its
consent or approval in any situation where consent or approval has been withheld
or refused by Landlord, whether or not such withholding or refusal was proper,
provided, however that Sublandlord shall use commercially reasonable efforts to
obtain such consents.

 

15. CONSENT OF LANDLORD. (a)  Sublandlord and Subtenant hereby acknowledge and
agree that this Sublease is subject to and conditioned upon Sublandlord
obtaining the written consent (the “Consent”) of Landlord as provided in the
Overlease. Sublandlord agrees to use commercially reasonable efforts to obtain
the Consent. Promptly following the execution and delivery of this Sublease by
Sublandlord and Subtenant, Sublandlord shall submit this Sublease to Landlord.
It is expressly understood and agreed that notwithstanding anything to the
contrary contained herein, the Term shall not commence, Subtenant shall not take
possession of the Subleased Premises or any part thereof, nor shall Subtenant’s
other obligations hereunder begin to accrue, until the Consent has been
obtained. Subtenant hereby agrees that it shall cooperate in good faith with
Sublandlord and shall comply with any reasonable requests made of Subtenant by
Sublandlord or Landlord in the procurement of the Consent.

 

8

--------------------------------------------------------------------------------


 

(b)                                 In addition to the Consent, Sublandlord
agrees to request from Landlord, and to use commercially reasonable efforts to
obtain, at no expense to Sublandlord, a recognition agreement, whereby Landlord
agrees to recognize Subtenant upon the terms of this Sublease upon a termination
of the Overlease. Any such recognition agreement, however, shall not be a
condition to the commencement of this Sublease and the failure to obtain such
recognition agreement shall not give Subtenant the right to terminate this
Sublease pursuant to Section 2(a) hereof.

 

16. DEFAULTS. Subtenant covenants and agrees that in the event that it shall
default in the performance of any of the terms, covenants and conditions of this
Sublease beyond any applicable notice, grace or cure periods or of the Overlease
as incorporated herein (collectively, an “Event of Default”), Sublandlord shall
have the right to (i) any and all remedies reserved by Landlord under the
Overlease, which are incorporated herein and made a part hereof, with the same
force and effect as if herein specifically set forth in full, and (ii) any and
all other rights and remedies available to Sublandlord at law and in equity.

 

17. NOTICE. Whenever, by the terms of this Sublease, any notice, demand,
request, approval, consent or other communication (each of which shall be
referred to as a “notice”) shall or may be given either to Sublandlord or to
Subtenant, such notice shall be in writing and shall be sent by nationally
recognized overnight courier providing for receipted delivery, or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows (or to such other address or addresses as may from time to time
hereafter be designated by Sublandlord or Subtenant, as the case may be, by like
notice):

 

(a)                                  If intended for Sublandlord, to:

 

Archemix Corp.

300 Third Street

Cambridge, Massachusetts 02142

Attn: Chief Financial Officer

 

and to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention: Stuart A. Offner, Esq.

 

(b)                                 If intended for Subtenant, to:

 

Momenta Pharmaceuticals, Inc.

675 West Kendall Street

Cambridge, MA 02142

Attention: Richard P. Shea, CFO

 

and to:

 

 

Foley Hoag LLP

155 Seaport Boulevard

Boston, MA 02210

Attn: Real Estate Department

 

All such notices shall be deemed to have been served on the date of actual
receipt (in the case of hand delivery), or one (1) business day after such
notice shall have been deposited with a nationally recognized overnight courier,
or three (3) business days after such notice shall have been deposited in the
United States mails within the continental United States (in the case of mailing
by registered or certified mail as aforesaid).

 

18. SURRENDER OF SUBLEASED PREMISES. Subtenant shall at the expiration or other
termination of this Sublease remove all Subtenant’s goods and effects from the
Subleased Premises. Subtenant shall deliver to Sublandlord the Subleased
Premises and all keys, locks thereto, and other fixtures connected therewith and
all alterations and additions made to or upon the Subleased Premises, except
those alterations and additions that may be required by Landlord or Sublandlord
to be removed, in good order and condition, normal wear and tear and damage by
fire or other casualty not caused by Subtenant excepted; provided, however,
Sublandlord agrees that Subtenant shall have no obligation to remove any
alterations or additions if, with respect to any given alteration or addition,
Subtenant previously requested in writing a written waiver of such obligation by
Sublandlord and Landlord and Sublandlord and Landlord have delivered such
written waiver to Subtenant. In addition, if Subtenant fails to surrender the
Subleased

 

9

--------------------------------------------------------------------------------


 

Premises in the condition required hereunder, Sublandlord shall have the right
to cause the Subleased Premises to be restored to such condition and charge the
cost thereof to Subtenant. In the event of Subtenant’s failure to remove any of
Subtenant’s property from the Subleased Premises, Sublandlord and Landlord are
hereby authorized, without liability to Subtenant for loss or damage thereto,
and at the sole risk of Subtenant, to remove and store any of the property at
Subtenant’s expense, or to retain same under Sublandlord’s or Landlord’s control
or to sell at public or private sale, without notice any or all of the property
not so removed and to apply the net proceeds of such sale to the payment of any
sum due hereunder, or to destroy such property.

 

19. BROKER. Subtenant represents and warrants to Sublandlord that Subtenant has
not dealt, either directly or indirectly, with any broker in connection with
this Sublease, or the sub-subletting of the Subleased Premises to Subtenant,
other than CB Richard Ellis and GVA Thompson Doyle Hennessy & Stevens (the
“Brokers”) and Sublandlord shall be solely responsible for all fees of the
Brokers. Subtenant shall indemnify Sublandlord from and against any and all
loss, costs and expenses, including reasonable attorney’s fees, incurred by
Sublandlord, resulting from a breach of such representation and warranty.
Sublandlord represents and warrants to Subtenant that Sublandlord has not dealt,
either directly or indirectly, with any broker in connection with this Sublease,
or the sub-subletting of the Subleased Premises to Subtenant, other than the
Brokers. Sublandlord shall indemnify Subtenant from and against any and all
loss, cost and expenses, including reasonable attorneys’ fees, incurred by
Subtenant, resulting from a breach of such representation and warranty.

 

20. COUNTERPARTS. This Sublease may be executed in one or more counterparts, and
by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

21. PARKING. Subject to the terms of Article 26 of the Overlease, Sublandlord
shall provide Subtenant with, and Subtenant shall lease from Sublandlord,
twenty-four (24) of the parking spaces allocated to Sublandlord under the
Overlease, which parking spaces shall be on an unassigned, unreserved basis, at
the fair market parking rates as established by Landlord from time to time (the
“Parking Fee”), which Parking Fee shall be paid by Subtenant at the same time
and in the same manner as Subtenant’s monthly payments of Fixed Rent.

 

22. ROOF RIGHTS. If Subtenant desires to locate telecommunications equipment, an
emergency generator and/or HVAC equipment on the roof of the Building
(collectively “Roof Rights”), Subtenant shall notify Sublandlord in writing
thereof and Sublandlord shall cooperate with Subtenant and use commercially
reasonable efforts to obtain same from Landlord on Subtenant’s behalf, at
Subtenant’s expense. Subtenant shall be responsible for any and all Additional
Rent charged by Landlord applicable to any Roof Rights. Any Roof Rights shall be
subject to Subtenant securing of all necessary permits and approvals and the
terms of the Overlease. Notwithstanding the foregoing, the securing of such Roof
Rights by Sublandlord shall not be a condition to the effectiveness of this
Sublease.

 


23. LOADING DOCK. SUBTENANT SHALL HAVE THE NON-EXCLUSIVE RIGHT TO UTILIZE THE
LOADING DOCK AND FREIGHT ELEVATOR AS SUBLANDLORD ON THE SAME TERMS AND
CONDITIONS AS SET FORTH IN ARTICLE 7(B) OF THE OVERLEASE.


 

24. SIGNAGE. Subtenant shall have the right, at Subtenant’s expense, to install
(i) Subtenant’s identification signage, including its name and logo, in the
second floor elevator lobby, and (ii) building standard signage in the first
floor lobby, provided that such signage is coordinated with Landlord, consistent
with other signage in the Building and in compliance with all applicable laws.

 

25. LIMITATION OF ESTATE. Subtenant’s estate shall in all respects be limited
to, and be construed in a fashion consistent with, the estate granted to
Sublandlord by Landlord. From and after the Commencement Date, Subtenant shall
stand in the place of Sublandlord and shall defend, indemnify and hold
Sublandlord harmless with respect to all covenants, warranties, and obligations
of Subtenant hereunder. In the event Sublandlord is prevented from performing
any of its obligations under this Sublease by a breach by Landlord of a term of
the Overlease, then, except as otherwise expressly agreed to herein,
Sublandlord’s sole obligation in regard to its obligation under this Sublease
shall be to use reasonable efforts in diligently pursuing the correction or cure
by Landlord of Landlord’s breach under the Overlease.

 


26. ENTIRE AGREEMENT. IT IS UNDERSTOOD AND ACKNOWLEDGED THAT THERE ARE NO ORAL
AGREEMENTS BETWEEN THE PARTIES HERETO AFFECTING THIS SUBLEASE, AND THIS SUBLEASE
SUPERSEDES AND CANCELS ANY AND ALL PREVIOUS NEGOTIATIONS, ARRANGEMENTS,
BROCHURES, AGREEMENTS AND UNDERSTANDINGS, IF ANY, BETWEEN THE PARTIES HERETO OR
DISPLAYED BY SUBLANDLORD TO SUBTENANT WITH RESPECT TO THE SUBJECT MATTER
THEREOF, AND NONE THEREOF SHALL BE USED TO INTERPRET OR CONSTRUE THIS SUBLEASE.
THIS SUBLEASE AND ANY EXHIBITS AND SCHEDULES ATTACHED HERETO CONTAIN ALL OF THE
TERMS, COVENANTS, CONDITIONS, WARRANTIES AND AGREEMENTS OF THE PARTIES RELATING
IN ANY MANNER TO THE RENTAL, USE AND OCCUPANCY OF THE SUBLEASED PREMISES AND
SHALL BE CONSIDERED TO BE THE ONLY AGREEMENTS BETWEEN THE PARTIES HERETO AND
THEIR REPRESENTATIVES AND AGENTS. NONE OF THE TERMS, COVENANTS, CONDITIONS OR
PROVISIONS OF THIS SUBLEASE CAN BE MODIFIED, DELETED OR ADDED TO EXCEPT IN A
WRITING SIGNED BY THE PARTIES HERETO WHICH IS CONSENTED TO BY LANDLORD. ALL
NEGOTIATIONS AND ORAL AGREEMENTS ACCEPTABLE TO BOTH PARTIES HAVE BEEN MERGED
INTO AND ARE INCLUDED HEREIN. THERE ARE NO REPRESENTATIONS OR WARRANTIES BETWEEN
THE

 

10

--------------------------------------------------------------------------------


 


PARTIES, EXCEPT ANY EXPRESS REPRESENTATIONS AND AGREEMENTS CONTAINED IN THIS
SUBLEASE.


 

27.                                 NOTICE OF SUBLEASE. At the request of either
party, Sublandlord and Subtenant will execute and record a notice of sublease
pursuant to M.G.L. c.183, § 4.

 

IN WITNESS WHEREOF, Sublandlord and Subtenant herein have duly executed this
instrument on the day and year first above written.

 

 

SUBLANDLORD:

ARCHEMIX CORP.

 

 

 

 

 

 

 

 

By:

       /s/ Gregg Beloff

 

 

 

Title:

 

CFO, VP, Secretary

 

 

 

 

Duly authorized

 

 

 

 

SUBTENANT:     MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

       /s/ Richard P. Shea

 

 

 

Richard P. Shea, its Chief Financial Officer and Treasurer, duly authorized

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

Copy of Sublease Consent

 

12

--------------------------------------------------------------------------------


 

CONSENT TO SUBLEASE

 

This Consent to Sublease (this “Consent”) is made as of October 23, 2006, by
ARE-MA Region No. 28, LLC, a Delaware limited liability company, having an
address of 385 East Colorado Boulevard, Suite 299, Pasadena, California 91101
(“Landlord”), Archemix Corp., a Delaware corporation, having an address of 300
Third Street, Cambridge, Massachusetts 02142 (“Tenant”), and Momenta
Pharmaceuticals, Inc., a Delaware corporation, having an address of 675 West
Kendall Street, Cambridge, Massachusetts 02142 (“Sublessee”) with reference to
the following Recitals.

 

R E C I T A L S

 

A.                                    Landlord and Tenant have entered into that
certain Office Lease dated as of April 11, 2005, as amended by that certain
First Amendment to Lease dated as of July 9, 2006, (as so amended, the “Lease”)
wherein Landlord leased to Tenant certain premises located on Levels 01, 02, P-1
and P-2 (the “Premises”) of the building commonly known as and located at 300
Third Street, Cambridge, Massachusetts, which Premises are more particularly
described in the Lease.

 

B.                                    Tenant desires to sublease to Sublessee a
portion of the Premises consisting of approximately 22,364 rentable square feet
located on Level 02 of the building (the “Subleased Premises”), more
particularly described in and pursuant to the provisions of that certain
Sublease dated as of September 8, 2006 (the “Sublease”), a copy of which is
attached hereto as Exhibit A. A redacted version of the Lease is attached to the
Sublease.

 

C.                                    Tenant and Sublessee desire to obtain
Landlord’s consent to the Sublease.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord hereby consents to the
sublease of the Subleased Premises to Sublessee, such consent being subject to
and upon the following terms and conditions, to which Tenant and Sublessee
hereby agree:

 

1.                                       All initially capitalized terms not
otherwise defined in this Consent shall have the meanings set forth in the Lease
unless the context clearly indicates otherwise.

 

2.                                       This Consent shall not be effective and
the Sublease shall not be valid nor shall Sublessee take possession of the
Subleased Premises unless and until Landlord shall have received a fully
executed counterpart of this Consent. Tenant and Sublessee each represents and
warrants to Landlord that the copy of the Sublease attached hereto as Exhibit A
is true, correct and complete in all respects.

 

3.                                       Landlord’s consent set forth herein is
subject to the following:

 

a.                                       Any and all proposed alterations,
additions or improvements to be made in connection with Sublessee’s occupancy of
the Subleased Premises (collectively, “Sublease Improvements”) shall only be
performed pursuant to and in compliance with all of the terms of the Lease;

 

300 Third Street, Cambridge

Archemix/Momenta Sublease

© Alexandria Real Estate Equities, Inc. 1999

CONFIDENTIAL-DO NOT COPY

 

1

--------------------------------------------------------------------------------


b.                                      Tenant and Sublessee shall comply with
the provisions of the Lease regarding any and all Hazardous Materials to be
used, stored or maintained in connection with Sublessee’s proposed use of the
Subleased Premises; and

 

c.                                       Pursuant to and in accordance with the
terms of the Lease, those Sublease Improvements which constitute specialty
Alterations may be required to be removed at the expiration or earlier
termination of the Lease at no cost or expense to Landlord, with all damage
occasioned by such removal being fully repaired.

 

d.                                      Pursuant to Article 16 of the Lease,
Tenant shall pay to Landlord monthly, as Additional Rent under the Lease, a sum
equal to fifty percent (50%) of the Excess Income (as such term is defined in
Section 16(D) of the Lease) payable in connection with the Sublease, if any.
Within sixty (60) days after the date on which Tenant delivers possession of the
Subleased Premises to Sublessee, Tenant shall provide Landlord with written
documentation in form, scope and substance reasonably acceptable to Landlord
verifying any and all of Tenant’s Transfer Expenses (as such term is defined in
Section 16(D) of the Lease), or they shall be disregarded in computing Excess
Income.

 

4.                                       Landlord neither approves nor
disapproves the terms, conditions and agreements contained in the Sublease, all
of which shall be subordinate and at all times subject to: (a) all of the
covenants, agreements, terms, provisions and conditions contained in the Lease,
(b) superior ground leases, mortgages, deeds of trust, or any other
hypothecation or security now existing or hereafter placed upon the real
property of which the Premises are a part and to any and all advances secured
thereby and to all renewals, modifications, consolidations, replacements and
extensions thereof, and (c) all matters of record affecting the Premises and all
laws, ordinances and regulations now or hereafter affecting the Premises.

 

5.                                       Nothing contained herein or in the
Sublease shall be construed to:

 

a.                                       modify, waive, impair, or affect any of
the terms, covenants or conditions contained in the Lease (including Tenant’s
obligation to obtain any required consents for any other or future sublettings),
or to waive any breach thereof, or any rights or remedies of Landlord under the
Lease against any person, firm, association or corporation liable for the
performance thereof, or to enlarge or increase Landlord’s obligations or
liabilities under the Lease (including, without limitation, any liability to
Sublessee for any portion of the security deposit held by Tenant under the
Sublease), and all terms, covenants and conditions of the Lease are hereby
declared by each of Landlord and Tenant to be in full force and effect.

 

b.                                      require Landlord to accept any payments
from Sublessee on behalf of Tenant, except as expressly provided in Section 8
hereof.

 

Tenant shall remain liable and responsible for the due keeping, performance and
observance of all the terms, covenants and conditions set forth in the Lease on
the part of the Tenant to be kept, performed and observed and for the payment of
the Base Rent,

 

2

--------------------------------------------------------------------------------


 

Additional Rent and all other sums now and hereafter becoming payable thereunder
for all of the Premises, including, without limitation, the Subleased Premises.

 

6.                                       Notwithstanding anything in the
Sublease to the contrary:

 

a.                                       Sublessee shall not do anything which
violates the terms of the Lease to the extent applicable to the Subleased
Premises.

 

b.                                      Landlord and Sublessee each hereby
release the other, and waive their respective rights of recovery against the
other for direct or consequential loss or damage arising out of or incident to
the perils covered by property insurance carried by such party to the extent of
such insurance and waive any right of subrogation which might otherwise exist in
or accrue to any person on account thereof.

 

c.                                       Tenant and Sublessee agree to each of
the terms and conditions of this Consent, and upon any conflict between the
terms of the Sublease and this Consent, the terms of this Consent shall control;
provided, however, that as between Tenant and Sublessee only, nothing in this
Consent shall be deemed to reduce Sublessee’s rights or increase Sublessee’s
obligations under the Sublease.

 

d.                                      The Sublease shall be deemed and agreed
to be a sublease only and not an assignment and there shall be no further
subletting or assignment of all or any portion of the Premises demised under the
Lease (including the Subleased Premises demised by the Sublease) except in
accordance with the terms and conditions of the Lease.

 

e.                                       If Landlord terminates the Lease as a
result of a default by Tenant thereunder or the Lease terminates for any other
reason, the Sublease shall automatically terminate concurrently therewith;
provided, however, that if Landlord elects, in its sole and absolute discretion
and without obligation, exercisable by giving written notice to Sublessee within
ten (10) days after such termination (a “Reinstatement Notice”), to reinstate
the Sublease, then in such event Sublessee shall attorn to Landlord and the
Sublease shall become and be deemed to be a direct lease between Landlord and
Sublessee. If Landlord exercises the reinstatement option provided under this
section, Landlord shall undertake the obligations of Tenant under the Sublease
from the time of the Reinstatement Notice through the expiration or earlier
termination of the Sublease, but Landlord shall not (a) be liable for more than
one (1) month’s rent or any security deposit paid by Sublessee (except to the
extent actually delivered to Landlord), (b) be liable for any prior act or
omission of Tenant under the Lease prior to the Reinstatement Notice or for any
other defaults of Tenant under the Sublease prior to the Reinstatement Notice,
(c) be subject to any defenses or offsets previously accrued which Sublessee may
have against Tenant for any period prior to the Reinstatement Notice, or (d) be
bound by any changes or modifications made to the Sublease without the prior
written consent of Landlord.

 

f.                                         Tenant and Sublessee acknowledge and
agree that if Tenant or Landlord elects to terminate the Lease pursuant to the
terms thereof, or if Landlord and Tenant voluntarily elect to terminate the
Lease, Landlord shall have no responsibility,

 

3

--------------------------------------------------------------------------------


 

liability or obligation to Sublessee, and the Sublease shall terminate unless
reinstated in Landlord’s sole and absolute discretion as expressly provided in
Section 6(e) above.

 

g.                                      Within thirty (30) days after request
therefor, Tenant shall reimburse Landlord for all of Landlord’s reasonable
out-of-pocket costs and expenses incurred to third parties in connection with
the Sublease and this Consent.

 

h.                                      Tenant and Sublessee agree that, as
between Tenant and Sublessee only, (i) all references in this Consent to the
Lease shall be deemed to refer only to the non-redacted portions of the Lease
attached to the Sublease, and (ii) Tenant shall indemnify and hold Sublessee
harmless from and against any liabilities or obligations which may by this
Consent be imposed on Sublessee under redacted portions of the Lease.

 

7.                                       Any act or omission of Sublessee or
anyone claiming under or through Sublessee that violates any of the provisions
of the Lease shall be deemed a violation of the Lease by Tenant.

 

8.                                       Upon a default by Tenant under the
Lease, Landlord may proceed directly against Tenant, any guarantors or anyone
else liable under the Lease or the Sublease without first exhausting Landlord’s
remedies against any other person or entity liable thereon to Landlord. If
Landlord gives Sublessee notice that Tenant is in default under the Lease after
the giving of any applicable notice and the expiration of any applicable grace
or cure period, Sublessee shall thereafter make directly to Landlord all
payments otherwise due Tenant, which payments will be received by Landlord
without any liability to Landlord except to credit such payments against amounts
due under the Lease. The mention in this Consent of any particular remedy shall
not preclude Landlord from any other remedy in law or in equity.

 

9.                                       Tenant shall pay any brokerage
commissions or fees that may be payable as a result of or in connection with the
Sublease, and Tenant hereby indemnifies and agrees to hold Landlord harmless
from and against any loss or liability arising therefrom or from any other
commissions or fees payable in connection with the Sublease which result from
the actions of Tenant. Sublessee hereby indemnifies and agrees to hold Landlord
harmless from and against any loss or liability arising from any commissions or
fees payable in connection with the Sublease which result from the actions of
Sublessee.

 

10.                                 Tenant and Sublessee agree that the Sublease
will not be modified or amended in any way without the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed. Tenant
and Sublessee hereby agree that it shall be reasonable for Landlord to withhold
its consent to any modification or amendment of the Sublease which would change
the permitted use of the Subleased Premises or which would affect Landlord’s
status as a real estate investment trust. Any modification or amendment of the
Sublease without Landlord’s prior written consent shall be void and of no force
or effect.

 

11.                                 This Consent may not be changed orally, but
only by an agreement in writing signed by Landlord and the party against whom
enforcement of any change is sought.

 

4

--------------------------------------------------------------------------------


 

12.                                 This Consent may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
when taken together shall constitute but one and the same instrument.

 

13.                                 This Consent and the legal relations between
the parties hereto shall be governed by and construed and enforced in accordance
with the internal laws of the Commonwealth of Massachusetts, without regard to
its principles of conflicts of law.

 

[ Signatures on next page ]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord, Tenant and Sublessee have caused their duly
authorized representatives to execute this Consent as of the date first above
written.

 

 

LANDLORD:

 

 

 

ARE-MA REGION NO. 28, LLC,

 

 

a Delaware limited liability company

 

 

 

 

By:

Alexandria Real Estate Equities, L.P.,

 

 

a Delaware limited partnership, member

 

 

 

 

By:

ARE-QRS Corp., a Maryland

 

 

 

corporation, general partner

 

 

 

 

By:

    /s/ Jennifer Pappas

 

 

 

            Name: Jennifer Pappas

 

 

Title: V.P. & Assistant Secretary

 

 

 

 

 

TENANT:

 

 

 

 

 

ARCHEMIX CORP.,

 

 

a Delaware corporation

 

 

 

 

By:

     /s/ John A. Harre

 

 

            Name: John A. Harre

 

 

Title: Asst. Secretary, V.P. Intellectual Property

 

 

 

 

 

 

 

SUBLESSEE:

 

 

 

 

 

MOMENTA PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

By:

      /s/ Richard P. Shea

 

 

 

Name: Richard P. Shea

 

 

Title: V.P. & CFO

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Copy of Construction Contract

 

 

--------------------------------------------------------------------------------


1997 EDITION

 

AIA DOCUMENT A111-1997

 

U Standard Form of Agreement Between Owner and Contractor where the basis for
payment is the COST OF THE WORK PLUS A FEE with a negotiated Guaranteed Maximum
Price

 

AGREEMENT made as of the

 

 

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

in the year 2nd day of May

 

 

 

(In words, indicate day, month and year)

 

 

 

 

 

 

 

 

 

B

 

 

BETWEEN the Owner:

 

Momenta Pharmaceuticals, Inc

 

 

(Name, address and other information)

 

675 West Kendall Street

 

 

 

 

Cambridge, MA  02142

 

 

 

 

 

 

 

 

 

 

 

This document is not intended for use in competitive bidding.

 

 

 

 

 

and the Contractor:

 

F.L. Caulfield & Sons , Inc.

 

AIA Document A201-1997, General Conditions of the Contract for Construction, is
adopted in this document by reference.

(Name, address and other information)

 

13 Clover Street

 

 

 

Dorchester, MA02122

 

 

 

 

 

 

 

 

 

 

The Project is:

 

 

 

 

 (Name and address)

 

Momenta

 

This document has been approved and endorsed by The Associated General
Contractors of America.

 

 

3rd Floor Renovations

 

 

 

300 Third Street

 

 

 

Cambridge, MA

 

 

 

 

 

 

 

The Architect is:

 

Olson Lewis Dioli & Doktor

 

 

(Name, address and other information)

 

Architects & Planners, Inc.

 

 

 

 

17 Elm Street

 

 

 

 

Manchester, MA  01944

 

 

 

 

The Owner and Contractor agree as follows.

 

Copyright 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, O 1997 by
The American Institute of Architects. Reproduction of the material herein or
substantial quotation of its provisions without written permission of the AIWA
violates the copyright laws of the United States and will subject the violator
to legal prosecution. WARNING: Unlicensed photocopying violates U.S. copyright
laws and will subject the violator to legal prosecution.

 

[g255841ke05i001.jpg]

 

01997 AIA®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR
AGREEMENT

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

--------------------------------------------------------------------------------


 

ARTICLE 1 THE CONTRACT DOCUMENTS

 

The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement; these form
the Contract, and are as fully a part of the Contract as if attached to this
Agreement or repeated herein. The Contract represents the entire and integrated
agreement between the parties hereto and supersedes prior negotiations,
representations or agreements, either written or oral. An enumeration of the
Contract Documents, other than Modifications, appears in Article 15. If anything
in the other Contract Documents, other than language set forth in a Modification
expressly amending the Agreement, is inconsistent with this Agreement, this
Agreement shall govern.

 

In the event of any inconsistency or discrepancy within or among the Contract
Documents, the Contractor shall proceed with the Work and give preference
according to the following priorities:  Modification agreed to by the Owner and
Contractor after the date hereof as specified in such Modification; the
Agreement; the Conditions of Contract; Specifications; Drawings. Work relating
to any such inconsistency or discrepancy which is performed by or on behalf of
the Contractor shall be at the Contractor’s sole risk and expense.

 

ARTICLE 2 THE WORK OF THIS CONTRACT

 

The Contractor shall fully execute the Work described in the Contract Documents,
except to the extent specifically indicated in the Contract Documents to be the
responsibility of others. All Work shall be performed in compliance with (i)
customary good practices and (ii) all applicable laws, statutes, professional
standards, building codes and regulations.

 

ARTICLE 3 RELATIONSHIP OF THE PARTIES

 

The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
exercise the Contractor’s skill and judgment in furthering the interests of the
Owner; to furnish efficient business administration and supervision; to furnish
at all times an adequate supply of workers and materials; and to perform the
Work in an expeditious and economical manner consistent with the Owner’s
interests. The Owner agrees to furnish and approve, in a timely manner,
information required by the Contractor and to make payments to the Contractor in
accordance with the requirements of the Contract Documents.

 

ARTICLE 4 DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

 

4.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice to proceed issued by the Owner.

 

If, prior to commencement of the Work, the Owner requires time to file
mortgages, mechanic’s liens and other security interests, the Owner’s time
requirement shall be as follows:

 

(Insert the date of commencement, if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)

 

4.2          The Contract Time shall be measured from the date of commencement.

 

--------------------------------------------------------------------------------


 

4.3          The Contractor shall achieve Substantial Completion of the entire
Work not later than                               days from the date of
commencement, or as follows:

 

(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. Unless stated elsewhere in the
Contract Documents, insert any requirements for earlier Substantial Completion
of certain portions of the Work.)    10/1/2007, subject to adjustments of this
Contract Time as provided in the Contract Documents.

 

(Insert provisions, if any, for liquidated damages relating to failure to
complete on time, or for bonus payments for early completion of the Work.)

 

ARTICLE 5 BASIS FOR PAYMENT

 

5.1          CONTRACT SUM

 

5.1.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor’s performance of the Contract. The Contract Sum is the Cost of
the Work as defined in Article 7 plus the Contractor’s Fee.

 

5.1.2 The Contractor’s Fee is:  2.75%

 

(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor’s Fee, and describe the method of adjustment of the
Contractor’s Fee for changes in the Work.)

 

5.2          GUARANTEED MAXIMUM PRICE

 

5.2.1 The sum of the Cost of the Work and the Contractor’s Fee is guaranteed by
the contractor not to exceed Four million Two Hundred Twenty Five Thousand Eight
Hundred Sixty Six Dollars ($4,225,866), subject to additions and deductions by
Change Order as provided in the Contract Documents. Such maximum sum is referred
to in the Contract Documents as the Guaranteed Maximum Price. Costs which would
cause the Guaranteed Maximum Price to be exceeded shall be paid by the
Contractor without reimbursement by the Owner.

 

(Insert specific provisions if the Contractor is to participate in any
savings.)  Unavailable at this time

 

5.2.2 The Guaranteed Maximum Price is based on the following alternates, if any,
which are described in the Contract Documents and are hereby accepted by the
Owner: N/A

 

(State the numbers or other identification of accepted alternates. If decisions
on other alternates are to be made by the Owner subsequent to the execution of
this Agreement, attach a schedule of such other alternates showing the amount
for each and the date when the amount expires.)

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution.

 

--------------------------------------------------------------------------------


 

5.2.3 Unit prices, if any, are as follows:  N/A

 

5.2.4 Allowances, if any, are as follows:

(Identify and state the amounts of any allowances, and state whether they
include labor, materials, or both.)

 

Please refer to F. L. Caulfield & Sons, Inc. cost estimate list

 

5.2.5 Assumptions, if any, on which the Guaranteed Maximum Price is based are as
follows:

 

• Contractor has not included a Performance and Payment Bond

• Contractor has not included Builders Risk Insurance

• Contractor has not included handling of Hazardous Materials encountered during
the course of the work

• Contractor has not included overtime costs other than final tie-ins

 

5.2.6 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor has provided in the
Guaranteed Maximum Price for such further development consistent with the
Contract Documents and reasonably inferable therefrom. Such further development
does not include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.

 

ARTICLE 6 CHANGES IN THE WORK

 

6.1    Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by any of the methods listed in Subparagraph 7.3.3 of AIA
Document A201-1997.

 

6.2  In calculating adjustments to subcontracts (except those awarded with the
Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Clause 7.3.3.3 of AIA Document A201-1997 and the terms “costs”
and “a reasonable allowance for overhead and profit” as used in Subparagraph
7.3.6 of AIA Document A201-1997 shall have the meanings assigned to -them in AIA
Document A201-1997 and shall not be modified by Articles 5, 7 and 8 of this
Agreement. Adjustments to subcontracts awarded with the Owner’s prior consent on
the basis of cost plus a fee shall be calculated in accordance with the terms of
those subcontracts.

 

6.3  In calculating adjustments to the Guaranteed Maximum Price, the terms
“cost” and “costs” has used in the above-referenced provisions of AIA Document
A201-1997 shall mean the Cost of the -Work as defined in Article 7 of this
Agreement and the terms “fee” and “a reasonable allowance for overhead and
profit” shall mean the Contractor’s Fee as defined in Subparagraph 5.1.2 of
-this Agreement.

 

--------------------------------------------------------------------------------


 

6.4 If no specific provision is made in Paragraph 5.1 for adjustment of the
Contractor’s Fee in the case of changes in the Work, or if the extent of such
changes is such, in the aggregate, that application of the adjustment provisions
of Paragraph 5.1 will cause substantial inequity to the Owner or Contractor, the
Contractor’s Fee shall be equitably adjusted on the basis of the Fee established
for the original Work, and the Guaranteed Maximum Price shall be adjusted
accordingly.

 

ARTICLE 7 COSTS TO BE REIMBURSED

 

7.1      COST OF THE WORK

 

The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
consent of the Owner. The Cost of the Work shall include only the items set
forth in this Article 7.

 

7.2      LABOR COSTS

 

7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or, with the Owner’s approval,
at off-site workshops.

 

7.2.2 Wages or salaries of the Contractor’s supervisory and administrative
personnel when stationed at the site with the Owner’s approval.

 

(If it is intended that the wages or salaries of certain personnel stationed at
the Contractor’s principal or other offices shall be included in the Cost of the
Work, identify in Article 14 the personnel to be included and whether for all or
only part of their time, and the rates at which their time will be charged to
the Work.)

 

7.2.3 Wages and salaries of the Contractor’s supervisory or administrative
personnel engaged, at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work.

 

7.2.4 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Subparagraphs 7.2.1 through 7.2.3.

 

7.3      SUBCONTRACT COSTS

 

7.3.1 Payments made by the Contractor to Subcontractors in accordance with the
requirements of the subcontracts.

 

7.4      COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION

 

7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.

 

7.4.2 Costs of materials described in the preceding Subparagraph 7.4.1 in excess
of those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner’s property at the completion of
the Work or, at the Owner’s option, shall be sold by the Contractor. Any amounts
realized from such sales shall be credited to the Owner as a deduction from the
Cost of the Work.

 

7.5      COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND
RELATED ITEMS

 

7.5.1 Costs, including transportation and storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment, and hand tools not customarily owned by construction workers, that
are provided by the Contractor at the site and

 

--------------------------------------------------------------------------------


 

fully consumed in the performance of the Work; and cost (less salvage value) of
such items if not fully consumed, whether sold to others or retained by the
Contractor. Cost for items previously used by the Contractor shall mean fair
market value.

 

7.5.2 Rental charges for temporary facilities, machinery, equipment, and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site, whether rented from the Contractor or others, and costs
of transportation, installation, minor repairs and replacements, dismantling and
removal thereof. Rates and quantities of equipment rented shall be subject to
the Owner’s prior approval.

 

7.5.3 Costs of removal of debris from the site.

 

7.5.4 Costs of document reproductions, facsimile transmissions and long-distance
telephone calls, postage and parcel delivery charges, telephone service at the
site and reasonable petty cash expenses of the site office.

 

7.5.5 That portion of the reasonable expenses of the Contractor’s personnel
incurred while traveling in discharge of duties connected with the Work.

 

7.5.6 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, if approved in advance by the Owner.

 

7.6                               MISCELLANEOUS COSTS

 

7.6.1 That portion of insurance and bond premiums that can be directly
attributed to this Contract

 

7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the. Work.

 

7.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay.

 

7.6.4 Fees of laboratories for tests required by the Contract Documents, except
those related to defective or nonconforming Work for which reimbursement is
excluded by Subparagraph 13.5.3 of AIA Document A201-1997 or other provisions of
the Contract Documents, and which do not fall within the scope of Subparagraph
7.7.3.

 

7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner’s consent. However, such costs of legal
defenses, judgments and settlements shall not be included in the calculation of
the Contractor’s Fee or subject to the Guaranteed Maximum Price. If such
royalties, fees and costs are excluded by the last sentence of Subparagraph
3.17.1 of AIA Document A201-1997 or other provisions of the Contract Documents,
then they shall not be included in the Cost of the Work.

 

7.6.6 Data processing costs related to the Work.

 

7.6.7 Deposits lost for causes other than the Contractor’s negligence or failure
to fulfill a specific responsibility to the Owner as set forth in the Contract
Documents.

 

--------------------------------------------------------------------------------


 

7.6.8 Legal, mediation and arbitration costs, including attorneys’ fees, other
than those arising from disputes between the Owner and Contractor, reasonably
incurred by the Contractor in the performance of the Work and with the Owner’s
prior written approval; which approval shall not be unreasonably withheld.

 

7.6.9 Expenses incurred in accordance with the Contractor’s standard personnel
policy for relocation and temporary living allowances of personnel required for
the Work, if approved by the Owner.

 

7.7    OTHER COSTS AND EMERGENCIES

 

7.7.1 Other costs incurred in the performance of the Work if and to the extent
approved in advance in writing by the Owner.

 

7.7.2 Costs due to emergencies incurred in taking action to prevent threatened
damage, injury or loss in case of an emergency affecting the safety of persons
and property, as provided in Paragraph 10.6 of AIA Document A201-1997.

 

ARTICLE 8 COSTS NOT TO BE REIMBURSED

 

8.1  The Cost of the Work shall not include:

 

8.1.1 Salaries and other compensation of the Contractor’s personnel stationed at
the Contractor’s principal office or offices other than the site office, except
as specifically provided in Subparagraphs 7.2.2 and 7.2.3 or as may be provided
in Article 14.

 

8.1.2 Expenses of the Contractor’s principal office and offices other than the
site office. 8.1.3 Overhead and general expenses, except as may be expressly
included in Article 7.

 

8.1.4 The Contractor’s capital expenses, including interest on the Contractor’s
capital employed For the Work.

 

8.1.5 Rental costs of machinery and equipment, except as specifically provided
in Subparagraph 7.5.2.

 

8.1.6 Costs due to the negligence or Failure to fulfill a specific
responsibility of the Contractor, Subcontractors and suppliers or anyone
directly or indirectly employed by any of them or for whose acts any of them may
be liable.

 

8.1.7 Any cost not specifically and expressly described in Article 7.

 

8.1.8 Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded.

 

ARTICLE 9 DISCOUNTS, REBATES AND REFUNDS

 

9.1      Cash discounts obtained on payments made by the Contractor shall accrue
to the Owner if (i) before making the payment, the Contractor included them in
an Application for Payment

 

--------------------------------------------------------------------------------


 

and received payment therefore from the Owner, or (2) the Owner has deposited
funds with the Contractor with which to make payments; otherwise, cash discounts
shall accrue to the Contractor. Trade discounts, rebates, refunds and amounts
received from sales of surplus materials and equipment shall accrue to the
Owner, and the Contractor shall make provisions so that they can be secured.

 

9.2    Amounts that accrue to the Owner in accordance with the provisions of
Paragraph 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.

 

ARTICLE 10 SUBCONTRACTS AND OTHER AGREEMENTS

 

10.1 Those portions of the Work that the Contractor does not customarily perform
with the Contractor’s own personnel shall be performed under subcontracts or by
other appropriate agreements with the Contractor. The Owner may designate
specific persons or entities from whom the Contractor shall obtain bids. The
Contractor shall obtain bids from Subcontractors and from suppliers of materials
or equipment fabricated especially for the Work and shall deliver such bids to
the Architect. The Owner shall then determine, with the advice of the Contractor
and the Architect, which bids will be accepted. The Contractor shall not be
required to contract with anyone to whom the Contractor has reasonable
objection.

 

10.2 If a specific bidder among those whose bids are delivered by the Contractor
to the Architect (i) is recommended to the Owner by the Contractor; (2) is
qualified to perform that portion of the Work; and (3) has submitted a bid that
conforms to the requirements of the Contract Documents without reservations or
exceptions, but the Owner requires that another bid be accepted, then the
Contractor may require that a Change Order be issued to adjust the Guaranteed
Maximum Price by the difference between the bid of the person or entity
recommended to the Owner by the Contractor and the amount of the subcontract or
other agreement actually signed with the person or entity designated by the
Owner.

 

10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner.

 

ARTICLE 11 ACCOUNTING RECORDS

 

The Contractor shall keep full and detailed accounts and exercise such controls
as may be necessary for proper financial management under this Contract, and the
accounting and control systems shall be satisfactory to the Owner. The Owner and
the Owner’s accountants shall be afforded access to, and shall be permitted to
audit and copy, the Contractor’s records, books, correspondence, instructions,
drawings, receipts, subcontracts, purchase orders, vouchers, memoranda and other
data relating to this Contract, and the Contractor shall preserve these for a
period of three years after final payment, or for such longer period as may be
required by law.

 

ARTICLE 12 PAYMENTS

 

T2.1 PROGRESS PAYMENTS

 

12.1.1 Based upon Applications for Payment submitted to the Architect by the
Contractor and Certificates for Payment issued by the Architect, the Owner shall
make progress payments on account of the Contract Sum to the Contractor as
provided below and elsewhere in the Contract Documents.

 

12.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month, or as follows:

 

--------------------------------------------------------------------------------


 

12.1.3 Provided that an Application for Payment is received by the Architect not
later than the day of a month, the Owner shall make payment to the Contractor
not later than the             day of the month. If an Application for Payment
is received by the Architect after the application date fixed above, payment
shall be made by the Owner not later than               days               after
              the Architect receives the Application for Payment.

Requisitions shall be received by the Architect on or about the 1st of each
month. Payments are due from the Owner within 30 days of receipt of Requisition.

 

12.1.4 With each Application for Payment, the Contractor shall submit payrolls,
petty cash accounts, receipted invoices or invoices with check vouchers
attached, and any other evidence required by the Owner or Architect to
demonstrate that cash disbursements already made by the Contractor on account of
the Cost of the Work equal or exceed (i) progress payments already received by
the Contractor; less (2) that portion of those payments attributable to the
Contractor’s Fee; plus (3) payrolls for the period covered by the present
Application for Payment. No application for payment shall include any amounts
for labor or Work not yet performed or materials and/or equipment not yet
incorporated into the Project (or delivered to and securely stored at the
Project Site), or which are defective.

 

12.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor in accordance with the Contract Documents.
The schedule of values shall allocate the entire Guaranteed Maximum Price among
the various portions of the Work, except that the Contractor’s Fee shall be
shown as a single separate item. The schedule of values shall be prepared in
such form and supported by such data to substantiate its accuracy as the
Architect may require. This schedule, unless objected to by the Architect, shall
be used as a basis for reviewing the Contractor’s Applications for Payment.

 

12.1.6 Applications for Payment shall show the percentage of completion of each
portion of the Work as of the end of the period covered by the Application for
Payment. The percentage of completion shall be the lesser of (1) the percentage
of that portion of the Work which has actually been completed; or (2) the
percentage obtained by dividing (a) the expense that has actually been incurred
by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.

 

12.1.7 Subject to other provisions of the Contract Documents, the amount of each
progress payment shall be computed as follows:

 

.1  take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Subparagraph 7.3.8 of AIA Document A201-1997;

 

.2  add that portion of the Guaranteed Maximum Price properly allocable to
materials and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing;

 

 .3 add the Contractor’s Fee, less retainage of percent (10%)**. The
Contractor’s Fee shall be computed upon the Cost of the Work described in the
two preceding Clauses at the rate stated in Subparagraph 5.1.2 or, if the
Contractor’s Fee is stated as a fixed sum in that Subparagraph, shall be an
amount that bears the same ratio to that fixed-sum fee as the Cost of the Work
in the two preceding Clauses bears to a reasonable estimate of the probable Cost
of the Work upon its completion;

 

.4  subtract the aggregate of previous payments made by the Owner;

 

.5  subtract the shortfall, if any, indicated by the Contractor in the
documentation required by Paragraph 12.1.4 to substantiate prior Applications
for Payment, or resulting from errors subsequently discovered by the Owner’s
accountants in such documentation; and

 

.6  subtract amounts, if any, for which the Architect has withheld or nullified
a Certificate for Payment as provided in Paragraph 9.5 of AIA Document
A201-1997.

 

--------------------------------------------------------------------------------

**Retainage reduced to 5% after 50% completion

 

--------------------------------------------------------------------------------


 

12.1.8 Except with the Owner’s prior approval, payments to Subcontractors shall
be subject to retainage of not less than percent (10 %)**. The Owner and the
Contractor shall agree upon a mutually acceptable procedure for review and
approval of payments and retention for Subcontractors. **Retainage reduced to 5%
after 50% completion

 

12.1.9 In taking action on the Contractor’s Applications for Payment, the
Architect shall be entitled to rely on the accuracy and completeness of the
information furnished by the Contractor and shall not be deemed to represent
that the Architect has made a detailed examination, audit or arithmetic
verification of the documentation submitted in accordance with Subparagraph
12.1.4 or other supporting data; that the Architect has made exhaustive or
continuous on-site inspections or that the Architect has made examinations to
ascertain how or for what purposes the Contractor has used amounts previously
paid on account of the Contract. Such examinations, audits and verifications, if
required by the Owner, will be performed by the Owner’s accountants acting in
the sole interest of the Owner.

 

12.2 FINAL PAYMENT

 

12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor when:

 

.1  the Contractor has fully performed the Contract except for the Contractor’s
responsibility to correct Work as provided in Subparagraph 12.2.2 of AIA
Document A201-1997, and to satisfy other requirements, if any, which extend
beyond final payment; and

 

.2 a final Certificate for Payment has been issued by the Architect.

 

12.2.2 The Owner’s final payment to the Contractor shall be made no later than
30 days after the issuance of the Architect’s final Certificate for Payment, or
as follows: N/A

 

12.2.3 The Owner’s accountants will review and report in writing on the
Contractor’s final accounting within 30 days after delivery of the final
accounting to the Architect by the Contractor. Based upon such Cost of the Work
as the Owner’s accountants report to be substantiated by the Contractor’s final
accounting, and provided the other conditions of Subparagraph 12.2.1 have been
met, the Architect will, within seven days after receipt of the written report
of the Owner’s accountants, either issue to the Owner a final Certificate for
Payment with a copy to the Contractor, or notify the Contractor and Owner in
writing of the Architect’s reasons for withholding a certificate as provided in
Subparagraph 9.5.1 of the AIA Document A201-1997. The time periods stated in
this Subparagraph 12.2.3 supersede those stated in Subparagraph 9.4.1 of the AIA
Document A201-1997.

 

12.2.4 If the Owner’s accountants report the Cost of the Work as substantiated
by the Contractor’s final accounting to be less than claimed by the Contractor,
the Contractor shall be entitled to demand arbitration of the disputed amount
without a further decision of the Architect. Such demand for arbitration shall
be made by the Contractor within 30 days after the Contractor’s receipt of a
copy of the Architect’s final Certificate for Payment; failure to demand
arbitration within this 3o-day period shall result in the substantiated amount
reported by the Owner’s accountants becoming binding on the Contractor. Pending
a final resolution by arbitration, the Owner shall pay the Contractor the amount
certified in the Architect’s final Certificate for Payment.

 

12.2.5 If, subsequent to final payment and at the Owner’s request, the
Contractor incurs costs described in Article 7 and not excluded by Article 8 to
correct defective or nonconforming Work,

 

--------------------------------------------------------------------------------


 

the Owner shall reimburse the Contractor such costs and the Contractor’s Fee
applicable thereto on the same basis as if such costs had been incurred prior to
final payment, but not in excess of the Guaranteed Maximum Price. If the
Contractor has participated in savings as provided in Paragraph 5.2, the amount
of such savings shall be recalculated and appropriate credit given to the Owner
in determining the net amount to be paid by the Owner to the Contractor.

 

ARTICLE 13 TERMINATION OR SUSPENSION

 

13.1 The Contract may be terminated by the Contractor, or by the Owner for
convenience, as provided in Article 14 of AIA Document A201-1997. However, the
amount to be paid to the Contractor under Subparagraph 14.1.3 of AIA Document
A201-1997 shall not exceed the amount the Contractor would be entitled to
receive under Paragraph 13.2 below.

 

13.2 The Contract may be terminated by the Owner for cause as provided in
Article 14 of AIA Document A201-1997. The amount, if any, to be paid to the
Contractor under Subparagraph 14.2.4 of AIA Document A201-1997 shall not cause
the Guaranteed Maximum Price to be exceeded, nor shall it exceed an amount
calculated as follows:

 

13.2.1 Take the Cost of the Work incurred by the Contractor to the date of
termination;

 

13.2.2 Add the Contractor’s Fee computed upon the Cost of the Work to the date
of termination at the rate stated in Subparagraph 5.1.2 or, if the Contractor’s
Fee is stated as a fixed sum in that Subparagraph, an amount that bears the same
ratio to that fixed-sum Fee as the Cost of the Work at the time of termination
bears to a reasonable estimate of the probable Cost of the Work upon its
completion; and

 

13.2.3 Subtract the aggregate of previous payments made by the Owner.

 

13.3 The Owner shall also pay the Contractor fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Contractor that the Owner elects to retain and that is not otherwise included in
the Cost of the Work under Subparagraph 13.2.1. To the extent that the Owner
elects to take legal assignment of subcontracts and purchase orders (including
rental agreements), the Contractor shall, as a condition of receiving the
payments referred to in this Article 13, execute and deliver all such papers and
take all such steps, including the legal assignment of such subcontracts and
other contractual rights of the Contractor, as the Owner may require for the
purpose of fully vesting in the Owner the rights and benefits of the Contractor
under such subcontracts or purchase orders.

 

13.4 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-1997; in such case, the Guaranteed Maximum Price and Contract Time
shall be increased as provided in Subparagraph 14.3.2 of AIA Document A201-1997
except that the term “profit” shall be understood to mean the Contractor’s Fee
as described in Subparagraphs 5.1.2 and Paragraph 6.4 of this Agreement.

 

ARTICLE 14 MISCELLANEOUS PROVISIONS

 

14.1 Where reference is made in this Agreement to a provision AIA Document
A201-1997 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.

 

--------------------------------------------------------------------------------


 

14.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below, or in the absence thereof, at the
legal rate prevailing from time to time at the place where the Project is
located.

 

(Insert rate of interest agreed upon, if any.)

 

(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Contractor’s principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)

 

14.3 The Owner’s representative is:

John Shearns

(Name, address and other information.)

Microbia, Inc.

 

320 Bent Street

 

Cambridge, MA 02141

 

 

14.4 The Contractor’s representative is:

Thomas Caulfield/Dick Martin

 

14.5 Neither the Owner’s nor the Contractor’s representative shall be changed
without ten days’ written notice to the other party.

 

14.6   Other provisions:   N/A

 

ARTICLE 15 ENUMERATION OF CONTRACT DOCUMENTS

 

15.1     The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated as follows:

 

15.1.1 The Agreement is this executed 1997 edition of the Standard Form of
Agreement Between Owner and Contractor, AIA Document AM-1997.

 

15.1.2 The General Conditions are the 1997 edition of the General Conditions of
the Contract for Construction, AIA Document A201-1997.

 

--------------------------------------------------------------------------------


 

15.1.3 The Supplementary and other Conditions of the Contract are those
contained in the Project Manual dated             , and are as follows:      N/A

 

Document

 

Title

 

Pages

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15.1.4 The Specifications are those contained in the Project Manual dated as in
Subparagraph 15.1.3, and are as follows:

(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)

 

Section

 

Title

 

Pages

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No formal specifications were issued

 

 

15.1.5 The Drawings are as follows, and are dated different date is shown below:

(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)

 

Number

 

Title

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEE ATTACHED

 

--------------------------------------------------------------------------------


 

15.1.6 The Addenda, if any, are as follows:

 

Number

 

Date

 

Pages

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No formal specifications were issued

 

 

WARNING: Unlicensed photocopying violates U.S. copyright laws and will subject
the violator to legal prosecution

 

 

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 15.

 

15.1.7 Other Documents, if any, forming part of the Contract Documents are as
follows:

(List here any additional documents, such as a list of alternates that are
intended to form part of the Contract Documents.AlA Document A201-1997 provides
that bidding requirements such as advertisement or invitation to bid,
Instructions to Bidders, sample forms and the Contractor’s bid are not part of
the Contract Documents unless enumerated in this Agreement. They should be
listed here only if intended to be part of the Contract Documents.)

N/A

 

--------------------------------------------------------------------------------


 

 

[g255841ke05i002.jpg]

 

1997 AIA®

AIA DOCUMENT A111-1997

OWNER-CONTRACTOR AGREEMENT

 

The American Institute

of Architects

1735 New York Avenue, N.W.

Washington, D.C. 20006-5292

 

--------------------------------------------------------------------------------


 

ARTICLE 16 INSURANCE AND BONDS

(List required limits of liability for insurance and bonds. AIA Document
A201-1997 gives other specific requirements for insurance and bonds.)

 

Contractor shall purchase from and maintain in a company or companies lawfully
authorized to do business in the Commonwealth of Massachusetts and having an
A.M. Best’s Insurance Rating of A:VIII or better, insurance for not less than
the following, or greater if required by law:

 

Type of Insurance

 

Limit of Liability ($0.00)

 

 

 

Commercial General Liability

 

$1,000,000 per occurrence/$2,000,000 in the aggregate

 

 

 

Excess/Umbrella Liability

 

$6,000,000 per occurrence and in the Aggregate

 

 

 

Automobile Liability (schedules, hired And non-owned autos)

 

$1,000,000 combined single limit per per accident

 

Liability insurance shall include all major divisions of coverage and be of a
comprehensive basis including:

 

1.              Premises Operations (including X-C/U as applicable).

2.              Independent Contractors’ Protective

3.              Products:  and Completed Operations

4.              Personal Injury Liability with Employment Exclusion deleted.

5.              Contractual-including specified provisions for the Contractor’s
indemnification obligation Under the Contract Documents

6.     Broad form Property Damage including Completed Operations.

 

Contractor shall name Owner, Archemix Corporation (“Sublandlord”), Three Hundred
Third Street LLC and BioMed Realty Trust, Inc. (collectively, “Master Landlord”)
and Momenta Pharmaceuticals (“subtenant”), and any other interested party of
whom Contractor shall be given written notice as an additional insurance on all
liability policies of Contractor throughout the Project and for Completed
Operations Coverage for an additional two year period after completion of the
Work. The insurance policy shall be endorsed stating that such insurance shall
be primary to and non-contributory with any other insurance maintained by Owner,
Sublandlord or Master Landlord.

 

Contractor’s insurance shall provide that the insurer waives all rights of
recovery or subrogation against Owner, Sublandlord and Master Landlord, and
their officers, directors, employees, agents and insurers for (i) damages for
injury to or death of persons; (ii) damage to property; and (iii) claims arising
by reason of the foregoing due to hazards covered by insurance, to the extend of
proceeds recovered therefrom.

 

Certificates of Insurance for all insurance required hereby shall be furnished
by the Contractor to Owner, Sublandlord and Master Landlord before Contractor or
any Subcontractor commences any Work and thereafter at least thirty (30) days
prior to each cancellation, non-renewal or material reduction in coverage that
causes the insurance to no longer meet the requirements herein. The insurance
certificates required hereby shall provide that he insurance carrier shall
endeavor to provide the certificate holders with at least ten (10) days notice
prior to the cancellation, non-renewal or adverse material change in any policy
covered thereby. If any policy of Insurance required to be maintained by
Contractor herein is cancelled or non-renewed, Contractor shall promptly replace
the policy with a substantially similar policy from an insurer with an A.M.
Best’s Insurance Rating of A:  VIII or better, and Contract will provide
evidence of same to owner.

 

--------------------------------------------------------------------------------


 

This Agreement is entered into as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Architect for use in the administration of the
Contract, and the remainder to the Owner.

 

/s/ Richard P. Shea

 

/s/ Thomas P. Caulfield

 

OWNER (Signature)

 

CONTRACTOR (Signature)

 

 

 

 

 

 

 

 

 

Richard P. Shea CFO

 

Thomas P. Caulfield, President

 

(Printed name and title)

 

(Printed name and title)

 

 

CAUTION: You should sign an original AIA document or a licensed reproduction.
Originals contain the AIA logo printed in red; licensed reproductions are those
produced in accordance with the Instructions to this document.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

List of Drawings

 

New Laboratories & Offices for: MOMENTA, Level Four, 300 Third Street Cambridge,
Massachusetts. Construction Set 19 June 2007. Alexandria Real Estate as the
Owner, Momenta Pharmaceuticals Inc as the Tenant, FL Caulfield & Sons as the
Construction Manager and Olsen Lewis Dioli & Doktor Architect as the Architect.

 

Architectural:

 

A1.0, Existing/Demolition Parking Level 1 Plan, Construction Set, 19 June 2007

A1.1, Proposed Plan Parking Level 1 & 2, Construction Set, 19 June 2007

A2.0, Existing Plan, Construction Set, 19 June 2007

A2.1, Proposed Plan, Construction Set, 19 June 2007

A2.2, Reflected Ceiling Plan, Construction Set, 19 June 2007

A2.3, Equipment Plan, Construction Set, 19 June 2007

A2.4, Dimensioned Plan, Construction Set, 19 June 2007

A2.5, Furniture & Cubicles Plan, 19 June 2007

A2.6, Fire Extinguisher Location Plan, Construction Set, 19 June 2007

A5.0, Casework Elevations, Construction Set, 19 June 2007

A6.0, Wall and Door Types, Schedules, Construction Set, 19 June 2007

AF2.1, Proposed Flooring/ Paint Plan and Finish Schedule, Construction Drawings,
27 March 2007

 

Structural:

 

S1, (Dated in general notes 25 April 2007)

S2, (Not dated, drawing reflect new generator and fan location)

 

Fire Alarm:

 

FA.0, Legend, Detail and Notes, Value Engineering Changes, 8 May 2007

FA.1, Parking Levels One & Two, Partial Plans, Value Engineering Changes, 8 May
2007

FA.2, Fourth Floor Office Plan, Value Engineering Changes, 8 May 2007

 

Fire Protection:

 

FP.0,  Legend, Details and Notes, Value Engineering Changes, 8 May 2007

FP.1, Parking Levels One & Two, Partial Plans, Value Engineering Changes, 8 May
2007

FP.2D, Fourth Floor, Demolition Plan,Value Engineering Changes, 8 May 2007

FP.2, Fourth Floor, New York Plan, Value Engineering Changes, 8 May 2007

 

Plumbing:

 

P0.1, Legend and Diagrams, Value Engineering Changes, 8 May 2007

P1.1, Parking Level 1 (First Floor), Value Engineering Changes, 8 May 2007

P1.2, Parking Level 1 (Second Floor), Value Engineering Changes, 8 May 2007

P2.1. Office Level 1 Part Plan (Third Floor),Value Engineering Changes, 8 May
2007

P2.2, Office Level 1 Part Plan (Third Floor),Value Engineering Changes, 8 May
2007

P2.3, Office Level 1 Part Plan (Third Floor),Value Engineering Changes, 8 May
2007

P3.1, Office Level II Part Plan (Fourth Floor), Value Engineering Changes, 8 May
2007

P3.2, Office Level II Part Plan (Fourth Floor), Value Engineering Changes, 8 May
2007

P3.3, Office Level II Part Plan (Fourth Floor), Value Engineering Changes, 8 May
2007

P4.1, Roof Plan, Value Engineering Changes, 8 May 2007

P5.1, Part Plan, Value Engineering Changes, 8 May 2007

 

Mechanical:

 

H0.1, HVAC Legend & General Notes, Value Engineering Changes, 8 May 2007

H0.2, HVAC Schedules, Value Engineering Changes, 8 May 2007

H0.3, HVAC Details, Value Engineering Changes, 8 May 2007

H0.4, HVAC Details, Value Engineering Changes, 8 May 2007

 

--------------------------------------------------------------------------------


 

H1.1. HVAC Parking Level 1 Plan, Value Engineering Changes, 8 May 2007

H1.2, HVAC Fourth Floor Ductwork Plan, Value Engineering Changes, 8 May 2007

H1.3, HVAC Fourth Floor Piping Plan, Value Engineering Changes, 8 May 2007

H1.4, HVAC Roof Plan, Value Engineering Changes, 8 May 2007

 

Electrical:

 

E0.1, Legend, Notes and Schedules, Value Engineering Changes, 8 May 2007

E0.2, Power Riser Distribution Diagram, Value Engineering Changes, 8 May 2007

E0.3, Schedules and Details, Value Engineering Changes, 8 May 2007

E0.4, Details, Value Engineering Changes, 8 May 2007

E1.1, First Floor Lighting Part Plans, Value Engineering Changes, 8 May 2007

E1.2, Fourth Floor Lighting Plan, Value Engineering Changes, 8 May 2007

E2.1, First Floor Power Part Plans, Value Engineering Changes, 8 May 2007

E2.2, Fourth Floor Power Plan, Value Engineering Changes, 8 May 2007

E2.3, Roof Level Power Plan, Value Engineering Changes, 8 May 2007

ED1.1, First Floor Demolition Part Plans, Value Engineering Changes, 8 May 2007

TD1.2, Fourth Floor Communications Plan, Value Engineering Changes, 8 May 2007

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Copy of Architect Contract

 

--------------------------------------------------------------------------------


4 October 2006

 

Mr. Richard Shea

Momenta Pharmaceuticals, Inc.

675 West Kendall Street

Cambridge, Massachusetts 02142

 

Re: Fee Proposal for Design of New Offices and Laboratories for Momenta, 2nd
Floor, 300 Third Street, Cambridge, Mass

 

Mr. Shea:

 

I am pleased to submit this fee proposal for the above described project. This
fee proposal covers Schematic Design, Permit Drawings, Construction Drawings,
and Construction Observation of the approximately 20,000 sq ft space at 300
Third.

 

We assume that you will develop a program which would include names of spaces in
the project, areas of the individual spaces (or desired dimensions), projected
head counts and an equipment matrix which would list all floor standing
equipment and any benchtop equipment which might have specific utility
requirements such as 208 volt power, RODI water, CO2, etc. We are available to
consult with you to assist you in the preparation of the above documents. Should
you wish to hire us to prepare the above documents we will do so for the
additional fee of $10,000.

 

We will act as Architect for the above project and will provide all the Basic
Services as described, for a fixed fee of $180,700. The fee is divided into the
following Phases:

 

Phase Name

 

Fee

 

Schematic Design

 

$

22,800

 

Permit Set

 

$

43,410

 

Construction Drawings

 

$

74,690

 

Construction Observation

 

$

39,800

 

TOTAL

 

$

180,700

 

 

The fee includes normal expenses such as travel to and from the site and your
offices, and all prints needed to execute the project (except those to be used
for bidding and construction). MEPFP Engineering services only are included (AHA
Engineers) in this proposal. We assume that no structural engineering is
required as there is already rooftop areas allocated for your air handling
equipment. Any

 

--------------------------------------------------------------------------------


 

additional consultants for the project will be hired only with your agreement
and will be billed to you at their cost.

 

This fee is based on the assumption that you will work with an experienced
BioTech contractor to build the project, such as Linbeck, The Richmond Group, or
other similarly capable company.

 

We will supply all working prints for the project except those used for
construction (typically paid for by the contractor). We expect no additional
reimbursable expenses for the project.

 

We will bill you monthly on a basis of percentage completion of the various
phases.

 

Looking forward to working with you towards a successful collaboration on this
project, I remain…

 

Yours Truly,

 

 

 

/s/ Randy Lewis

 

 

 

 

Randy Lewis, President

  /s/ Richard P. Shea

 

 

 

For Momenta

 

--------------------------------------------------------------------------------


 

STANDARD SCHEDULE OF CHARGES AND CONDITIONS

 

I. Fees

Work covered by a fixed fee in the Letter of Agreement will be billed monthly on
a basis of percentage of completion of the Architect’s work. The fees will not
exceed the amount in the Letter Agreement unless an amendment or Change Order is
signed by both parties.

 

II. Consultants

Fees for consultants not included in the Letter of Agreement, will be charged at
a multiple of 1.10 times professional service charges. Additional consultants
shall be used only when authorized in writing by the Owner.

 

III. Reimbursable Expenses

Reimbursable Expenses are in addition to compensation for the Architect’s
services and include expenses incurred by the Architect and Architect’s
employees and consultants directly related to the Project. The following items
of direct non-salary expenses will be billed at a multiple of 1 times the actual
direct cost.

 

1.                       authorized out-of-town travel and subsistence,;

2.                       fees paid for securing approval of authorities having
jurisdiction over the Project;

3.                       reproductions, plots, standard form documents, postage,
handling and delivery of Instruments of Service;

4.                       renderings, models and mock-ups requested by the Owner;

5.                       expense of professional liability insurance dedicated
exclusively to this Project or the expense of additional insurance coverage or
limits requested by the Owner in excess of that normally carried by the
Architect and the Architect’s consultants;

6.                       other similar direct Project-related expenditures,
approved in advance by Owner in writing.

 

IV. Change in Services

Change in Services of the Architect, including services required of the
Architect’s consultants, may be accomplished after execution of this Agreement,
without invalidating the Agreement, if mutually agreed in writing. The Architect
shall notify the Owner prior to providing such services. If the Owner deems that
all or a part of such Change in Services is not required, the Owner shall give
prompt written notice to the Architect, and the Architect shall have no
obligation to provide those services. Except for a change due to the fault of
the Architect, Change in Services of the Architect shall entitle the Architect
to an adjustment in compensation and to any Reimbursable Expenses.

 

The following circumstances that affect the Architect’s services for the
Project, shall entitle the Architect to an appropriate adjustment in the
Architect’s schedule and compensation:

 

1.                       change in the instructions or approvals given by the
Owner that necessitate revisions in Instruments of Service;

2.                       enactment or revision of codes, laws or regulations or
official interpretations which necessitate  changes to previously prepared
Instruments of Service;

3.                       decisions of the Owner not rendered in a timely manner;

4.                       significant change in the Project including, but not
limited to, size, quality, complexity, the Owner’s  schedule or budget, or
procurement method;

5.                       failure of performance on the part of the Owner or the
Owner’s consultants or contractors;

6.                       preparation for and attendance at a public hearing, a
dispute resolution proceeding or a legal  proceeding except where the Architect
is party thereto;

 

The Architect shall be paid at the rate or rates set forth herein for Change in
Services:

 

Principals

 

$150.00/hour

 

Associates

 

$125.00/hour

 

Project Architects

 

$100.00/hour

 

Designers

 

  $55.00 - 95.00/hour

 

 

--------------------------------------------------------------------------------


 

V. Invoices and Retainers

A.    Where included in the Letter of Agreement, retainers are due with the
execution of the Agreement. Invoices will generally be submitted monthly for
services performed during the previous month or at the end of phases described
in the Letter of Agreement. Payment will be due within 30 days of receipt of the
invoice. Interest will be added to accounts in arrears over 30 days.

 

B.    Unless a maximum sum is agreed upon and incorporated into the Letter of
Agreement, the Owner’s obligation for Architect’s services shall be limited to
the accrued services performed, consultants, fees and reimbursable expenses to
date of invoice.

 

VI. Insurance and Liability

We are protected by Workers Compensation Insurance, Professional Liability
Insurance and by Standard Public Liability Insurance. We will furnish
information and Certificates at your request. Our Professional Liability
Insurance Limit is $1,000,000. Additional coverage at the Owner’s request is
available upon reimbursement to the Architect of increased premium charge.

 

VII. Ownership and Use of Documents

A.    Drawings, specifications, and other documents produced by the Architect
under the Agreement (“Developments”), shall be “works made for hire” and the
exclusive property of Owner. Architect shall keep and maintain complete records
of all Developments and all work carried out by Architect under the terms of
this Agreement. These records shall also be “works made for hire” and the
exclusive property of Owner. Architect may keep one copy of these records in its
files solely for reference purposes. Architect assigns to Owner all of its
right, title and interest in and to any and all Developments. During and after
the term of this Agreement, Architect will cooperate fully in obtaining
proprietary protection for any and all Developments, all in the name of the
Owner and at Owner’s cost and expense, and, without limitation, shall execute
and deliver all requested applications, assignments and other documents, and
take such other measures as Owner shall reasonably request, in order to perfect
and enforce Owner’s rights in any and all Developments. Architect hereby
appoints Owner its attorney-in-fact to execute and deliver any such documents on
behalf of Architect in the event Architect shall fail to do so.

B.    Architect shall not  use any third party intellectual property or
facilities in performing the Services contemplated by this Agreement or engage
in any other activities that would result in a third party having an ownership
interest in any Developments.

 

VIII. Confidential Information.

 

A.    As used in this Agreement, the term “Confidential Information” shall mean
any and all proprietary information of Owner, including, without limitation,
that pertaining to its technologies, products, intellectual property, finances,
operations and/or business, which is disclosed to Architect by Owner, or which
Architect learns or observes through the course of performing services
hereunder. Architect shall hold in strict confidence all Confidential
Information and shall not disclose to any other person any of the Confidential
Information.

 

B.    Limitation on Obligations. The obligations of Architect specified herein
shall not apply, and Architect shall have no further obligations, with respect
to any Confidential Information to the extent Architect can demonstrate that
such Confidential Information:

 

(1)          is generally known to the public at the time of disclosure or
becomes generally known through no wrongful act on the part of Architect;

 

(2)          is lawfully in Architect’s possession at the time of disclosure
other than as a result of a breach of any legal obligation by any party; or

 

--------------------------------------------------------------------------------


 

(3)          becomes known to Architect through disclosure by a third party
having the legal right to disclose such Confidential Information, provided that
such disclosure is made to Architect without any obligation of non-use or
non-disclosure.

 

C. Ownership. Architect agrees that Owner is and shall remain the exclusive
owner of the Confidential Information and all patent, copyright, trade secret,
trademark and other intellectual property rights therein. No license or
conveyance of any such rights to Architect is granted or implied under this
Agreement.

 

D. Return of Confidential Information. Upon the written request of Owner,
Architect shall return or destroy (as instructed by Owner), within ten business
days of such request, all tangible manifestations of the Confidential
Information. Subsequent to any return of the Confidential Information, Architect
will continue to be bound by his/her obligations hereunder.

 

IX. Construction Cost Estimates

Since the Architect has no control over construction cost or contractors’
prices, any construction cost estimates are made on the basis of the Architect’s
experience and judgment as a design professional, but the Architect cannot and
does not warrant or guarantee that contractors’ proposals, bids or costs will
not vary from the Architect’s estimates.

 

X. Owner’s Responsibilities

A.    The Owner shall furnish such legal, accounting, and insurance counseling
services as may be required for the project and shall provide the Architect with
all existing information relating to the project which the Architect may
request. If the Owner becomes aware of any fault or default in the project or
the Architect’s services, the Owner shall promptly notify the Architect. The
Owner shall furnish required information or services as expeditiously as
necessary for the orderly performance of the work.

 

XI. Architect’s Role During Construction

If this Agreement provides for construction phase services by the Architect, the
Architect shall visit the site at intervals appropriate to the stage of
construction, to become generally familiar with the progress and quality of the
work and to determine, in general, if the work is proceeding in accordance with
the drawings, specifications, and other contract documents. On the basis of the
on-site observations as an Architect, the Architect shall endeavor to guard the
Owner against defects and deficiencies in the work of the Contractor. However,
it is understood that the Contractor, not  the Architect, is responsible for the
construction of the project, and that the Architect is not responsible for the
acts or omissions of any contractor or subcontractor, for safety programs or
enforcement, or for construction means, methods, techniques, sequences, and
procedures employed by the Contractor.

 

XII. Termination and Suspension of Service

A.    This Letter of Agreement may be terminated by either party in case of
substantial breach by the other, upon fifteen days prior written notice,
provided that the breaching party has not cured such breach within the
aforementioned fifteen days. In addition, Owner may terminate this Agreement at
any time upon 30 days prior written notice. In the event of termination for
reasons other than the Architect’s breach, the Architect shall be compensated
for all services performed up to the termination date, together with
reimbursable expenses then due.

 

B.    In the event the Architect’s services are terminated prior to completion
of construction of the project: the Architect shall not be responsible for any
changes made by others in any documents furnished by the Architect, hereunder,
for any components of the Project for which shop drawings or other submissions
are required, for the failure of any construction contractor to construct the
Project or any portion thereof in accordance with documents furnished by the
Architect, or for any errors or omissions in documents furnished by the
Architect which could have been discovered and corrected by the Architect had it
been engaged for subsequent phases of work on the Project.

 

C.    Except for damages resulting from a breach of confidentiality obligations
hereunder, the Architect and the Owner waive consequential damages for claims,
disputes or other matters in question arising

 

--------------------------------------------------------------------------------


 

out of or relating to this Agreement. This mutual waiver is applicable, without
limitation, to all consequential damages due to either party’s termination in
accordance with Section

 

XIII. Promotional and Professional Materials

The Architect shall have the right to include photographic or artistic
representations of the design of the Project among the Architect’s promotional
and professional materials. The Architect shall be given reasonable access to
the completed Project to make such representations. However, the Architect’s
materials shall not include the Owner’s confidential or proprietary information
if the Owner has previously advised the Architect in writing of the specific
information considered by the Owner to be confidential or proprietary. The Owner
shall provide professional credit for the Architect in the Owner’s promotional
materials for the Project.

 

XIV. Basic Agreement

This Agreement represents the complete integrated agreement between the parties,
supersedes all prior agreements, may be amended only in writing, and is binding
upon the parties, their successors, assigns, and legal representatives.

 

--------------------------------------------------------------------------------


 

19 August 2007

 

Mr. Richard Shea

Momenta Pharmaceuticals, Inc.

675 West Kendall Street

Cambridge, Massachusetts 02142

 

Re: Request for Fee Increase – Design of New Offices and Laboratories for
Momenta, 2nd Floor, 300 Third Street, Cambridge, Mass

 

Mr. Shea:

 

I apologize for sending this along to you now ... I have had this on my list of
things to do for a long time. At firtst, it was actually doing the work
described in this letter, then, it was dealing with the change to Alnylam’s
occupancy of the space and also, a few hundred other things ...

 

I request a fee increase in the amount of $33,000.00. This increase is requested
due to the additional work required when we are asked to make various changes to
reduce the cost of the project after we had completed our Construction
Documents. This caused the most work to be done by AHA Engineers as the changes
affected more of their work (and drawings) than mine. Also, AHA has included in
their request, an item which lists a fee amount covering additional site visits
which were not a part of their original fee proposal as discussed with John
Shearns.

 

The amounts requested are:

 

OLD&D additional Fee:

 

$

2,100.00

 

AHA additional Fee:

 

$

11,400.00

 

AHA additional site visits Fee:

 

$

19,500.00

 

TOTAL

 

$

33,000.00

 

 

Should this letter meet your approval, please sign and return a copy to me.

 

Call or email me if you have any question regarding this request.

 

Yours Truly,

 

 

 

/s/ Randy Lewis

 

 

 

 

Randy Lewis, President

  /s/ Richard P. Shea

 

 

 

For Momenta

 

 

Attch: AHA letter May 16, 2007

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

List of Equipment

 

Vendor

 

Description

 

PO
Number

 

Amount

 

 

 

300 3rd St Café Furniture

 

10834

 

$

8,344.05

 

 

 

300 3rd St Large Conference Room

 

 

 

$

17,585.10

 

W. B. Mason

 

300 3rd St Office Furniture

 

 

 

$

33,182.00

 

 

 

300 3rd St Lobby/Waiting Area

 

 

 

$

3,557.59

 

 

 

300 3rd St Chairs

 

 

 

$

3,422.26

 

 

 

 

 

 

 

 

 

 

Air Energy

 

“Domnick Hunter” Nitrogen Generator model N2MAX104

 

12008

 

$

28,076.00

 

Incorporated

 

“Powerex” Air Compressor model SEH3007

 

 

 

$

35,696.00

 

 

 

 

 

 

 

 

 

 

Signs on Site

 

Signage

 

11604

 

$

4,137.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

Copies of Purchase Orders

 

Vendor

 

Description

 

PO
Number

 

PO Amount

 

Amount
Remaining

 

F.L. Caulfield & Sons, Inc.

 

General Contractor

 

11792

 

$

4,225,198.00

 

$

1,002,634.00

 

Olson Lewis Dioli & Doktor

 

Architect

 

9241

 

$

213,700.00

 

$

18,182.00

 

Dick Burnham

 

“Better Built” Glassware Dryer model D900

 

12005

 

$

13,819.00

 

$

13,819.00

 

Dick Burnham

 

“Better Built” Glassware Washer model G302

 

12006

 

$

54,219.00

 

$

54,219.00

 

Dick Burnham

 

“Consolidated” Sterilizer, model SSR-3A-PB

 

12007 01

 

$

36,020.00

 

$

36,020.00

 

John Sherns

 

Project Management

 

12197

 

$

10,000.00

 

$

780.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Copies of Approvals

 

Description

 

No.

 

Issuer

 

Date

 

Building Permit

 

0407075

 

City of Cambridge ISD

 

5/3/07

 

Application for Gas Permit

 

0507055

 

City of Cambridge ISD

 

5/8/07

 

Application for Plumbing Permit

 

0507055

 

City of Cambridge ISD

 

5/8/07

 

Application Automatic Sprinkler Permit

 

 

 

City of Cambridge ISD

 

5/25/07

 

Application for Electrical Permit

 

0507079

 

City of Cambridge ISD

 

5/8/07

 

Application for Roof Top Permit

 

applied for - not issued

 

City of Cambridge ISD

 

applied for- not issued

 

Application and Permit for Cutting and Welding

 

07-1653

 

City of Cambridge Fire Department

 

7/9/07

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Detail Breakdown of Purchase Price

 

1.             Sublease Rent for May 1, 2007 - October 31, 2007:

 

 

 

$

773,328.34

 

2.             Payments to Architect, Contractor and Vendors:

 

 

 

 

 

 

F.L. Caufield & Sons, Inc. (General Contractor)

 

$

3,222,564.00

 

 

 

 

Archemix Corp. (reimbursement for construction-related expenses)(1)

 

$

95,966.90

 

 

 

 

Nancy E. Weil (Project Manager)

 

$

21,079.20

 

 

 

 

John J. Shearns (Project Manager)

 

$

32,820.00

 

 

 

 

Olson Lewis Dioli & Doktor (Architect)

 

$

195,518.00

 

 

 

 

W.B. Mason (furniture purchase as itemized on Exhibit E-1)

 

$

66,091.44

 

 

 

 

Air Energy Incorporated (equipment purchase as itemized on Exhibit E-1)

 

$

63,771.75

 

 

 

 

Signs on Site (signage)

 

$

4,136.60

 

 

 

 

 

 

 

$

3,701,947.89

 

3.             Credit for Seller’s share of Broker Fee

 

 

 

$

(44,728.00

)

Total Net Purchase Price payable to Momenta(2)

 

 

 

$

4,430,548.23

 

 

--------------------------------------------------------------------------------

(1) Does not include $14,527.23 paid by Momenta to Archemix as reimbursement for
repair of damaged sprinkler valves.  As described in the last recital of the
Purchase Agreement, such amount is not being reimbursed by Alnylam.

 

(2) Does not include reimbursement of Alnylam’s share of “Sublandlord’s Costs”
paid by Momenta pursuant to Section 3.6 of the Purchase Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

[Form of Assignment, Assumption and Consent Agreement, and First Amendment to
Sublease]

 

--------------------------------------------------------------------------------


 

ASSIGNMENT, ASSUMPTION AND CONSENT AGREEMENT; AND

FIRST AMENDMENT TO SUBLEASE

 

ASSIGNMENT, ASSUMPTION AND CONSENT AGREEMENT; AND FIRST AMENDMENT TO SUBLEASE
(this “Agreement”) dated as of October     , 2007 by and among Momenta
Pharmaceuticals, Inc., a Delaware corporation (“Assignor”), Alnylam
Pharmaceuticals, Inc., a Delaware corporation (“Assignee”), and Archemix Corp.,
a Delaware corporation (“Sublandlord”).

 

RECITALS

 

A.                                   ARE-MA Region No. 28, LLC, a Delaware
limited liability company and successor-in-interest to Three Hundred Third
Street L.L.C., (“Overlandlord” or “Landlord”) is the landlord under that certain
Lease dated April 11, 2005, as amended by that certain First Amendment to Lease
dated July 9, 2006 (“First Amendment to Lease”) and that certain Second
Amendment to Lease dated October     , 2007 (“Second Amendment to Lease”),
(collectively, the “Overlease”), pursuant to which Overlease, Sublandlord leases
approximately 67,543 rentable square feet of space in that certain building
commonly known as 300 Third Street, Cambridge, Massachusetts (“Building”).

 

B.                                     Assignor is the subtenant under that
certain Sublease dated September 8, 2006, as consented to by Overlandlord
pursuant to that certain Consent to Sublease dated October 23, 2006 between
Overlandlord, Sublandlord and Assignor (“Sublease Consent”) (collectively, said
sublease, as affected by the Sublease Consent is referred to herein as the
“Sublease”), wherein Sublandlord subleases to Assignor the Subleased Premises
consisting of approximately 22,364 rentable square feet located on a portion of
the second floor in the Building, which Subleased Premises are more particularly
described in the Sublease (the “Subleased Premises”). A true, complete and
correct copy of the Sublease is attached hereto as Exhibit A.

 

C.                                     Assignor desires to assign its rights
under the Sublease to Assignee, and Assignee desires to accept such assignment
and to assume the performance of Assignor’s obligations thereunder, upon the
terms and conditions set forth herein.

 

D.                                    Section 12 of the Sublease provides that
the Sublease may not be assigned without the written consent of Sublandlord and
Overlandlord.

 

E.                                      Sublandlord is willing to consent to the
assignment of the Sublease from Assignor to Assignee upon the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, paid by each of the parties hereto to the other, the
receipt and sufficiency of which is hereby acknowledged, and in further
consideration of the provisions herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Effective Date. The “Effective Date” of
this Agreement shall be the date upon which all of the following shall have
occurred:

 

(a)                                  Each of Assignor, Assignee, Sublandlord and
Landlord shall have unconditionally received a fully executed counterpart of
this Agreement;

 

(b)                                 Overlandlord shall have provided (i) a fully
executed Second Amendment to the Overlease to Sublandlord in a form acceptable
to Sublandlord, and (ii) its fully executed written consent, to the parties
hereto (in a form acceptable to the parties hereto), to the assignment and
assumption referenced in Section 2(a) hereof, the amendment of Sublease
provisions referenced in Section 9 hereof, and the Subtenant’s Work plans in
accordance with the terms of the Overlease and Sublease;

 

(c)                                  Sublandlord shall have unconditionally
received from Assignee the Security Deposit required of the subtenant under the
Sublease pursuant to Section 5 of the Sublease, as amended herein; and

 

(d)                                 the conditions set forth in Section 2 of
that certain Consent to Assignment of Sublease dated as of October     , 2007
(“Landlord’s Assignment Consent”) have been completed.

 

It shall be a condition precedent to the occurrence of the Effective Date that
there then exist neither an Event of Default under the Sublease, nor any state
of facts which, with the giving of notice or passage of time or both, would
constitute an Event of Default under the Sublease. If for any reason the
Effective Date shall not have occurred on or before October 31, 2007, any party
hereto shall have the right to terminate this Agreement by written notice to the
other parties hereto, provided however, that in the event of such termination,
(i) Assignor’s obligation to pay Sublandlord the Sublandlord’s Costs (as defined
hereinafter) and (ii) Assignor’s and Assignee’s obligations set forth in Section
11 of this Agreement shall survive the termination of this Agreement. Promptly
after the occurrence of the Effective Date, Sublandlord, Assignor and Assignee
shall confirm the Effective Date in writing.

 

2.                                       Assignment and Assumption; Indemnities.
Effective as of the Effective Date:

 

(a)                                  Assignor assigns and transfers to Assignee
all of its right, title and interest as subtenant under the Sublease. Effective
as of the Effective Date, Assignee (i) accepts such assignment, assumes the
performance of all of the obligations as subtenant under the Sublease and agrees
to be directly bound and fully liable to Sublandlord for, and to duly observe
and comply with, all of the terms, covenants, agreements, provisions,
obligations and conditions on the part of the subtenant and the Assignee to be
performed or observed under the Sublease and this Agreement, respectively, and
(ii) agrees for the benefit of Sublandlord and Overlandlord that Sublandlord and
Overlandlord shall have the right to enforce against Assignee all of the
Assignor’s obligations, liabilities, and duties under the Sublease to be
performed by Assignee as fully and completely as if Assignee had originally
executed the Sublease as the subtenant thereunder;

 

2

--------------------------------------------------------------------------------


 

(b)                                 Assignor covenants and agrees to indemnify
and hold harmless Assignee and Sublandlord from and against all costs, expenses,
claims and losses, including, without limitation, reasonable attorneys’ fees,
arising out of or in connection with any defaults in Assignor’s performance of
its obligations as subtenant under the Sublease, which defaults occurred or
arose out of the acts or failure to act of Assignor prior to the Effective Date;

 

(c)                                  Assignee covenants and agrees to indemnify
and hold harmless Sublandlord and Assignor from and against all costs, expenses,
claims and losses, including, without limitation, reasonable attorneys’ fees,
arising out of or in connection with any defaults in Assignee’s performance of
its obligations as subtenant under the Sublease, including, but not limited to,
those defaults which occur or arise out of the acts or failure to act of
Assignee from and after the Effective Date; and

 

(d)                                 On the Effective Date, (i) Assignor shall
deliver the Subleased Premises to Assignee vacant, as-is-where-is and subject to
the construction work in process associated with Subtenant’s Work (as defined in
the Sublease) and Equipment (as defined in Section 10 hereof), and (ii) upon
such delivery, Assignee automatically is deemed to accept possession of the
Subleased Premises in such condition.

 

3.                                       Assignment Subject to Lease. The
assignment in Section 2(a) above shall be subject at all times to the Sublease
and to all of the provisions, covenants, agreements, terms and conditions of the
Sublease and this Agreement, and Assignee shall not do or permit anything to be
done in connection with Assignee’s use and occupancy of the Subleased Premises
which would violate any of said provisions, covenants, agreements, terms and
conditions.

 

4.                                       Consent. Effective as of the Effective
Date, Sublandlord (i) consents to the assignment and assumption set forth in
Section 2(a) above, subject to the covenants, agreements, terms, provisions, and
conditions contained in the Sublease and subject to and in reliance upon, the
representations, warranties, covenants, agreements, terms, provisions and
conditions, contained in this Agreement and in Landlord’s Assignment Consent,
and (ii) shall, on the next business day following the Effective Date, return to
Silicon Valley Bank the Silicon Valley Bank letter of credit no. SVB-8800061917
in the amount of $2,907,320.00, request that Silicon Valley Bank cancel said
letter of credit no. SVB-8800061917, and provide a copy of such request to
Assignor. Sublandlord’s consent shall be deemed limited solely to this
assignment and assumption, and Sublandlord reserves the right to consent or
withhold consent, and all other rights as set forth in the Sublease, with
respect to any other matters.

 

5.                                       Representations, Warranties and
Acknowledgments.

 

(a)                                  Assignor and Assignee represent, warrant
and acknowledge to Sublandlord that:

 

(i)                                     no money or other consideration has been
or will be paid or given to Assignor by Assignee for this assignment or
corresponding right to use or occupy the Subleased Premises other than as set
forth in this Agreement, in Section 2.3 of that

 

3

--------------------------------------------------------------------------------


 

certain Purchase Agreement dated as of the date hereof by and between Assignor
and Assignee (“Purchase Agreement”), and as set forth in Section 2.1 of the
Purchase Agreement regarding potential adjustments to rent under the Sublease
(including, but not limited to, those adjustments arising from recalculation of
operating expenses or real estate taxes thereunder) for the time period set
forth in item 1 of Exhibit G to the Purchase Agreement;

 

(ii)                                  As to Sublandlord, (A) this Agreement
embodies the complete and entire agreement between Assignor and Assignee with
respect to the assignment and assumption of the Sublease and (B) further, in the
event of any conflict or inconsistency between the terms, covenants or
conditions of this Agreement, and the terms, covenants or conditions of any
other agreement between Assignor and Assignee, the terms, covenants and
conditions of this Agreement shall control;

 

(iii)                               Sublandlord’s Work (as defined in the
Sublease) and any other improvements required to be made by Sublandlord under
the Sublease have been satisfactorily completed; as of the Effective Date, none
of the Subtenant Allowance (as defined in the Sublease) has been requested by
Assignor or paid by Sublandlord to Assignor (and Assignor and Assignee,
respectively, have no claims arising therefrom or in connection therewith), the
rent commencement date under the Sublease occurred on March 10, 2007, and there
are no concessions, inducements or work to which the subtenant under the
Sublease is entitled other than the remaining unpaid portion of the Subtenant
Allowance payable by Sublandlord to Assignee pursuant to and in accordance with
the terms of the Sublease;

 

(iv)                              to the best of their knowledge, no default on
the part of Sublandlord exists under the Sublease, and there are no rights of
off-set, counterclaims, or credits against rent or other charges under the
Sublease;

 

(v)                                 all of the representations and warranties
made by Assignor as subtenant under the Sublease are valid and enforceable as of
the Effective Date of this Agreement (which representations and warranties shall
hereby be deemed remade by Assignee as of the Effective Date);

 

(vi)                              notwithstanding any representations by
Sublandlord or provisions to the contrary in the Sublease or this Agreement, the
Subleased Premises (including, but not limited to, the Existing P-1 Subleased
Premises and Additional P-1 Sublease Premises (which are defined hereinafter in
this Agreement)), when delivered by Assignor (or by Sublandlord, as the case may
be for part of the Existing P-1 Subleased Premises and/or Additional P-1
Sublease Premises) to Assignee, as of the Effective Date, are delivered by
Assignor (or by Sublandlord, as the case may be for part of the Existing P-1
Subleased Premises and/or Additional P-1 Sublease Premises) and accepted by
Assignee in their as-is-where-is condition and Sublandlord shall not be
responsible or liable in any way to any party for the condition, progress or
state or quality of construction of Subtenant’s Work or any other work to or
condition of the Subleased Premises; and

 

4

--------------------------------------------------------------------------------


 

(vii)                           there are no rights of off-set, counterclaims,
or credits against rent or other charges under the Sublease based upon facts,
circumstances, occurrences, or events existing prior to or on the Effective
Date.

 

(b)                                 Assignor hereby represents and warrants to
Assignee, as of the date hereof (which representations and warranties shall be
deemed remade as of the Effective Date and shall survive the Effective Date) as
follows, and agrees to indemnify and save Assignee harmless from and against any
and all suits, actions, damages, reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees and other charges) which Assignee
may sustain by reason of Assignor’s breach of any of such representations and
warranties:

 

(i)                                     The Sublease (except as (A) modified
hereby and (B) set forth in this Agreement) is a complete statement of the
agreement between the parties hereto with respect to the subletting of the
Subleased Premises. A copy of the Sublease is attached hereto as Exhibit A.

 

(ii)                                  The Sublease is presently in full force
and effect as a valid and binding obligation according to its terms.

 

(iii)                               Assignor has not assigned, mortgaged,
pledged, encumbered or otherwise transferred or sublet, in whole or in part, its
subleasehold estate with respect to the Subleased Premises.

 

(iv)                              The term of the Sublease has commenced and the
full rental is now accruing and payable thereunder. Fixed Rent under the
Sublease has been paid through October 31, 2007.

 

(v)                                 Assignor has accepted possession of the
Subleased Premises, and any improvements required by the terms of the Sublease
to be made by Sublandlord have been completed to Assignor’s satisfaction.

 

(vi)                              None of the Subtenant Allowance (as defined in
the Sublease) has been requested by Assignor or paid by Sublandlord to Assignor
(and Assignor has no claims arising therefrom or in connection therewith).

 

(vii)                           As of the Effective Date, Assignor is not in
default under the terms of the Sublease and has no charge, lien or claim (under
the Sublease or otherwise) against rents or other charges due or to become due
to Sublandlord thereunder. To Assignor’s knowledge, Sublandlord is not in
default or breach of its obligations under the Sublease and Assignor has not
sent or received any notice to the contrary.

 

(c)                                  Sublandlord hereby represents and warrants
to Assignee and Assignor, as follows:

 

5

--------------------------------------------------------------------------------


 

(i)                                     The Sublease (except as modified by this
Agreement and Landlord’s Assignment Consent) is unmodified and in full force and
effect as of the date hereof.

 

(ii)                                  Fixed Rent and Additional Rent (subject to
possible adjustments to and recalculation thereof pursuant to the terms of the
Sublease and Overlease) have been paid through October 31, 2007 and, as of the
date hereof, no other Additional Rent is due from Assignor under the Sublease.

 

(iii)                               To Sublandlord’s knowledge, neither
Sublandlord nor Assignor is in default under the Sublease past applicable notice
and cure periods, and Sublandlord has not sent or received any notice to the
contrary.

 

(iv)                              Sublandlord has not assigned, mortgaged,
pledged, encumbered or otherwise transferred or sublet, in whole or in part its
leasehold estate with respect to the Subleased Premises, except as set forth in
the Sublease.

 

6(a).                         Partial Release of Assignor. This Agreement shall
not operate to waive, modify (except as specifically set forth in Section 9
hereof), impair, release or in any manner affect any of the covenants,
agreements, terms, provisions, obligations or conditions contained in the
Sublease or to waive any breach thereof, or any rights of Sublandlord against
any person, firm, association or corporation liable or responsible for the
performance thereof. All terms, covenants, agreements, provisions and conditions
of the Sublease are hereby ratified (as modified in Section 9 hereof) and
declared by Assignee to be in full force and effect. As of the Effective Date,
Assignee hereby unconditionally affirms its primary, direct and ongoing
liability to Sublandlord for the performance of all obligations to be performed
by the subtenant under the Sublease, including, without limitation, the
obligations to pay Fixed Rent, Additional Rent and all other charges in the full
amount, in the manner and at the times provided for in the Sublease. Sublandlord
hereby releases Assignor from its obligations under the Sublease arising on and
after the Effective Date of this Agreement. Assignor, however, agrees that
nothing herein shall release or cause to be released Assignor from any of its
obligations under the Sublease arising prior to the Effective Date of this
Agreement, and Assignor shall remain fully liable therefor.

 

6(b).                        Excess Income. Only to the extent that Landlord
expressly agrees and acknowledges in writing in Section 3(d) of the Landlord’s
Assignment Consent that the consideration paid by Assignee to Assignor in
connection with this transaction, is not considered as a sum or value given in
consideration of this transaction for purposes of determining Excess Income (as
defined in the Overlease) under the Overlease, Sublandlord also hereby agrees
and acknowledges the same for purposes of determining Excess Income under the
Sublease solely as to this transaction. Sublandlord is in no way making any
representations, agreements or acknowledgements about what consideration is or
is not considered as Excess Income as to any future transactions.

 

7.                                       Further Assignment or Subletting.
Assignor and Assignee hereby agree that the terms, conditions, restrictions and
prohibitions set forth in the Sublease regarding subletting and

 

6

--------------------------------------------------------------------------------


 

assignment (as modified hereby), including, without limitation, Section 12 of
the Sublease, shall, notwithstanding this Agreement, (i) continue to be binding
upon Assignor and Assignee with respect to all future assignments and transfers
of the Sublease and all future sublettings of the Subleased Premises, and (ii)
apply to Assignee with the same effect as if Assignee had been the original
subtenant named in the Sublease. This Agreement shall not be construed either as
a consent by Overlandlord, Sublandlord and/or Assignor to, or as permitting, any
other or further assignment or transfer of the Sublease, whether in whole or in
part, or any further subletting of the Subleased Premises or any part thereof,
or as a waiver of the restrictions and prohibitions set forth in the Sublease
regarding subletting and assignment.

 

8.                                       Remedies for Default. In the event (i)
of any default by Assignor or Assignee in the full performance and observance of
any of their respective obligations hereunder or (ii) any representation or
warranty of Assignor and Assignee made herein is false or misleading in any
material respect, either of such event may, at Sublandlord’s option, be deemed
an Event of Default under the Sublease, and Sublandlord shall have the right to
and may pursue all of the rights, powers and remedies provided for in the
Sublease or at law or in equity or by statute or otherwise with respect to
defaults, provided however, that if and to the extent the Sublease provides for
notice of and/or an opportunity to cure the failure to perform any such
obligation, such event shall only be deemed to be an Event of Default under the
Sublease if it is not cured after the giving of any such notice to the party who
failed to perform (with a copy of such notice to the other party) and the
expiration of any such cure period.

 

9.                                       Amendment of Sublease. Effective as of
the Effective Date, the Sublease shall be deemed amended as follows:

 

(a)                                  Surrender of Return Space and Addition of
P-1 Subleased Premises.

 

(i)  Surrender of Return Space and P-1 Subleased Premises.  The following
language shall hereby be added at the end of the first paragraph of Recital
Section B of the Sublease and incorporated directly into the Sublease as a part
thereof:

 

“Subtenant hereby returns and surrenders to Sublandlord the “Return Space”
consisting of approximately 415 rentable square feet of space on the second
floor of the Building, as such Return Space is more particularly described on
Exhibit B-1 to the Sublease attached hereto and incorporated herein by
reference. Said Return Space shall no longer be deemed a part of the Subleased
Premises under the Sublease and Subtenant hereby acknowledges that, with
Subtenant’s express consent, pursuant to the Second Amendment to Lease,
Sublandlord surrendered said Return Space to Landlord.

 

Subtenant further desires to sublease from Sublandlord and Sublandlord desires
to sublease to Subtenant three hundred and forty-three (343) rentable square
feet of space located on the P-1 level of the Building, plus an additional
seventy-two (72) rentable square feet of space located on the P-1 level of the
Building (collectively, yielding 415 rentable square feet of space referred to
herein as the “Existing P-1

 

7

--------------------------------------------------------------------------------


 

Subleased Premises”) and an additional ninety-two (92) rentable square feet of
space located on the P-1 level of the Building (“Additional P-1 Sublease
Premises”), both of which are more particularly depicted on Exhibit B-1 to the
Sublease attached hereto and incorporated herein by reference. The Existing P-1
Subleased Premises and Additional P-1 Sublease Premises shall henceforth be
deemed to be included as part of the “Subleased Premises” as referenced
throughout this Agreement (where applicable) and throughout the Sublease. By way
of clarification, (i) after accounting for the surrender of the Return Space,
the Existing P-1 Subleased Premises are included in the 22,364 rentable square
feet of the subleased premises referenced in this Recital B of the Sublease, and
(ii) the net effect of the foregoing surrender of the Return Space and addition
of the Existing P-1 Subleased Premises and Additional P-1 Sublease Premises
yields, (A) an additional 92 rentable square feet of space added to the
Subleased Premises and rent and all other charges under the Sublease shall be
adjusted proportionately as contemplated under the Sublease, and (B) the total
rentable square footage of the Subleased Premises consisting of approximately
22,456 rentable square feet of space.”

 

(ii)  Subtenant Allowance Calculation Not To Include Additional P-1 Sublease
Premises. Notwithstanding anything to the contrary in the Overlease, Sublease
(including, but not limited to, Section B of Exhibit C to the Sublease), this
Agreement or any other document, the amount of the Subtenant Allowance (as
defined in the Sublease) shall not increase to include and shall not reflect
inclusion of the addition of the Additional P-1 Sublease Premises in the
Subleased Premises. The rentable square footage area of the Additional P-1
Sublease Premises shall not be included in calculating the dollar amount of the
Subtenant Allowance.

 

(b)                                 Expiration Date. The next to last sentence
of Section 2(a) of the Sublease shall hereby be deleted and replaced with the
following:

 

“The Term of this Sublease shall end on September 30, 2011 (the “Expiration
Date”), as it may be extended hereunder, or shall end on such earlier date upon
which such term may expire or be terminated pursuant to the provisions hereof or
pursuant to law.”

 

(c)                                  Extended Term. The first sentence of
Section 2(b) of the Sublease shall hereby be deleted and replaced with the
following:

 

“Provided that, at the time Subtenant elects to exercise the option herein
granted, (i) this Sublease is in full force and effect, (ii) Subtenant is not in
default beyond any applicable notice and grace period hereunder, and (iii)
Subtenant or an Affiliated Transferee (as defined in Section 16.B of the
Overlease) is occupying all of the Subleased Premises, Subtenant shall have the
option, upon written notice to Sublandlord (“Subtenant’s Extension Notice”)
given not less then twelve (12) months prior to the expiration of the Expiration
Date, to extend the Term of this Sublease for an additional three (3) year and
seven (7) month period (the “Extended Term”) expiring on April 30, 2015, subject
to

 

8

--------------------------------------------------------------------------------


 

Sublandlord’s Termination Option and Subtenant’s Termination Option (as such
terms are hereinafter defined).”

 

(d)                                 Sublandlord’s Termination Option. Section
2(c-ii) of the Sublease is hereby deleted and replaced with the following:

 

“where Subtenant has delivered to Sublandlord Subtenant’s Extension Notice as
hereinabove provided, and Sublandlord expressly accepts said extension in
writing delivered to Subtenant within thirty (30) days after Sublandlord
receives Subtenant’s Extension Notice, Sublandlord shall subsequently have the
right to terminate the Sublease effective as of the date specified in
Sublandlord’s subsequent notice to Subtenant (“Sublandlord’s Early Termination
Date”), provided, however, that Sublandlord’s Early Termination Date shall be
not less than nine (9) months following the date of such subsequent termination
notice by Sublandlord to Subtenant.”

 

(e)                                  Early Termination. Section 2(e) of the
Sublease shall hereby be deleted and replaced with the following:

 

“Notwithstanding anything to the contrary in Section 2 of the Sublease and
without limiting Sublandlord’s rights set forth in Section 9(m) of this
Agreement, in no event shall the exercise of Subtenant’s Termination Option or
Sublandlord’s Termination Option cause the Sublease to terminate prior to
September 30, 2011.”

 

(f)                                    Failure to Respond to Subtenant Extension
Notice. The following sentence shall hereby be added to the Sublease as Section
2(f):

 

“ (f)                           Notwithstanding anything to the contrary in this
Sublease, in the event that Sublandlord fails to expressly, in writing, respond
to, reject, or accept Subtenant’s Extension Notice within thirty (30) days of
Sublandlord’s receipt of Subtenant’s Extension Notice, Sublandlord shall
automatically be deemed to have rejected Subtenant’s Extension Notice and (i)
the Sublease shall expire on the Expiration Date, (ii) all rent payable under
this Sublease shall be paid and apportioned as of the Expiration Date, (iii)
neither party shall have any rights, estates, liabilities or obligations under
this Sublease for the period accruing after the Expiration Date, except those
which are incurred, have accrued or relate to the period prior to the Expiration
Date, and (iv) Subtenant shall surrender and vacate the entire Subleased
Premises and deliver possession thereof to Sublandlord on or before the
Expiration Date in the condition required under both this Sublease and the
Overlease.”

 

(g)                                 Security Deposit. The first sentence of
Section 5(a) of the Sublease is hereby deleted and replaced with the following:

 

“To secure the full and faithful performance by Subtenant of all the terms,
provisions, conditions, covenants and obligations (including, without
limitation, the payment of rent) on Subtenant’s part to be performed hereunder,
on or before the Commencement Date

 

9

--------------------------------------------------------------------------------


 

hereof, Subtenant shall deliver to Sublandlord a security deposit (“Security
Deposit”) in the amount of Eight Hundred Thirty-Eight Thousand Six Hundred
Thirty-Four Dollars ($838,634.00) in either (i) cash or (ii) an unconditional,
clean irrevocable “evergreen” letter of credit, payable on sight, in form and
substance satisfactory to Sublandlord and otherwise in accordance with the
requirements of Article 23 of the Overlease.”

 

(h)                                 Security Deposit Reductions.

 

(i)                                     As of the Effective Date, Section 5(h)
of the Sublease shall henceforth be deleted in its entirety.

 

(ii)                                  To the extent that the security deposit
set forth in that certain lease dated as of September 26, 2003 by and between
Overlandlord, as successor-in-interest to Cornerstone Real Estate Advisors,
Inc., and Assignee of other space located in the Building (“Assignee’s Other
Lease”) is reduced on or after the Effective Date, the Security Deposit required
pursuant to this Sublease, as assigned to and assumed by Assignee, shall be
reduced pro rata per rentable square foot reduction in the security deposit
required under Assignee’s Other Lease, provided however, that the Security
Deposit hereunder shall in no event be reduced below the amount of six (6)
months’ Fixed Rent under this Sublease.

 

(i)                                     Condition of Subleased Premises. The
second to last sentence of Section 7(a) of the Sublease is hereby deleted in its
entirety.

 

(j)                                     Subtenant Notice Address. Section 17(b)
of the Sublease shall hereby be deleted and replaced with the following:

 

“If intended for Subtenant, to:

 

Alnylam Pharmaceuticals, Inc.

300 Third Street

Cambridge, MA 02142

Attn: Philip T. Chase, Esq., General Counsel,

 

and to:

 

Joseph L. Faber, Esq.

Faber Daeufer & Rosenberg PC.

950 Winter Street

Waltham, MA 02451”

 

(k)                                  Surrender of Subleased Premises. The
following paragraph shall be added to the end of Section 18 of the Sublease:

 

10

--------------------------------------------------------------------------------


 

“Without limiting or affecting Sublandlord’s rights and Subtenant’s obligations
set forth in the foregoing paragraph, upon the expiration, or pursuant to the
terms of the Sublease, the earlier termination of the Sublease or recapture of
any part or all of the Subleased Premises (including, but not limited to, the
Existing P-1 Subleased Premises and Additional P-1 Sublease Premises),
Sublandlord shall have the right, to require Subtenant (to the extent that
Landlord so requires), at Subtenant’s sole expense, to (i) remove any
alterations or additions made (by the current Subtenant or by any predecessor
subtenant) to the Subleased Premises (including, but not limited to, the
Existing P-1 Subleased Premises and Additional P-1 Sublease Premises) or any
part thereof, and (ii) reconstruct, to their former location and condition
(before the Commencement Date of the Sublease), any demising walls, floors,
ceilings, and access points formerly separating the Existing P-1 Subleased
Premises and/or Additional P-1 Sublease Premises from the adjacent areas,
horizontally and/or vertically.”

 

(l)                                     Subtenant’s Construction Representative.
The second paragraph of Section IV(A) of Exhibit C to the Sublease shall be
deleted and replaced with the following:

 

“Subtenant’s Construction Representative: Richard P. Shea or any replacement
designated in writing by Subtenant; Notwithstanding the foregoing, as of the
“Effective Date” under that certain ASSIGNMENT, ASSUMPTION AND CONSENT
AGREEMENT; AND FIRST AMENDMENT TO SUBLEASE dated October ____, 2007 between
Sublandlord, Subtenant and Alnylam Pharmaceuticals, Inc., Subtenant’s
Construction Representative shall be John Palmieri or any replacement designated
in writing by Subtenant.”

 

(m)                               Overlease Termination. Notwithstanding
anything to the contrary in the Sublease (as amended), including Section 2 of
the Sublease, Subtenant hereby acknowledges and recognizes (i) Sublandlord’s
right, pursuant to the terms of the Overlease, to terminate the Overlease prior
to the Overlease Expiration Date, and (ii) Sublandlord shall have no liability
of any kind to Subtenant or any successor arising from or in connection with the
exercise, pursuant to the terms of the Overlease, of Sublandlord’s early
termination right under the Overlease.

 

(n)                                 Assignee as Subtenant. From and after the
Effective Date of this Agreement, all references to the “Subtenant” in the
Sublease shall be deemed to mean Assignee.

 

10.                                 Equipment. Assignor hereby agrees not to
remove the furniture, furnishings, fixtures, equipment and personal property
located in the Subleased Premises, as described on Exhibit B hereto (the
“Equipment”), but rather to transfer such Equipment to Assignee, subject to and
except for any rights of Overlandlord and/or Sublandlord to said Equipment (i)
under the Overlease and Sublease and/or (ii) to the extent said Equipment
constitutes leasehold fixtures. Assignee shall accept the Equipment on the
Effective Date in its “as is” and “where is” condition, subject to reasonable
wear and tear, without any representation or warranty whatsoever by Sublandlord
or Assignor, oral or written, express or implied (including, without limitation,
any representation or warranty with respect to suitability or fitness for any
particular use or purpose).

 

11

--------------------------------------------------------------------------------


 

11.                                 Brokerage; Fees.

 

(a)                                  Assignor represents and warrants to
Sublandlord that Assignor has dealt with no broker, finder or like agent in
connection with this transaction, except the Assignee Broker (as more
particularly described in the next succeeding section) and that Assignee shall
be solely and completely responsible for payment of any fees, commissions or
other costs or expenses to the Assignee Broker. In the event any claim is made
against Sublandlord relative to dealings by Assignor with any broker, finder or
like agent in connection with this transaction (including, but not limited to,
by the Assignee Broker), Assignor shall defend the claim against Sublandlord
with counsel of Assignor’s selection first reasonably approved by Sublandlord
and save harmless and indemnify Sublandlord on account of loss, cost or damage
which may arise by reason of such claim.

 

(b)                                 Assignee represents and warrants to
Sublandlord that Assignee has dealt with no broker, finder or like agent in
connection with this transaction, except for Richards Barry Joyce and Partners
(“Assignee Broker”), and that Assignee shall be solely and completely
responsible for payment of any fees, commissions or other costs or expenses to
Assignee’s Broker. In the event any claim is made against Sublandlord relative
to dealings by Assignee with any broker, finder or like agent in connection with
this transaction (including, but not limited to, by the Assignee Broker),
Assignee shall defend the claim against Sublandlord with counsel of Assignee’s
selection first reasonably approved by Sublandlord and save harmless and
indemnify Sublandlord on account of loss, cost or damage which may arise by
reason of such claim.

 

(c)                                  As between Assignor and Assignee only,
Assignor represents and warrants to Assignee that Assignor shall reimburse
Assignee, upon written demand therefor, for one-half (1/2) of the amount of any
fees, commissions or other costs or expenses payable by Assignee to Assignee’s
Broker.

 

12.                                 Miscellaneous.

 

(a)                                  Successors and Assigns. The terms and
provisions of this Agreement shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

(b)                                 Captions. The captions contained in this
Agreement are for convenience only and shall in no way define, limit or extend
the scope or intent of this Agreement, nor shall such captions affect the
construction hereof.

 

(c)                                  Counterparts. This Agreement may be
executed in several counterparts, each of which shall be deemed an original but
all of which shall constitute one and the same agreement.

 

(d)                                 Authority. Each party hereto represents and
warrants that it has full right, power and authority to enter into this
Agreement and that the person executing this Agreement on behalf of such party
is duly authorized to do so.

 

12

--------------------------------------------------------------------------------


 

(e)                                  Capitalized Terms. All capitalized terms
and words used in this instrument shall have the same meaning as set forth in
the Sublease unless a contrary meaning is expressly set forth herein.

 

(f)                                    Notices. Any notices or other
communications given or required to be given under this Agreement shall be
effective only if in writing and delivered in the manner set forth in the
Sublease, addressed, if to Sublandlord, at the address set forth in the Sublease
or at such other address for such purpose designated by notice in accordance
with the provisions of the Sublease, if to Assignor, to Richard P. Shea, CFO,
Momenta Pharmaceuticals, Inc., 675 W. Kendall Street, Cambridge, MA 02142, with
a copy to Momenta Pharmaceuticals, Inc., Attention: General Counsel, 675 W.
Kendall Street, Cambridge, MA 02142, and to Jonathan E. Book, Esq., Foley Hoag
LLP, 155 Seaport Boulevard, Boston, MA 02210, or at such other address for such
purpose designated by notice in accordance with the provisions of the Sublease,
and if to Assignee, at Philip T. Chase, Esq., General Counsel, Alnylam
Pharmaceuticals, Inc., 300 Third Street, Cambridge, MA 02142, with a copy to
Joseph L. Faber, Esq., Faber Daeufer & Rosenberg PC., 950 Winter Street,
Waltham, MA 02451 until the Effective Date and thereafter at the Subleased
Premises or at such other address for such purpose designated by notice in
accordance with the provisions of the Sublease.

 

(g)                                 Sublandlord’s Costs. Assignor shall be
liable to reimburse Sublandlord on demand for any costs incurred by Sublandlord
in connection with the assignment and this Agreement, including, without
limitation, the costs of making investigations as to the acceptability of
Assignee, legal costs incurred in connection with the preparation of this
Agreement and review of or work on any related agreements, architect’s fees,
engineering costs, or related costs in connection with review and approval of
any construction work performed or to be performed to the Subleased Premises,
and any costs passed through to Sublandlord by Overlandlord in connection with
any of the foregoing or as passed through to Sublandlord pursuant to the terms
of the Overlease (collectively, “Sublandlord’s Costs”). As between Assignor and
Assignee only, the percentage reimbursement of Sublandlord’s Costs for which
Assignee is responsible to reimburse Assignor shall be as set forth in the
Purchase Agreement.

 

(h)                                 Remedies Cumulative. Each right and remedy
of Sublandlord provided for in this Agreement or in the Sublease shall be
cumulative and shall be in addition to every other right and remedy provided for
herein and therein or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise by Sublandlord of any one or more of the
rights or remedies so provided for or existing shall not preclude the
simultaneous or subsequent exercise by Sublandlord of any or all other rights or
remedies so provided for or so existing.

 

(i)                                     Sublandlord’s Liability. Sublandlord’s
liability under this Agreement shall be limited to the same extent Sublandlord’s
liability is limited under the Sublease.

 

(j)                                     Severability. If any one or more of the
provisions contained in this Agreement shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

13

--------------------------------------------------------------------------------


 

(k)                                  Binding Effect. This Agreement is offered
to Assignor and Assignee for signature and it is understood that this Agreement
shall be of no force and effect and shall not be binding upon Sublandlord unless
and until (i) the Effective Date, (ii) Sublandlord shall have executed and
delivered a copy of this Agreement to both Assignor and Assignee, (iii)
Overlandlord has provided Sublandlord with a copy of Overlandlord’s written
fully executed consent to the (a) assignment and assumption herein, (b)
amendment to Sublease provisions in Section 9 hereof, and (c) Subtenant’s Work
plans in accordance with the terms of the Overlease and Sublease, and, (iv)
Overlandlord has provided Sublandlord with the fully executed 2nd Amendment to
Overlease.

 

(l)                                     Governing Law. This Agreement shall for
all purposes be construed in accordance with, and governed by, the laws of the
Commonwealth of Massachusetts.

 

(m)                               Conflict. As to Sublandlord, if there shall be
any conflict or inconsistency between the terms, covenants and conditions of
this Agreement and those of the Sublease, and the terms, covenants and
conditions of any other document, then the terms, covenants and conditions of
this Agreement and the Sublease shall prevail. The parties hereto agree that, as
to Sublandlord, this Agreement is the sole agreement and instrument (as affected
by Landlord’s Assignment Consent) governing the terms of the assignment and that
Sublandlord is not a party to any other documents pertaining to the assignment
of the Sublease from Assignor to Assignee, except the Landlord’s Assignment
Consent. Further, as to Sublandlord, if there shall be any conflict or
inconsistency between this Agreement and the terms, covenants or conditions of
any other document related to the assignment, the terms, covenants and
conditions of this Agreement shall prevail. For clarity, as between Assignor and
Assignee only, no provision in this Agreement extinguishes or otherwise reduces
Assignor’s obligations to Assignee set forth in the Purchase Agreement to
retain, discharge, hold harmless and indemnify Assignee for certain obligations
and liabilities as provided therein.

 

(n)                                 Survival. Assignor’s and Assignee’s
representations and warranties in this Agreement to Sublandlord and to each
other shall survive the Effective Date. Sublandlord’s representations in this
Agreement to Assignor and Assignee shall survive the Effective Date.

 

(o)                                 Amendments and Waivers.     No amendment of
any provision in this Agreement shall be valid, unless in writing and signed by
the parties hereto and consented to in writing by Overlandlord (except that an
amendment after the Effective Date hereof to the provisions of Section 9 hereof
shall not require the signature or consent of Assignor). No failure or delay on
the part of any party to exercise any rights under this Agreement shall operate
or imply a waiver thereof, unless in a writing signed by the party to be
charged.

 

[Signatures on next page.]

 

14

--------------------------------------------------------------------------------


 

EXECUTED under seal as of the date and year first above written.

 

 

 

SUBLANDLORD

 

 

 

ARCHEMIX CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNOR

 

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

Richard P. Shea

 

 

Title:

its Vice President, Treasurer and Chief

 

 

 

Financial Officer, duly authorized

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

ALNYLAM PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

Form of Landlord Consent

 

--------------------------------------------------------------------------------


 

CONSENT TO ASSIGNMENT OF SUBLEASE

 

This Consent to Assignment of Sublease (this “Consent”) is made as of October
    , 2007, by ARE-MA Region No. 28, LLC, a Delaware limited liability company,
having an address of 385 East Colorado Boulevard, Suite 299, Pasadena,
California 91101 (“Landlord”), Archemix Corp., a Delaware corporation, having an
address of 300 Third Street, Cambridge, Massachusetts 02142 (“Tenant”), Momenta
Pharmaceuticals, Inc., a Delaware corporation, having an address of 675 West
Kendall Street, Cambridge, Massachusetts 02142 (“Assignor”), and Alnylam
Pharmaceuticals, Inc., a Delaware corporation with an address of 300 Third
Street, Cambridge, Massachusetts 02142 (“Assignee”) with reference to the
following Recitals.

 

R E C I T A L S

 

A.                                    Landlord and Tenant have entered into that
certain Office Lease dated as of April 11, 2005, as amended by that certain
First Amendment to Lease dated as of July 9, 2006, and that certain Second
Amendment to Lease dated October 31, 2007 (as so amended, the “Lease”) wherein
Landlord leased to Tenant certain premises located on Levels 01, 02, P-1 and P-2
(the “Premises”) of the building commonly known as and located at 300 Third
Street, Cambridge, Massachusetts, which Premises are more particularly described
in the Lease.

 

B.                                    Tenant has subleased to Assignor a portion
of the Premises consisting of approximately 22,364 rentable square feet located
on Level 02 of the building (the “Original Subleased Premises”), more
particularly described in and pursuant to the provisions of that certain
Sublease dated as of September 8, 2006 (the “Sublease”).

 

C.                                    Assignor desires to assign to assign to
Assignee its rights under the Sublease, and Assignee desire to assume the
performance of Assignor’s obligations under the Sublease, upon the terms and
conditions set forth herein and in that certain Assignment, Assumption and
Consent Agreement and First Amendment to Sublease dated October     , 2007 (the
“Assignment”), a copy of which is attached hereto as Exhibit A.

 

D.                                    Pursuant to said Assignment, Tenant is
amending the location of a portion of the Original Subleased Premises, as set
forth more specifically in such Assignment, and subleasing to Assignee an
additional 164 rentable square feet located on Level P-1 of the building,
whereby the Original Subleased Premises are amended pursuant to the Assignment
to constitute 22,456 rentable square feet located on Levels 02 and P-1 of the
building (the “Subleased Premises”).

 

E.                                      Tenant, Assignor and Assignee desire to
obtain Landlord’s consent to the Assignment.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord hereby consents to the
assignment of the Sublease to Assignee, such consent being subject to and upon
the following terms and conditions, to which Tenant, Assignor and Assignee
hereby agree:

 

1.                                       All initially capitalized terms not
otherwise defined in this Consent shall have the meanings set forth in the Lease
unless the context clearly indicates otherwise.

 

300 Third Street, Cambridge

Archemix/Momenta Sublease

© Alexandria Real Estate Equities, Inc. 1999

CONFIDENTIAL-DO NOT COPY

 

1

--------------------------------------------------------------------------------


 

2.                                       This Consent shall not be effective and
the Assignment shall not be valid nor shall Assignee take possession of the
Subleased Premises (i) unless and until Landlord shall have received a fully
executed counterpart of this Consent and a fully executed counterpart of the
Assignment, and (ii) provided that the foregoing conditions are satisfied, until
the “Effective Date,” as that term is defined in the Assignment. Tenant and
Assignor each represent and warrant to Landlord that the copy of the Assignment
attached hereto as Exhibit A is true, correct and complete in all respects.

 

3.                                       Landlord’s consent set forth herein is
subject to the following:

 

a.                                       Any and all proposed alterations,
additions or improvements to be made in connection with Assignee’s occupancy of
the Subleased Premises (collectively, “Assignment Improvements”) shall only be
performed pursuant to and in compliance with all of the terms of the Lease;

 

b.                                      Tenant and Assignee shall comply with
the provisions of the Lease regarding any and all Hazardous Materials to be
used, stored or maintained in connection with Assignee’s proposed use of the
Subleased Premises; and

 

c.                                       Pursuant to and in accordance with the
terms of the Lease, those Assignment Improvements which constitute specialty
Alterations may be required to be removed at the expiration or earlier
termination of the Lease at no cost or expense to Landlord, with all damage
occasioned by such removal being fully repaired.

 

d.                                      Pursuant to Article 16 of the Lease,
Tenant shall pay to Landlord monthly, as Additional Rent under the Lease, a sum
equal to fifty percent (50%) of the Excess Income (as such term is defined in
Article 16(D) of the Lease) payable in connection with the Assignment and the
Sublease, if any. Within sixty (60) days after the date of this Consent, Tenant
shall provide Landlord with written documentation in form, scope and substance
reasonably acceptable to Landlord verifying any and all of Tenant’s Transfer
Expenses (as such term is defined in Article 16(D) of the Lease), or they shall
be disregarded in computing Excess Income. Notwithstanding the foregoing, for
purposes of this Consent only and for no other purpose, Landlord acknowledges
and agrees that (i) the amount of $4,430,548.23, the components of which are
itemized on the document entitled “Exhibit G, Detail Breakdown of Purchase
Price,” which is attached hereto as Schedule 1, which amount is to be paid by
Assignee for reimbursement of certain tenant improvement build-out costs
(including sublease rent during the period of such buildout) and any adjustments
to such sublease rent, whether paid by Assignor or Assignee, arising from the
recalculation of operating expenses, utilities, real estate taxes and/or other
rent adjustments provided for in the Sublease, for the period prior to the
effective date of the Assignment, shall not be considered as a sum or value
given in consideration of the assignment for purposes of determining Excess
Income under Article16(D) of the Lease, (ii) the “Sublandlord’s Costs” (as
defined in the Assignment) reimbursed to Tenant by Assignor or Assignee (and as
may be reimbursed between Assignor and Assignee) shall not be considered as a
sum or value given in consideration of the assignment for purposes of
determining Excess Income under Article 16(D) of the Lease, and (iii) the
“Transfer Expenses” (as defined in Article 16(D) of the

 

2

--------------------------------------------------------------------------------


 

Lease) in the amount of $256,210.77 have been approved and acknowledged by
Landlord in connection with any Excess Income under Article 16(D) of the Lease
arising from the Sublease or Assignment.

 

4.                                       Landlord neither approves nor
disapproves the terms, conditions and agreements contained in the Assignment,
all of which in all events shall be subordinate and at all times subject to: (a)
all of the covenants, agreements, terms, provisions and conditions contained in
the Lease, (b) superior ground leases, mortgages, deeds of trust, or any other
hypothecation or security now existing or hereafter placed upon the real
property of which the Premises are a part and to any and all advances secured
thereby and to all renewals, modifications, consolidations, replacements and
extensions thereof, and (c) all matters of record affecting the Premises and all
laws, ordinances and regulations now or hereafter affecting the Premises.
Without limiting the foregoing, pursuant to the terms of Section 10 of the
Consent to Sublease (as defined in Section 11 hereof) and the terms of Article
16 of the Lease, Landlord hereby consents to the amendment of the Sublease as
set forth in the Assignment.

 

5.                                       Nothing contained herein or in the
Assignment or the Sublease shall be construed to:

 

a.                                       Modify, waive, impair, or affect any of
the terms, covenants or conditions contained in the Lease, including Tenant’s
obligation to obtain any required consents for any other or future assignments
or sublettings (except that it is understood that the amendments to the Sublease
contained in the Assignment, as consented to by Landlord in Section 4 hereof, by
their terms modify and affect the terms of the Sublease), or to waive any breach
thereof, or any rights or remedies of Landlord under the Lease against any
person, firm, association or corporation liable for the performance thereof, or
to enlarge or increase Landlord’s obligations or liabilities under the Lease
(including, without limitation, any liability to Assignor or Assignee for any
portion of the security deposit held by Tenant under the Sublease), and all
terms, covenants and conditions of the Lease are hereby declared by each of
Landlord, Tenant, Assignor and Assignee to be in full force and effect;
provided, however that from and after the time that this Consent is effective
and the Assignment is valid as set forth in Section 2 hereof and Section 1 of
the Assignment, as between Assignor and Landlord only (but not as between
Assignor and any other party), notwithstanding anything contained in the Lease
or Consent to Sublease (as defined in Section 11 hereof), Assignor shall have no
further ongoing obligations to pay rent or other sums due under the Lease with
respect to the Subleased Premises or to perform the obligations of Tenant under
the Lease with respect to the Subleased Premises (it being understood that the
foregoing shall not affect any obligations of Assignor with respect to the time
prior to the effective date of the Assignment).

 

b.                                      require Landlord to accept any payments
from Assignor or Assignee on behalf of Tenant, except as expressly provided in
Section 8 hereof.

 

Tenant shall remain liable and responsible for the due keeping, performance and
observance of all the terms, covenants and conditions set forth in the Lease on
the part of the Tenant to be kept, performed and observed and for the payment of
the Base Rent, Additional Rent and all other sums now and hereafter becoming
payable thereunder for all of the Premises, including, without limitation, the
Subleased Premises.

 

3

--------------------------------------------------------------------------------


 

6.                                       Notwithstanding anything in the
Assignment or Sublease to the contrary:

 

a.                                       Assignee does hereby expressly assume
and agree to be bound by and to perform and comply with, for the benefit of
Landlord, each and every obligation of Assignee under the Sublease and, to the
extent applicable to the Subleased Premises or the Sublease, each and every
obligation of Tenant under the Lease, Assignee agrees that it shall not do
anything which violates the terms of the Lease to the extent applicable to the
Subleased Premises or the Sublease.

 

b.                                      Landlord and Assignee each hereby
release the other, and waive their respective rights of recovery against the
other for direct or consequential loss or damage arising out of or incident to
the perils covered by property insurance carried by such party to the extent of
such insurance and waive any right of subrogation which might otherwise exist in
or accrue to any person on account thereof.

 

c.                                       Tenant, Assignor and Assignee each
agree to each of the terms and conditions of this Consent, and upon any conflict
between the terms of the Sublease and this Consent, or between the terms of the
Assignment and this Consent, the terms of this Consent shall control; provided,
however, that as between Tenant, Assignor and Assignee only, upon any conflict
between the terms of the Assignment and this Consent, the terms of the
Assignment shall control.

 

d.                                     Except in accordance with the terms and
conditions of the Lease, there shall be no further subletting or assignment of
all or any portion of the Premises demised under the Lease (including the
Subleased Premises demised by the Sublease) or further assignment of the Lease
or Sublease.

 

e.                                      If Landlord terminates the Lease as a
result of a default by Tenant thereunder, Tenant terminates the Lease pursuant
to the terms of Article 33 of the Lease (and in such event Assignee shall have
no claims against Tenant for exercising such Lease termination right), or the
Lease terminates before the expiration date thereof (as the same may be extended
pursuant to and in accordance with the Lease) for any other reason (an “Early
Lease Termination”), the Sublease shall automatically terminate concurrently
therewith; provided, however, Landlord and Assignee agree that, as between
Landlord and Assignee only, if such termination of the Lease occurs during the
time period of Assignee’s tenancy under the Sublease of the Subleased Premises,
then immediately upon such termination of the Lease:

 

(i)                                        The Subleased Premises shall
automatically be added to and made a part of the premises that are leased by
Landlord to Assignee pursuant to that certain Lease dated as of September 26,
2003 by and between Landlord, as successor in interest to Three Hundred Third
Street LLC, as landlord, and Assignee as tenant (the “Alnylam Lease”) with
respect to premises on Levels 03 and 04 and Peripheral Spaces (as defined in the
Alnylam Lease and referred to herein as the “Existing Alnylam Premises”) in the
Building, such that the Subleased Premises shall be made subject to and part of
the Alnylam Lease and subject to the terms and conditions of the Alnylam Lease
and the additional provisions set forth in Section 6(e)(iii) hereof;

 

4

--------------------------------------------------------------------------------


 

(ii)                                     Assignee as tenant shall attorn to
Landlord and shall have the rights and obligations of tenant under the Alnylam
Lease with respect to the Subleased Premises, and all of the terms and
conditions of the Alnylam Lease, together with the additional provisions as set
forth in Section 6(e)(iii) hereof, shall apply only as between Landlord and
Assignee with respect to the Subleased Premises; and

 

(iii)                                  the Alnylam Lease shall be automatically
amended accordingly to add the Subleased Premises to the Existing Alnylam
Premises demised under the Alnylam Lease, to adjust the Tenant’s Pro Rata Share
under the Alnylam Lease for the addition of the Subleased Premises to the
rentable square feet of the Existing Alnylam Premises, and to add the following
additional provisions to the Alnylam Lease:

 

(1)  The Monthly Rent (as defined in the Alnylam Lease) for the Subleased
Premises shall be at the rate set forth for Base Rent under the Lease, subject
to adjustment for specific Lease Year time periods as set forth in the Lease as
follows:  (A) $43.00 per rentable square foot of the Subleased Premises through
the last day of Lease Year 3 (as such Lease Year is defined in the Lease), (B)
$45.00 per rentable square foot of the Subleased Premises from the first day of
Lease Year 4 through the last day of Lease Year 6 (as such Lease Years are
defined in the Lease) and (C) $46.00 per rentable square foot of the Subleased
Premises from the first day of Lease Year 7 through the last day of Lease Year
10 (as such Lease Years are defined in the Lease). Monthly Rent (under the
Alnylam Lease) with respect to the Subleased Premises for any Extended Term of
the Alnylam Lease shall be determined in the same manner as provided in the
Alnylam Lease for the determination of Extended Term Monthly Rent for the
remainder of the Existing Alnylam Premises;

 

(2)  If at the time of the Early Lease Termination Landlord is obligated (A)
under Section III of the “Work Letter” (as defined in the Lease) to provide
Tenant thereunder with any unpaid portion of the “Tenant Work Allowance” or
“Additional Work Allowance” (as such terms are defined in the Lease), or (B)
under Section III of such Work Letter to apply any credits to Monthly Rent under
the Lease on account of any ”Allowance Excess” (as such term is defined in the
Lease), then to the extent that Assignee is fulfilling the obligations of the
Tenant under the Work Letter with respect to the Subleased Premises and is
entitled to such portion of the Tenant Work Allowance and/or Additional Work
Allowance allocable to the Subleased Premises, and to the extent that neither
Tenant, nor Assignor, is entitled to payment for such allocable portion of the
Tenant Work Allowance and/or Additional Work Allowance and/or entitled to such
credit on account of any Allowance Excess, and provided further that Assignee is
not in default under the Alnylam Lease, Landlord shall, subject to and in
accordance with the provisions of said Work Letter, provide Assignee with any
such unpaid part, if any, of the portion of the Tenant Work Allowance and
Additional Work Allowance allocable to the Subleased Premises, and apply such
allocable portion of such credit, if

 

5

--------------------------------------------------------------------------------


 

any, to Assignee’s obligations with respect to the Subleased Premises to pay
Monthly Rent under the Alnylam Lease; and

 

(3)  Subject to payment of the Parking Fee (as that term is defined in the
Alnylam Lease) therefor and the terms and conditions of the Alnylam Lease
pertaining to parking, the number of parking spaces under the Alnylam Lease
shall be increased by 24 parking spaces, which is, as between Tenant and
Assignee, the number of parking spaces to which Assignee is entitled under the
Sublease as of the effective date of the Assignment.

 

In the event of such Early Lease Termination and upon request of Landlord,
Assignee shall execute and deliver a written confirmation of the foregoing
amendment to the Alnylam Lease as such amendment is contained in this Section
6(e).

 

f.                                        Landlord shall not be (a) liable for
any prior act or omission of Tenant under the Lease prior to any Early Lease
Termination or for any defaults of Assignor under the Sublease prior to such
Early Lease Termination, (b) subject to any defenses or offsets previously
accrued which Assignee may have against Tenant or Assignor for any period prior
to such Early Lease Termination, or (c) be bound by any changes or modifications
made to the Sublease without the prior written consent of Landlord. Landlord and
Assignee agree that, as between Landlord and Assignee only, interpretation of
individual provisions of the Alnylam Lease, if as amended as contemplated hereby
in the event of any Early Lease Termination, shall give effect to the parties’
mutual intention that, in the event of such Early Lease Termination and
automatic amendment of the Alnylam Lease, notwithstanding anything contained in
the Lease or Sublease as of the date hereof, the rights and obligations of
Landlord and Assignee with respect to the Subleased Premises when added to the
Alnylam Lease shall be as “Landlord” and “Tenant” respectively under the Alnylam
Lease subject to the inclusion of the additional provisions in the Alnylam Lease
with respect to the Subleased Premises, as set forth in Section 6(e)(iii)
hereof.

 

g.                                     Within thirty (30) days after request
therefor, Tenant shall reimburse Landlord for all of Landlord’s reasonable
out-of-pocket costs and expenses incurred to third parties in connection with
the Assignment and this Consent.

 

h.                                     Tenant and Assignee agree that, as
between Tenant and Assignee only, (i) all references in this Consent to the
Lease shall be deemed to refer only to the non-redacted portions of the Lease
attached to the Sublease, and (ii) Tenant shall indemnify and hold Assignee
harmless from and against any liabilities or obligations which may by this
Consent be imposed on Assignee under redacted portions of the Lease.

 

7.                                       Any act or omission of Assignor or
Assignee or anyone claiming under or through either Assignor or Assignee, which
act or omission violates any of the provisions of the Lease shall be deemed a
violation of the Lease by Tenant.

 

6

--------------------------------------------------------------------------------


 

8.                                       Upon a default by Tenant under the
Lease, Landlord may proceed directly against Tenant, any guarantors or anyone
else liable under the Lease or the Sublease without first exhausting Landlord’s
remedies against any other person or entity liable thereon to Landlord. If
Landlord gives Assignee notice that Tenant or Assignor is in default under the
Lease after the giving of any applicable notice and the expiration of any
applicable grace or cure period, Assignee shall thereafter make directly to
Landlord all payments otherwise due Tenant or Assignor, which payments will be
received by Landlord without any liability to Landlord except to credit such
payments against amounts due under the Lease. The mention in this Consent of any
particular remedy shall not preclude Landlord from any other remedy in law or in
equity.

 

9.                                       Tenant shall pay any brokerage
commissions or fees that may be payable as a result of or in connection with the
Sublease and/or Assignment, and Tenant hereby indemnifies and agrees to hold
Landlord harmless from and against any loss or liability arising therefrom or
from any other commissions or fees payable in connection with the Sublease
and/or Assignment which result from the actions of Tenant. Assignor hereby
indemnifies and agrees to hold Landlord harmless from and against any loss or
liability arising from any commissions or fees payable in connection with the
Sublease and/or Assignment which result from the actions of Assignor. Assignee
hereby indemnifies and agrees to hold Landlord harmless from and against any
loss or liability arising from any commissions or fees payable in connection
with the Sublease and/or Assignment which result from the actions of Assignee.
As between Tenant, Assignor and Assignee only, however, responsibility for the
payment of any brokerage commissions or fees that may be payable as a result of
or in connection with the Assignment is specifically set forth in Section 11 of
the Assignment.

 

10.                                 Tenant, Assignor and Assignee each agrees
that it will not modify or amend the Sublease or Assignment in any way without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld or delayed. Tenant, Assignor and Assignee hereby agree that it shall be
reasonable for Landlord to withhold its consent to any modification or amendment
of the Sublease which would change the permitted use of the Subleased Premises
or which would affect Landlord’s status as a real estate investment trust. Any
modification or amendment of the Sublease without Landlord’s prior written
consent shall be void and of no force or effect.

 

11.                                 This Consent may not be changed orally, but
only by an agreement in writing signed by Landlord and the party against whom
enforcement of any change is sought. This Consent supersedes all prior
understandings and agreements, whether written or oral, between Landlord and any
other party hereto with respect to the consent of the Landlord to the assignment
of the Sublease; provided, however, that the Consent to Sublease dated October
23, 2006 by and among Landlord, Tenant and Assignor (the “Consent to Sublease”)
shall continue to apply and remains in full force and effect with respect to the
subject matter contained therein. As between Tenant and Assignor only, and as
between Tenant and Assignee only, however, in the event of any conflict between
the terms of this Consent, the terms of any other document and the terms of this
Assignment, the Assignment controls.

 

12.                                 This Consent may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
when taken together shall constitute but one and the same instrument.

 

7

--------------------------------------------------------------------------------


 

13.                                 This Consent and the legal relations between
the parties hereto shall be governed by and construed and enforced in accordance
with the internal laws of the Commonwealth of Massachusetts, without regard to
its principles of conflicts of law.

 

[remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord, Tenant, Assignor and Assignee have caused their
duly authorized representatives to execute this Consent as of the date first
above written.

 

LANDLORD:

 

 

 

ARE-MA REGION NO. 28, LLC,

 

a Delaware limited liability company

 

 

 

By:

Alexandria Real Estate Equities, L.P.,

 

 

a Delaware limited partnership, member

 

 

 

 

 

By:

ARE-QRS Corp., a Maryland
corporation, general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

TENANT:

 

 

 

ARCHEMIX CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNOR:

 

 

 

MOMENTA PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

ALNYLAM PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

9

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

Form of Second Amendment to Overlease

 

Note: Momenta Pharmaceuticals, Inc. is not a party to this Exhibit H-3. Pursuant
to Item 601 of Regulation S-K, such exhibit is not being filed herewith.

 

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

ASSIGNMENT AND ASSUMPTION OF CONSTRUCTION CONTRACT

 

THIS ASSIGNMENT AND ASSUMPTION OF CONSTRUCTION CONTRACT (the “Assignment”) is
made as of October         , 2007 (the “Effective Date”) by Momenta
Pharmaceuticals, Inc. (“Assignor”) and Alnylam Pharmaceuticals, Inc.
(“Assignee”).

 

WHEREAS, Assignor is the owner under that certain Standard Form of Agreement
between Owner and Contractor (AIA Document A111-1997) dated May 2, 2007, as
modified by three Prime Contract Change Orders dated July 10, 2007, August 27,
2007 and October 1, 2007 (as so modified, the “Contract”), with F.L. Caulfield &
Sons, Inc., as contractor (“Contractor”) with respect to the project (the
“Project”) on the second floor of the Building located at 300 Third Street,
Cambridge, Massachusetts. A true copy of the Contract is attached hereto as
Exhibit A; and

 

WHEREAS, Assignor wishes to assign to Assignee, and Assignee wishes to assume
Assignor’s interest in the Contract;

 

NOW, THEREFORE, incorporating the recitals above and in consideration of the
mutual promises herein contained and other good and valuable consideration,
receipt and sufficiency of which is hereby acknowledged, Assignor and Assignee
hereby agree as follows:

 

1.                                       Assignment of Contract. Assignor, for
value received, hereby transfers and assigns to Assignee all of Assignor’s
right, title and interest in and to the Contract. Notwithstanding the foregoing,
Assignor does not assign, and hereby reserves all rights to, any proceeds from
the claim made by Assignor to the Contractor (and/or subcontractor) for
reimbursement in the amount of $14,527.23 paid by Assignor to Archemix Corp. for
sprinkler valve damage incurred in connection with the Project.

 

2.                                       Assumption of Obligations by Assignee.
By acceptance of this Assignment, Assignee hereby unconditionally assumes and
agrees to perform all of the obligations and covenants of Assignor as owner
under the Contract, arising from and after the Effective Date. Assignee agrees
for the benefit of Contractor that Contractor shall have the right to enforce
against Assignee all of the Assignor’s obligations, liabilities and duties under
the Contract to be performed by Assignor as fully and completely as if Assignee
had originally executed the Contract as the owner thereunder.

 

3.                                       Representations. Assignor represents as
follows:

 

a.                                       The Contract is a complete statement of
the agreement between the parties with respect to Project referred to therein.

 

b.                                      A true and complete copy of the Contract
is attached hereto as Exhibit A. A copy of a Project Book maintained by Assignor
for the Project including true copies of the schedule of values, releases of
liens and insurance certificates received by Assignor is attached hereto as
Exhibit B.

 

c.                                       The Contract is presently in full force
and effect according to its terms and is the valid and binding obligation of the
undersigned as of the Effective Date.

 

d.                                      Contractor has been paid $3,222,564.00
of the Contract Sum due under the Contract.

 

g.                                      Assignor, as of the Effective Date, is
not in default under the terms of the Contract. To Assignor’s knowledge,
Contractor is not in default in the performance of its obligations to Assignor
under the Contract.

 

4.                                       Successors and Assigns. This Assignment
shall inure to the benefit of the parties, their assigns and successors in
interest or in title or in both.

 

5.                                       Governing Law. This Assignment shall be
governed by and construed in accordance with laws of the Commonwealth of
Massachusetts.

 

6.                                       Consent. This Assignment shall be of no
force or effect unless and until Contractor shall give its written consent
hereto.

 

{Signatures Follow}

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment has been executed by Assignor and Assignee
as a sealed instrument as of the day and year first above written.

 

Assignor:

 

MOMENTA PHARMACEUTICALS, INC.

 

Exhibit - Do Not Sign

 

 

By:

 

 

 

Richard P. Shea, its Vice President, Treasurer and Chief Financial Officer, duly
authorized

 

 

 

 

 

Assignee:

 

 

 

ALNYLAM PHARMACEUTICALS, INC.

 

 

 

             Exhibit - Do Not Sign

 

By:

 

 

 

Name:

 

Title:                                        , duly authorized

 

--------------------------------------------------------------------------------


 

CONTRACTOR CONSENT

 

The undersigned, being the Contractor under the above described Contract,
subject to the covenants, agreements, terms, provisions and conditions contained
in the Contract and this Assignment, hereby consents to the assignment of the
Contract to Assignee, and agrees to accept the Assignee as the owner under the
Contract.

 

Contractor:

 

 

 

F.L. Caulfield & Sons, Inc.

 

 

 

             Exhibit - Do Not Sign

 

By:

 

 

 

             Duly Authorized

 

--------------------------------------------------------------------------------


 

EXHIBIT H-5

 

ASSIGNMENT AND ASSUMPTION OF ARCHITECT CONTRACT

 

THIS ASSIGNMENT AND ASSUMPTION OF ARCHITECT CONTRACT (the “Assignment”) is made
as of October         , 2007 (the “Effective Date”) by Momenta Pharmaceuticals,
Inc. (“Assignor”) and Alnylam Pharmaceuticals, Inc. (“Assignee”).

 

WHEREAS, Assignor and Olson Lewis Dioli & Doktor, Architects & Planners
Incorporated (the “Architect”) are parties to that certain pursuant to a fee
proposal agreement dated October 4, 2006, as modified by letter agreement dated
August 19, 2007 (as so modified, the “Contract”) with respect to the project
(the “Project”) on the second floor of the Building located at 300 Third Street,
Cambridge, Massachusetts. A true copy of the Contract is attached hereto as
Exhibit A-1;

 

WHEREAS, pursuant to the Architect Contract, the Architect has produced certain
drawings and specifications (the “Drawings”). True copies of the Drawings are
attached hereto as Exhibit A-2; and

 

WHEREAS, Assignor wishes to assign to Assignee, and Assignee wishes to assume
Assignor’s interest in the Contract and the Drawings;

 

NOW, THEREFORE, incorporating the recitals above and in consideration of the
mutual promises herein contained and other good and valuable consideration,
receipt and sufficiency of which is hereby acknowledged, Assignor and Assignee
hereby agree as follows:

 

1.                                       Assignment of Contract. Assignor, for
value received, hereby transfers and assigns to Assignee all of Assignor’s
right, title and interest in and to the Contract and the Drawings.

 

2.                                       Assumption of Obligations by Assignee.
By acceptance of this Assignment, Assignee hereby unconditionally assumes and
agrees to perform all of the obligations and covenants of Assignor as owner
under the Contract, arising from and after the Effective Date. Assignee agrees
for the benefit of the Architect that the Architect shall have the right to
enforce against Assignee all of the Assignor’s obligations, liabilities and
duties under the Contract to be performed by Assignor as fully and completely as
if Assignee had originally executed the Contract.

 

3.                                       Representations. Assignor represents as
follows:

 

a.                                       The Contract is a complete statement of
the agreement between the parties with respect to Project referred to therein.

 

b.                                      True and complete copies of the Contract
and the Drawings are attached hereto as Exhibit A-1 and A-2.

 

c.                                       The Contract is presently in full force
and effect according to its terms and is the valid and binding obligation of the
undersigned as of the Effective Date.

 

d.                                      The Architect has been paid $195,518.00
under the Contract.

 

g.                                      Assignor, as of the Effective Date, is
not in default under the terms of the Contract. To Assignor’s knowledge, the
Architect is not in default in the performance of its obligations to Assignor
under the Contract.

 

4.                                       Successors and Assigns. This Assignment
shall inure to the benefit of the parties, their assigns and successors in
interest or in title or in both.

 

5.                                       Governing Law. This Assignment shall be
governed by and construed in accordance with laws of the Commonwealth of
Massachusetts.

 

6.                                       Consent. This Assignment shall be of no
force or effect unless and until the Architect shall give its written consent
hereto.

 

{Signatures Follow}

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment has been executed by Assignor and Assignee
as a sealed instrument as of the day and year first above written.

 

Assignor:

 

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

            Exhibit - Do Not Sign

 

 

 

By:

 

 

 

Richard P. Shea, its Vice President, Treasurer and Chief Financial Officer, duly
authorized

 

 

 

 

 

Assignee:

 

 

 

ALNYLAM PHARMACEUTICALS, INC.

 

 

 

            Exhibit - Do Not Sign

 

By:

 

 

 

Name:

 

Title:                                                , duly authorized

 

--------------------------------------------------------------------------------


 

ARCHITECT CONSENT

 

The undersigned, being the Architect under the above described Contract, subject
to the covenants, agreements, terms, provisions and conditions contained in the
Contract and this Assignment, hereby consents to the assignment of the Contract
to Assignee, and agrees to accept the Assignee in the place and stead of the
Assignor under the Contract.

 

Architect:

 

 

 

Olson Lewis Dioli & Doktor, Architects & Planners Incorporated

 

 

 

Exhibit - Do Not Sign

 

 

 

By:

 

 

 

Duly Authorized

 

--------------------------------------------------------------------------------


 

EXHIBIT H-6

 

Bill of Sale

 

KNOW ALL MEN BY THESE PRESENTS that Momenta Pharmaceuticals, Inc., a Delaware
corporation (“Seller”) for consideration of Ten and 00/100 Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, does hereby grant, sell, transfer and deliver unto Alnylam
Pharmaceuticals, Inc., a Delaware corporation (“Purchaser”), the furniture,
non-leasehold fixtures(3) and equipment described on Schedule A attached hereto.

 

And Seller does hereby warrant, covenant and agree that it has marketable title
to said furniture, fixtures and equipment, free of all liens and encumbrances
arising by or through Seller.

 

By acceptance of said furniture, fixtures and equipment, Purchaser hereby agrees
that said furniture, fixtures and equipment is sold “AS-IS,” “WHERE-IS,” WITH
ALL FAULTS, WITHOUT WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED
(EXCEPT, SELLER WARRANTS THAT IT HAS TITLE TO THE SAID furniture, fixtures and
equipment), INCLUDING NO WARRANTIES OF MERCHANTABILITY, FITNESS FOR PARTICULAR
PURPOSE, CONFORMITY TO ANY SPECIFICATIONS AND NON-INFRINGEMENT OF THIRD PARTY
RIGHTS.

 

IN WITNESS WHEREOF, the undersigned has hereunto set its hand and seal as of the
         day of October, 2007.

 

 

Witness:

Momenta Pharmaceuticals, Inc.

 

 

 

                            Exhibit - Do Not Sign

 

 

 

By:

 

 

 

Richard P. Shea, its Vice President, Treasurer and Chief Financial Officer, duly
authorized

:

 

 

--------------------------------------------------------------------------------

(3)  To the extent any fixtures are part of the leasehold estate pursuant to
that certain Sublease dated as of September 8, 2006, as amended (the “Sublease”)
between Archemix Corp., as sublandlord, and Seller, as subtenant, ownership of
such fixtures shall be governed by the Sublease.

 

--------------------------------------------------------------------------------


 

EXHIBIT H-7

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE ORDERS

 

THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE ORDERS (the “Assignment”) is made as
of October         , 2007 (the “Effective Date”) by Momenta Pharmaceuticals,
Inc. (“Assignor”) and Alnylam Pharmaceuticals, Inc. (“Assignee”).

 

WHEREAS, Assignor has made certain purchase orders (each, a “Purchase Order” and
collectively, the “Purchase Orders”) with respect to equipment and furniture for
the project on the second floor of the Building located at 300 Third Street,
Cambridge, Massachusetts. True copies of the Purchase Orders are attached hereto
as Exhibit A-1;  and

 

WHEREAS, Assignor wishes to assign to Assignee, and Assignee wishes to assume
Assignor’s interest in the Purchase Orders;

 

NOW, THEREFORE, incorporating the recitals above and in consideration of the
mutual promises herein contained and other good and valuable consideration,
receipt and sufficiency of which is hereby acknowledged, Assignor and Assignee
hereby agree as follows:

 

1.                                       Assignment of Purchase Orders.
Assignor, for value received, hereby transfers and assigns to Assignee all of
Assignor’s right, title and interest in and to the Purchase Orders, including
all deposits made by Assignor thereunder (the “Deposits”).

 

2.                                       Assumption of Obligations by Assignee.
By acceptance of this Assignment, Assignee hereby unconditionally assumes and
agrees to perform all of the obligations and covenants of Assignor under the
Purchase Orders, arising from and after the Effective Date.

 

3.                                       Representations. Assignor represents as
follows:

 

a.                                       True and complete copies of the
Purchase Orders are attached hereto as Exhibit A-1.

 

b.                                      Assignor has paid Deposits under the
Purchase Orders in the amounts set forth on Exhibit A-2 attached hereto.

 

c.                                       Assignor, as of the Effective Date, is
not in default under the terms of the Purchase Orders. To Assignor’s knowledge,
the respective vendors under the Purchase Orders are not in default in the
performance of its obligations to Assignor under the Purchase Orders.

 

4.                                       Further Assurances. Assignor agrees to
reasonably cooperate with Assignee to enforce Assignor’s rights under the
Purchase Orders; provided, that, such cooperation shall be without material
expense to Assignor. If any action to enforce the Purchase Orders must be made
in Assignor’s name, Assignor hereby irrevocably appoints Assignee its
attorney-in-fact to enforce Assignor’s rights under the Purchase Orders, such
appointment being deemed coupled with an interest.

 

5.                                       Successors and Assigns. This Assignment
shall inure to the benefit of the parties, their assigns and successors in
interest or in title or in both.

 

6.                                       Governing Law. This Assignment shall be
governed by and construed in accordance with laws of the Commonwealth of
Massachusetts.

 

{Signatures Follow}

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment has been executed by Assignor and Assignee
as a sealed instrument as of the day and year first above written.

 

Assignor:

 

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

            Exhibit - Do Not Sign

 

 

 

By:

 

 

 

Richard P. Shea, its Vice President, Treasurer and Chief Financial Officer, duly
authorized

 

 

 

 

 

Assignee:

 

 

 

ALNYLAM PHARMACEUTICALS, INC.

 

 

 

            Exhibit - Do Not Sign

 

By:

 

 

 

Name:

 

Title:                                                , duly authorized

 

--------------------------------------------------------------------------------